
	
		I
		112th CONGRESS
		2d Session
		H. R. 4227
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Mr. Tierney (for
			 himself, Mr. Hinojosa, and
			 Mr. George Miller of California)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To reauthorize the Workforce Investment Act of 1998 to
		  strengthen the United States workforce investment system through innovation in,
		  and alignment and improvement of, employment, training, and education programs,
		  and to promote national economic growth, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Workforce Investment Act of
			 2012.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Purposes and principles.
					Title I—Workforce Investment Systems
					Subtitle A—Definitions
					Sec. 101. Definitions.
					Subtitle B—Statewide and Local Workforce Investment
				Systems
					Sec. 111. State workforce investment boards and requirements
				for State plans.
					Sec. 112. State unified plan.
					Sec. 113. Local workforce investment areas and
				boards.
					Sec. 114. Additional one-stop programs and
				activities.
					Sec. 115. Providers of training services.
					Sec. 116. Youth activities.
					Sec. 117. Adult and dislocated worker training
				activities.
					Sec. 118. Unified performance accountability
				system.
					Sec. 119. Authorization of funding for one-stop
				infrastructure.
					Subtitle C—Job Corps
					Sec. 131. Purposes.
					Sec. 132. Definitions.
					Sec. 133. Individuals eligible for the Job Corps.
					Sec. 134. Recruitment, screening, selection, and assignment of
				enrollees.
					Sec. 135. Enrollment.
					Sec. 136. Job Corps centers.
					Sec. 137. Program activities.
					Sec. 138. Support.
					Sec. 139. Community participation.
					Sec. 140. Industry councils.
					Sec. 141. Experimental, research, and demonstration projects
				and College Corps program.
					Sec. 142. Technical amendment.
					Sec. 143. Performance accountability and
				management.
					Sec. 144. Authorization of appropriations.
					Subtitle D—National Programs
					Sec. 151. Native American programs.
					Sec. 152. Migrant and seasonal farmworker programs.
					Sec. 153. Veterans workforce investment programs.
					Sec. 154. Repeal.
					Sec. 155. Technical assistance.
					Sec. 156. Innovation projects.
					Sec. 157. Workforce and youth innovation and best practices
				grants.
					Sec. 158. Evaluations.
					Sec. 159. National dislocated worker grants.
					Sec. 160. Youthbuild program.
					Sec. 161. Authorization of appropriations.
					Sec. 162. Transition grants to States.
					Sec. 163. Interagency agreement.
					Subtitle E—Administration
					Sec. 171. Requirements and restrictions.
					Sec. 172. Fiscal controls or sanctions.
					Sec. 173. Reports, recordkeeping, investigations.
					Sec. 174. Administrative provisions.
					Sec. 175. Repeals.
					Sec. 176. General program requirements.
					Sec. 177. Office of Disability Employment Policy.
					Subtitle F—Community College to Career Fund
					Sec. 181. Community College to Career Fund.
					Title II—Adult Education and Literacy
					Sec. 201. Purposes, definitions, and miscellaneous
				provisions.
					Sec. 202. Amendments to subtitle A.
					Sec. 203. Amendments to subtitle B.
					Sec. 204. Amendments to subtitle C.
					Sec. 205. Amendments to subtitle D.
					Title III—Amendments to the Wagner-Peyser Act
					Sec. 301. Employment service offices.
					Sec. 302. Definitions.
					Sec. 303. Federal and State employment service
				offices.
					Sec. 304. Allotment of sums.
					Sec. 305. Use of sums.
					Sec. 306. State plan.
					Sec. 307. Performance accountability measures.
					Sec. 308. Pilot projects.
					Sec. 309. Labor market information system.
					Title IV—Amendments to the Rehabilitation Act of 1973
					Subtitle A—Introductory Provisions
					Sec. 401. References.
					Sec. 402. Findings, purpose, policy.
					Sec. 403. Rehabilitation Services Administration.
					Sec. 404. Definitions.
					Sec. 405. Administration of the Act.
					Sec. 406. Reports.
					Sec. 407. Evaluation.
					Sec. 408. Carryover.
					Sec. 409. Traditionally underserved populations.
					Subtitle B—Vocational rehabilitation services
					Sec. 411. Declaration of policy; authorization of
				appropriations.
					Sec. 412. State plans.
					Sec. 413. Eligibility and individualized plan for
				employment.
					Sec. 414. Vocational rehabilitation services.
					Sec. 415. State Rehabilitation Council.
					Sec. 416. Performance accountability measures.
					Sec. 417. Monitoring and review.
					Sec. 418. Training and services for employers.
					Sec. 419. State allotments.
					Sec. 420. Client Assistance Program.
					Sec. 421. Technical assistance for quality
				services.
					Sec. 422. Pre-employment transition services.
					Sec. 423. American Indian vocational rehabilitation
				services.
					Subtitle C—Research and Training
					Sec. 431. Purpose.
					Sec. 432. Authorization of appropriations.
					Sec. 433. National Institute on Disability and Rehabilitation
				Research.
					Sec. 434. Interagency Committee.
					Sec. 435. Research and other covered activities.
					Sec. 436. Rehabilitation Research Advisory Council.
					Sec. 437. Definition of covered school.
					Subtitle D—Professional Development and Special Projects and
				Demonstration
					Sec. 441. Training.
					Sec. 442. Demonstration and training programs.
					Sec. 443. Migrant and seasonal farmworkers.
					Sec. 444. Recreational programs.
					Subtitle E—National Council on Disability
					Sec. 451. Report.
					Sec. 452. Authorization of appropriations.
					Subtitle F—Rights and advocacy
					Sec. 456. Board and Council.
					Sec. 457. Protection and advocacy of individual
				rights.
					Sec. 458. Standards for accessible medical diagnostic
				equipment.
					Subtitle G—Employment Opportunities for Individuals With
				Disabilities 
					Sec. 461. Projects with industry.
					Sec. 462. Authorization of appropriations.
					Sec. 463. Supported employment services.
					Subtitle H—Independent Living Services and Centers for
				Independent Living
					Chapter 1—General provisions
					Sec. 471. Purpose.
					Sec. 472. Independent Living Administration.
					Sec. 473. Definitions.
					Sec. 474. State plan.
					Sec. 475. Statewide Independent Living Council.
					Sec. 476. Responsibilities of the ILA Director.
					Chapter 2—Independent living services
					Sec. 477. Administration.
					Chapter 3—Centers for independent living
					Sec. 481. Program authorization.
					Sec. 482. Centers.
					Sec. 483. Standards and assurances.
					Sec. 484. Authorization of appropriations.
					Chapter 4—Independent Living Services for Older Individuals who
				are Blind
					Sec. 486. Independent living services for older individuals who
				are blind.
					Sec. 487. Program of grants.
					Sec. 488. Independent living services for older individuals who
				are blind authorization of appropriations.
					Subtitle I—Increasing employment opportunities for individuals
				with disabilities
					Sec. 491. Disability employment.
					Sec. 492. Table of contents.
				
			2.Purposes and
			 principlesThe purposes of
			 this Act include the following:
			(1)To increase
			 economic growth by improving the education and skills of American
			 workers.
			(2)To ensure middle
			 class prosperity through strong investment in talent and workforce
			 development.
			(3)To prepare the
			 unemployed, the underemployed, and those most disadvantaged with skills to
			 match up with employer needs.
			(4)To provide
			 individuals streamlined access to in-demand skills training and employment
			 services by aligning education, training and workforce investment
			 programs.
			(5)To strengthen
			 engagement with employers in in-demand industries and all sectors to meet the
			 needs of employers.
			(6)To improve the
			 competitiveness and dynamism of the Nation’s future workforce by investing in
			 college and career-ready pathways for young adults.
			(7)To ensure accountability and efficiency
			 through system performance measures that incentivize continuous improvement in
			 services for workers and employers.
			(8)To encourage
			 private sector partnerships connecting employers, labor unions, community
			 colleges, workforce boards and related stakeholders to develop workforce skills
			 that meet employer needs, including career pathways, recognized postsecondary
			 credentials, and regional planning.
			IWorkforce
			 Investment Systems
			ADefinitions
				101.DefinitionsSection 101 is amended—
					(1)by striking
			 paragraph (24) and by redesignating—
						(A)paragraphs (52)
			 and (53) as paragraphs (60) and (61), respectively;
						(B)paragraphs (40) through (51) as paragraphs
			 (47) through (58), respectively;
						(C)paragraphs (25) through (39) as paragraphs
			 (31) through (45), respectively;
						(D)paragraphs (18) through (23) as paragraphs
			 (25) through (30), respectively;
						(E)paragraph (17) as
			 paragraph (22);
						(F)paragraphs (12) through (16) as paragraphs
			 (16) through (20), respectively;
						(G)paragraphs (8) through (11), as paragraphs
			 (11) through (14), respectively; and
						(H)paragraphs (5) through (7) as paragraphs
			 (6) through (8), respectively;
						(2)by inserting after
			 paragraph (4) the following:
						
							(5)Career
				pathway
								(A)In
				generalThe term career
				pathway means a sequence of education, training, and other supportive
				services, clearly articulated from one level of instruction to the next, that
				are designed to prepare individuals to meet a set of career-related objectives
				as referenced in subparagraph (C).
								(B)ServicesThe
				services referred to in subparagraph (A) shall be—
									(i)aligned with the
				skill needs of industries in the State or regional economy involved;
									(ii)designed to
				increase an individual’s educational and skill attainment, and improve the
				individual’s employment outcomes and ability to meet career-related objectives,
				by—
										(I)preparing
				individuals for the full range of secondary or postsecondary education options,
				including apprenticeships registered under the Act of August 16, 1937 (commonly
				known as the National Apprenticeship Act; 50 Stat. 664, chapter
				663; 29 U.S.C. 50 et seq.) (referred to individually in this Act as an
				apprenticeship, except in section 273);
										(II)including
				supportive services and counseling to support individuals in achieving their
				education and career goals;
										(III)including, as
				appropriate for an individual, education offered concurrently with and in the
				context of workforce preparation activities and training for a specific
				occupation or occupational cluster; and
										(IV)when participants
				are adults, organizing courses to meet adult participants’ needs including
				flexible scheduling, multiple entry and exit points (that may correspond with
				work and stackable credentials), giving credit for learning toward credentials
				and adopting other strategies that accelerate the educational and career
				advancement of the participant to the extent practicable; and
										(iii)at a minimum,
				provided through the alignment of core programs authorized under this Act with
				postsecondary education and training programs, consistent with descriptions
				included in the State and local plans.
									(C)ObjectivesThe
				objectives referred to in subparagraph (A) include—
									(i)enabling an
				individual to attain a secondary school diploma or its recognized equivalent,
				and at least 1 recognized postsecondary credential; and
									(ii)helping a worker
				enter or advance within a specific occupation or occupational
				cluster.
									;
					(3)by inserting after
			 paragraph (8) (as so redesignated), the following:
						
							(9)Core
				programThe term core programs means—
								(A)chapter 4 and 5 of
				subtitle B of title I (relating to youth workforce investment activities and
				adult and dislocated worker employment and training activities);
								(B)title II (relating
				to adult education and literacy activities);
								(C)sections 1 through
				13 of the Wagner-Peyser Act (29 U.S.C. 49 et seq.) (relating to employment
				services); and
								(D)title I of the
				Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), other than section 112 or
				part C of that title (29 U.S.C. 732, 741) (relating to vocational
				rehabilitation services).
								(10)Costs of
				InfrastructureThe term
				costs of infrastructure, used with respect to a one-stop center,
				means the nonpersonnel costs that are necessary for the operation of the
				one-stop center, including the rental costs of the facilities, the costs of
				utilities and maintenance, equipment (including assessment-related products and
				adaptive technology for individuals with disabilities), and technology to
				facilitate access to the one-stop
				center.
							;
					(4)by inserting after
			 paragraph (14) (as so redesignated), the following:
						
							(15)Economic
				self-sufficiencyThe term
				economic self-sufficiency means, with respect to a worker, earning
				a wage sufficient to support a family adequately and, over time, to save for
				emergency expenses and adequate retirement income, based on factors such
				as—
								(A)family
				size;
								(B)the cost of living
				in the worker’s community; and
								(C)other factors that
				may vary by
				region.
								;
					(5)by inserting after
			 paragraph (20) (as so redesignated), the following:
						
							(21)In-demand
				industry sector or occupation
								(A)In
				generalThe term
				in-demand industry sector or occupation means—
									(i)an industry sector
				that—
										(I)has a substantial
				current or forecasted impact on the regional economy overall, including
				attracting, expanding or retaining businesses or jobs (including, at a minimum,
				jobs that lead to economic self-sufficiency and opportunities for advancement)
				in the region;
										(II)contributes to
				the growth of other supporting businesses, or the growth of other industry
				sectors within the region;
										(III)provides workers
				with jobs that have competitive, family-sustaining wages and benefits;
				and
										(IV)includes
				occupations that provide opportunities for career advancement; or
										(ii)an occupation
				that—
										(I)has a significant
				presence in an industry sector;
										(II)has a shortage of
				available skilled workers;
										(III)pays
				competitive, family-sustaining wages and benefits that enable workers to
				achieve economic self-sufficiency, or can reasonably be expected to lead to a
				position with such wages and benefits;
										(IV)provides
				opportunities for career advancement; and
										(V)has a significant
				impact in a region’s economy.
										(B)DeterminationThe
				determination of whether an industry sector or occupation is an in-demand
				industry sector or occupation under this paragraph shall be made using
				national, State, or regional labor market
				information.
								;
					(6)by inserting after
			 paragraph (22) (as so redesignated), the following:
						
							(23)Individual with
				employment barriersThe term
				individual with employment barriers means an individual with any
				characteristic that substantially limits an individual’s ability to obtain
				employment, including indicators of poor work history, lack of work experience
				or access to employment in nontraditional occupations, long-term unemployment,
				lack of educational or occupational skills attainment, dislocation from
				high-wage and high-benefit employment, low levels of literacy or English
				proficiency, disability status, homelessness, ex-offender status, or welfare
				dependency.
							(24)Industry or
				sector partnershipThe term industry or sector
				partnership means a workforce collaborative that—
								(A)organizes key
				stakeholders in an industry cluster into a working group that focuses on the
				workforce needs of the industry cluster and that includes, at the appropriate
				stage of development of the partnership—
									(i)representatives of
				multiple businesses or other employers in the industry cluster, including small
				and medium-sized employers when practicable;
									(ii)representatives
				of a recognized State labor organization or central labor council, a union
				representing employees in the industry or sector and another labor
				representative, as appropriate;
									(iii)1 or more
				representatives of an institution of higher education with, or another provider
				of, education or training programs that support the industry cluster, including
				career and technical education providers; and
									(iv)the State
				workforce agency providing labor market information and employment services
				under the Wagner-Peyser Act; and
									(B)may include
				representatives of—
									(i)State or local
				government;
									(ii)State or local
				economic development agencies;
									(iii)State boards or
				local boards, as appropriate;
									(iv)any local board
				that has established through its local plan a concentration of an industry
				cluster within its area;
									(v)business or trade
				associations;
									(vi)nonprofit
				organizations, community-based organizations, or intermediaries;
									(vii)philanthropic
				organizations; and
									(viii)other
				organizations, as determined to be necessary by the members comprising the
				industry or sector
				partnership.
									.
					(7)in paragraph (36)
			 (as so redesignated), by striking as appropriate to the occupation for
			 which the participant is being trained and inserting to a period
			 not in excess of that generally required for acquisition of skills needed for
			 the position with a particular occupation and;
					(8)by inserting after
			 paragraph (44) (as so redesignated), the following:
						
							(45)Recognized
				postsecondary credentialThe
				term recognized postsecondary credential means a credential
				awarded by a training provider or educational institution based on completion
				of all requirements for a program of study, including coursework or tests or
				other performance evaluations. The term includes an industry-recognized
				certificate, a certificate of completion of an apprenticeship, or an associate
				or baccalaureate degree.
							;
				and
					(9)by inserting after
			 paragraph (57) (as so redesignated), the following:
						
							(58)Workplace
				learning advisorThe term
				workplace learning advisor means an individual employed by an
				organization who has the knowledge and skill necessary to advise other
				employees of that organization about the education, skill development, job
				training, career counseling services, and credentials, including services
				provided through the workforce investment system, required to progress toward
				career goals of such employees in order to meet employer requirements related
				to job openings and career advancements that support economic
				self-sufficiency.
							.
					BStatewide and
			 Local Workforce Investment Systems
				111.State workforce
			 investment boards and requirements for State plans
					(a)Size and
			 functions of the State boardsSection 111 is amended—
						(1)in subsection
			 (b)—
							(A)in paragraph
			 (1)(C)—
								(i)by amending clause
			 (i)(I), by striking including and inserting shall
			 include; and
								(ii)by
			 amending clause (vi) to read as follows:
									
										(vi)(I)lead State officials with primary
				responsibility for the program and activities that are described in section
				121(b)(2)(B)(1) (i) through (iv); and
											(II)the State agency officials responsible
				for economic development;
											;
				and
								(B)by adding at the end the following:
								
									(4)Worker
				representationNot less than
				20 percent of the Board shall be comprised of representatives of the workforce
				within the State, and—
										(A)shall include representatives described in
				clause (iii) of section 117(b)(2)(A);
										(B)may include
				representatives of community-based organizations that have demonstrated
				experience and expertise in addressing the employment needs of individuals with
				barriers to employment, including organizations that provide or support
				competitive, integrated employment for individuals with disabilities;
				and
										(C)may include
				representatives of organizations that have demonstrated experience and
				expertise in addressing the employment, training, or education needs of
				eligible youth, including representatives of organizations that serve
				out-of-school
				youth.
										.
							(2)in subsection
			 (d)—
							(A)in paragraph (8),
			 by striking ; and and inserting a semicolon;
							(B)in paragraph (9),
			 by striking the period and inserting a semicolon; and
							(C)by adding at the
			 end the following:
								
									(10)promotion in the development of guidance on
				career pathways by aligning workforce investment programs for the purpose of
				providing individuals with barriers to employment, including low-skilled adults
				and youth, with the employment, training, education, and supportive services
				the individuals need to attain the necessary credentials to secure and advance
				in employment;
									(11)promotion in the
				development of sector initiatives such as industry or sector partnerships
				relating to in-demand industry sectors and occupations;
									(12)provision of
				guidance on the alignment and delivery of services between the local boards,
				one-stop operator, and State entities carrying out relevant State-administered
				programs;
									(13)provision of
				technical assistance to local boards, one-stop partners, one-stop operators,
				and providers, as appropriate, in local areas concerning planning and
				delivering services; and
									(14)staff training
				and education across programs supported under workforce investment systems in
				local
				areas.
									.
							(b)Required content
			 of State plansSection 112 is amended—
						(1)in subsection (a),
			 by striking a single State plan (referred to in this title as the
			 State plan) and inserting a single State plan
			 (referred to in this title as the State plan) that shall include
			 the State plans of all core program and;
						(2)in subsection
			 (b)—
							(A)in paragraph
			 (4)—
								(i)in
			 subparagraph (C), by striking ; and and inserting a semicolon;
			 and
								(ii)by
			 adding at the end the following new subparagraphs:
									
										(E)the State’s strategic vision and goals for
				preparing an educated and skilled workforce (including preparing youth and
				individuals with barriers to employment) and for meeting the skilled workforce
				needs of employers, including goals relating to performance accountability
				measures based on primary indicators of performance described in section
				136(b)(2), in order to support economic growth and economic self-sufficiency;
				and
										(F)a strategy not
				inconsistent with the program requirements of the core programs for aligning
				the core programs, as well as other resources available to the State, to
				achieve the strategic vision and goals described in subparagraph (E), including
				how the State will meet performance accountability measures based on the
				system-wide indicators described in section 136(b)(2)(A) in order to support
				program alignment.
										;
				
								(B)in paragraph
			 (8)(A)—
								(i)in
			 clauses (ix) and (x), respectively, by striking ; and and
			 inserting a semicolon; and
								(ii)by
			 adding at the end the following:
									
										(xi)apprenticeship programs registered under
				the National Apprenticeship Act (50 Stat. 664, chapter 663; 29 U.S.C. 50 et
				seq.);
										(xii)State labor
				certification activities for employment-based immigration programs authorized
				under the Immigration and Nationality Act; and
										(xiii)employment,
				training, and literacy services carried out by public
				libraries.
										;
				
								(C)in paragraph
			 (12)(B), by inserting before the semicolon the following: , and, after
			 consultation with the local boards, specifying the minimum amount of Federal
			 assistance under section 133(b) (2) and (3) provided to each local area that is
			 to be spent on training;
							(D)in paragraph
			 (17)(B), by striking ; and and inserting a semicolon;
							(E)in paragraph
			 (18)(D), by striking the period and inserting a semicolon; and
							(F)by adding at the
			 end the following:
								
									(19)a process for providing guidance to local
				areas and conducting oversight to ensure implementation of priority of service
				for adult employment and training activities; in accordance with section
				134(d)(4)(E);
									(20)a description of how the State will develop
				and implement career pathways and career and technical education by aligning
				workforce investment programs for the purpose of providing individuals,
				including low-skill adults and youth, with the employment, training, education,
				and supportive services the individuals need to attain the necessary
				credentials to secure and advance in employment;
									(21)an objective
				assessment of the needs of individuals in the State or outlying area for adult
				education and literacy activities, including individuals with employment
				barriers;
									(22)a description of
				how the eligible agency will develop program strategies for populations that
				include, at a minimum—
										(A)low-income
				students;
										(B)individuals with
				disabilities;
										(C)single parents and
				displaced homemakers; and
										(D)individuals with
				multiple barriers to educational enhancement, including individuals with
				limited English proficiency; and
										(23)a description of
				how the adult education and literacy activities that will be carried out with
				any funds received under this subtitle will be integrated with other adult
				education, career development, and employment and training activities in the
				State or outlying area served by the eligible
				agency.
									;
				and
							(3)in subsection (c),
			 by striking Secretary of and inserting appropriate
			 Secretary of each core program.
						112.State unified
			 planThe Workforce Investment
			 Act of 1998 is further amended—
					(1)by striking
			 section 501; and
					(2)by inserting after
			 section 112 the following:
						
							113.State unified
				plan
								(a)PurposeThe purpose of the State unified plan
				required by this section is to align education, training, and workforce
				development programs in support of a comprehensive workforce investment
				system.
								(b)Definition of
				Appropriate SecretaryIn this section, the term appropriate
				Secretary means the head of the Federal agency who exercises
				administrative authority over an activity or program described in subsection
				(c).
								(c)State Unified
				Plan
									(1)In
				generalA State shall develop
				and submit to the appropriate Secretaries a State unified plan for the core
				programs and may develop and submit one or more of the program and activities
				described in paragraph (2) in lieu of submitting two or more plans, for the
				programs and activities and the core programs.
									(2)ProgramsThe
				programs and activities referred to in paragraph (1) are as follows:
										(A)Career and technical education programs at
				the secondary and postsecondary level authorized under the Carl D. Perkins
				Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.).
										(B)Programs
				authorized under part A of title IV of the Social Security Act (42 U.S.C. 601
				et seq.).
										(C)Programs
				authorized under section 6(d)(4) of the Food and Nutrition Act of 2008 (7
				U.S.C. 2015(d)(4)).
										(D)Work programs
				authorized under section 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C.
				2015(o)).
										(E)Activities
				authorized under chapter 2 of title II of the Trade Act of 1974 (19 U.S.C. 2271
				et seq.).
										(F)Activities
				authorized under chapter 41 of title 38, United States Code.
										(G)Programs
				authorized under State unemployment compensation laws (in accordance with
				applicable Federal law).
										(H)Programs
				authorized under title V of the Older Americans Act of 1965 (42 U.S.C. 3056 et
				seq.).
										(I)Employment and
				training activities carried out by the Department of Housing and Urban
				Development.
										(J)Employment and
				training activities carried out under the Community Services Block Grant Act
				(42 U.S.C. 9901 et seq.).
										(K)Programs
				authorized under section 212 of the Second Chance Act of 2007 (42 U.S.C.
				17532).
										(d)Requirements
									(1)In
				generalThe portion of a
				unified plan covering the core programs shall be subject to the requirements of
				section 112 and to the additional requirements contained in the authorizing
				statute of the core program, if any. The portion of such plan covering a
				program or activity described in subsection (b)(2) shall be subject to the
				requirements, if any, applicable to a plan or application for assistance for
				that program or activity.
									(2)Additional
				submission not requiredA State that submits a State unified plan
				covering an activity or program described in subsection (b) that is approved
				under subsection (d) shall not be required to submit any other plan or
				application in order to receive Federal funds to carry out the activity or
				program.
									(3)CoordinationA
				State unified plan shall include—
										(A)a description of
				the methods used for joint planning and coordination of the programs and
				activities included in the unified plan; and
										(B)an assurance that
				the methods included an opportunity for the entities responsible for planning
				or administering such programs and activities to review and comment on all
				portions of the unified plan.
										(e)Approval by the
				Appropriate Secretaries
									(1)JurisdictionThe
				appropriate Secretary shall have the authority to approve the portion of the
				State unified plan relating to the activity or program over which the
				appropriate Secretary exercises administrative authority. On the approval of
				the appropriate Secretary, the portion of the plan relating to the activity or
				program shall be implemented by the State pursuant to the applicable portion of
				the State unified plan.
									(2)Approval of core
				programsNo portion of the
				plan relating to a core program shall be implemented until the appropriate
				Secretary approves the corresponding portions of the plan for all core
				programs. Other core programs may continue in operation while new plan
				provisions are revised or are awaiting approval.
									(3)Timing of
				approval
										(A)In
				generalExcept as provided in subparagraphs (B) and (C), a
				portion of the State unified plan covering the core programs or a program or
				activity described in subsection (a)(2) shall be considered to be approved by
				the appropriate Secretary at the end of the 90-day period beginning on the day
				the plan is submitted.
										(B)Plan approved by
				3 or more appropriate SecretariesIf an appropriate Secretary
				other than the Secretary of Labor or the Secretary of Education has authority
				to approve a portion of a combined plan, that portion of the combined plan
				shall be considered to be approved by the appropriate Secretary at the end of
				the 90-day period beginning on the day the plan is submitted.
										(C)DisapprovalThe
				portion shall not be considered to be approved if the appropriate Secretary
				makes a written determination, during the 90-day period, that the portion is
				not consistent with the requirements of the Federal law authorizing or
				applicable to the program or activity involved, including the criteria for
				approval of a plan or application, if any, under such law, or the plan is not
				consistent with the requirements of this section.
										(4)Local
				jurisdictionThe appropriate
				local board shall approve the portion of the State unified plan relating to the
				activity or program over which the appropriate local board exercises
				administrative authority. On the approval of the appropriate local board, the
				portion of the plan relating to the activity or program shall be implemented by
				the State pursuant to the applicable portion of the State unified
				plan.
									.
					113.Local workforce
			 investment areas and boards
					(a)Planning process
			 for different types of regionsSection 116(c)(1) is amended—
						(1)by striking
			 As part of and inserting:
							
								(A)As part
				of
								; 
						(2)by striking
			 may each place it appears and inserting shall;
			 and
						(3)by adding at the end the following:
							
								(B)Planning for
				cooperative initiatives and arrangementsIn the regions comprised
				of 2 or more local areas, the State shall, in consultation with local boards,
				require regional planning, and service delivery, by local boards in those
				regions. For the purpose of administrative efficiency, the State shall require
				the local boards in a planning region to participate in a regional planning
				process for cooperative initiatives and arrangements that result in—
									(i)the establishment
				and implementation of regional service strategies and activities, including
				service delivery cooperative arrangements and regional approaches to address
				the employment and training needs of the region, including strategies that meet
				the need of individuals with barriers to employment;
									(ii)as appropriate,
				the development and implementation of initiatives involving in-demand industry
				sectors or occupations;
									(iii)the collection
				and analysis of regional labor market data (in conjunction with the State);
				and
									(iv)the establishment
				of administrative and infrastructural cost sharing, as appropriate.
									(C)Regional
				plansThe State, after consultation with the local boards and
				chief elected officials for the planning region, shall require the local boards
				and officials to collaborate in order to prepare, submit, and obtain approval
				of a single regional plan. Such plan shall include a description of the
				cooperative initiatives and arrangements developed pursuant to clause (iii) and
				incorporate local plans for each of the local areas in the planning region,
				which shall contain strategies that are consistent and aligned with each
				other.
								.
						(b)Composition of
			 the board and inclusion of public librariesSection
			 117(b)(2)(A)(iv) is amended by striking individuals with disabilities
			 and and inserting public libraries, individuals with
			 disabilities, and.
					(c)Worker
			 representationSection 117(b) is further amended by adding at the
			 end the following:
						
							(5)Worker
				representationNot less than
				20 percent of the Board shall be comprised of representatives of the workforce
				within the local area, and—
								(A)shall include representatives described in
				clause (iii) of paragraph (2)(A);
								(B)may include
				representatives of community-based organizations that have demonstrated
				experience and expertise in addressing the employment needs of individuals with
				barriers to employment, including organizations that provide or support
				competitive, integrated employment for individuals with disabilities;
				and
								(C)may include
				representatives of organizations that have demonstrated experience and
				expertise in addressing the employment, training, or education needs of
				eligible youth, including representatives of organizations that serve
				out-of-school
				youth.
								.
					(d)Required
			 functions of the local boardsSection 117(d) is amended—
						(1)in the matter
			 preceding paragraph (1), by striking The functions and inserting
			 Consistent with section 118, the functions;
						(2)by amending
			 paragraph (1) to read as follows:
							
								(1)Local
				planThe local board, in
				partnership with the chief elected official for the local area involved, shall
				develop and submit a local plan to the Governor that meets the requirements in
				section 118. If the local area is part of a planning region that includes other
				local areas, the local board shall collaborate with the other local boards and
				chief elected officials from such other local areas in the development and
				submission of the local plan as described in section
				116(c)(1)(A).
								;
				and
						(3)in paragraph
			 (3)(B)(i)—
							(A)in subclause (II),
			 by inserting or the local board after
			 entity;
							(B)in subclause
			 (III), by inserting adult education, literacy and employment
			 services after workforce investment activities;
							(C)in subclause
			 (III)(ii), by adding at the end the following: which staff, including
			 staff of a one-stop center, report to and are responsible to the local board
			 and not the chief elected official;
							(4)in paragraph (4)
			 by striking with respect through in local area
			 and inserting in its local area over the core programs as described in
			 this Act;
						(5)in paragraph
			 (8)—
							(A)in the paragraph
			 heading, by striking connecting and inserting
			 convening;
							(B)by striking
			 connecting and inserting convening; and
							(C)by adding at the
			 end the following: and to link youth, dislocated workers and others to
			 opportunities for employment, internships, registered apprenticeships, or
			 work-based learning; and
							(6)by adding at the
			 end the following new paragraphs:
							
								(9)Career pathways
				developmentThe local board,
				in consultation with the State board and with representatives of secondary,
				postsecondary, career and technical education, and adult education programs,
				shall lead efforts in the local area to develop and implement career pathways
				within the local area by aligning the employment, training, education, and
				supportive services that are needed by adults and youth, particularly
				individuals with barriers to employment.
								(10)Workforce
				research and regional labor market analysisIn order to assist in the development and
				implementation of the local plan, the local board shall coordinate with the
				State public employment services under the Wagner-Peyser Act (29 U.S.C. 49 et
				seq.) to—
									(A)utilize analyses
				of the economic conditions in the region, the needed knowledge and skills for
				the region, the workforce in the region, and workforce development activities
				(including education and training) in the region described in section
				118(b)(1), and regularly update such information;
									(B)assist the
				Governor in developing the statewide labor market information system described
				in section 15(e) of the Wagner-Peyser Act (29 U.S.C. 49l–2(e)), specifically in
				the collection, analysis, and utilization of labor market information for the
				region; and
									(C)assemble and
				utilize such other research, data collection, and analysis related to the
				workforce needs of the regional economy as the board, after receiving input
				from a wide array of stakeholders, determines to be necessary to carry out its
				functions.
									(11)Proven and
				promising practicesThe local board shall lead efforts in the
				local area to—
									(A)identify and
				promote proven and promising strategies and initiatives for meeting the needs
				of employers, and workers and job seekers (including individuals with barriers
				to employment) in the local workforce investment system, including providing
				physical and programmatic accessibility, in accordance with section 288 and
				applicable provisions of the Americans with Disabilities Act of 1990 (42 U.S.C.
				12101 et seq.) and section 504 of the Rehabilitation Act of 1973 (29 U.S.C.
				794), to the one-stop delivery system; and
									(B)identify and
				disseminate information, in coordination with the Department of Labor and the
				State board, on proven and promising practices carried out in other local areas
				for meeting such needs.
									(12)TechnologyThe
				local board shall develop strategies for using technology to maximize the
				accessibility and effectiveness of the local workforce investment system for
				employers, and workers and job seekers, by—
									(A)facilitating
				connections among the reporting systems of the one-stop partner programs to
				support a comprehensive workforce investment system in the local area;
									(B)facilitating
				access to services provided throughout the one-stop delivery system involved,
				including facilitating the access in remote areas;
									(C)identifying
				strategies for better meeting the needs of individuals with barriers to
				employment, including strategies that augment traditional service delivery and
				technologies that increase access to services and programs of the one-stop
				delivery system for individuals with disabilities and other barriers to
				employment; and
									(D)leveraging
				resources and capacity within the local workforce investment system, including
				resources and capacity for services for individuals with barriers to
				employment.
									(13)AdvertisingThe
				local board shall plan for advertising one-stop services throughout the local
				area.
								(14)TransitionThe local board shall develop strategies to
				ensure that services provided in the local area are coordinated with and meet
				the transition goals and services developed for children with disabilities
				under section 614(d)(1)(A)(i)(VIII) of the Individuals with Disabilities
				Education Act.
								(15)LiteracyThe
				local board shall ensure that one-stop operators in the local area develop and
				implement policies to ensure that the literacy and English language skills of
				an adult or eligible youth are not barriers to accessing services, including
				training services, that are available to assist individuals obtain and maintain
				employment.
								(16)Sector
				initiativesThe local board shall develop and expand sector
				initiatives in the local area or region which may include the convening of
				industry or sector partnerships relating to in-demand industry sectors and
				occupations.
								.
						(e)Contents of the
			 local planSection 118(b) is
			 amended—
						(1)in paragraph (1),
			 by striking an identification of— and inserting based on
			 a labor market study and input solicited from local businesses, an
			 identification of—
						(2)by redesignating
			 paragraphs (7) through (10) as paragraphs (8) through (11), respectively, and
			 by inserting after paragraph (6) the following:
							
								(7)a description of how the local board will
				coordinate workforce investment activities carried out in the local area with
				apprenticeship programs registered under the National Apprenticeship Act (50
				Stat. 664, chapter 663; 29 U.S.C. 50 et
				seq.);
								;
				and
						(3)by adding at the
			 end the following:
							
								(12)a description of the procedure or process
				for implementing a priority of service for adult employment and training
				activities in accordance with section 134(d)(4)(E); and
								(13)a description of
				how the local board will coordinate workforce investment activities carried out
				in the local area with employment, training, and literacy services carried out
				by public
				libraries.
								.
						114.Additional
			 one-stop programs and activitiesSection 121 is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (1)(B)—
							(i)in
			 clause (xi), by striking ; and and inserting a semicolon;
							(ii)in
			 clause (xii), by striking the period and inserting a semicolon; and
							(iii)by
			 adding at the end the following:
								
									(xiii)programs authorized under section 212 of
				the Second Chance Act of 2007 (42 U.S.C. 17532); and
									(xiv)programs
				authorized under part A of title IV of the Social Security Act (42 U.S.C. 601
				et seq.), subject to subparagraph (C).
									(A)Determination by
				the Governor
										(i)In
				generalAn entity that carries out a program referred to in
				subparagraph (B)(xiv) shall be included in the one-stop partners for the local
				area, as a required partner, for purposes of this Act and the other core
				program provisions that are not part of this Act, unless the Governor provides
				the notification described in clause (ii).
										(ii)NotificationThe
				notification referred to in clause (i) is a notification that—
											(I)is made in writing
				of a determination by the Governor not to include such entity in the one-stop
				partners described in clause (i); and
											(II)is provided to
				the Secretary and the Secretary of Health and Human
				Services.
											;
				and
							(B)in paragraph
			 (2)(B), by striking clause (i) and redesignating clauses (ii) through (v) as
			 clauses (i) through (iv), respectively; and
						(2)in subsection
			 (e)—
						(A)by striking
			 If a one-stop and inserting:
							
								(1)Existing
				systemsIf a
				one-stop
								;
				and
						(B)by adding at the
			 end the following:
							
								(2)Collocation of
				Wagner-Peyser servicesConsistent with section 3(d) of the
				Wagner-Peyser Act (29 U.S.C. 49b(d)), and in order to improve service delivery,
				avoid duplication of services, and enhance coordination of services, the
				employment service offices in each State and the one-stop centers established
				under this title shall be collocated to the extent practicable.
								(3)Use of common
				one-stop delivery system identifierEach one-stop delivery system shall include
				in the identification of products, programs, activities, services, facilities,
				and related property and materials, a common one-stop delivery identifier. The
				identifier shall be developed by the Secretary of Labor, in consultation with
				heads of other appropriate departments and agencies, and representatives of
				State boards and local boards and of other stakeholders in the one-stop
				delivery system, not later than the beginning of the second full program year
				after the date of enactment of this Act. Such common identifier may consist of
				a logo, phrase, or other identifier that informs users of the one-stop delivery
				system that such product, programs, activities, services, facilities, property,
				or materials are being provided through such system. Nothing in this paragraph
				shall be construed to prohibit one-stop partners, States, or local areas from
				having additional identifiers.
								.
				
						115.Providers of
			 training servicesSection 122
			 is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)(ii), by striking or certificate and inserting
			 recognized postsecondary credential; and
							(ii)in
			 subparagraph (C), by inserting , which may include joint
			 labor-management organizations, sector partnerships, and eligible providers of
			 adult education and literacy activities under title II if such activities are
			 provided in combination with occupational skills training before the
			 period; and
							(B)by adding at the
			 end the following:
							
								(3)Inclusion on
				list of eligible providersA
				private provider described in subparagraph (C) of paragraph (2) shall comply
				with the criteria, information requirements, and procedures established under
				this section to be included on the list of eligible training services described
				in paragraph (3). A public provider described in subparagraph (A) and a
				provider described in subparagraph (B) of paragraph (2) shall be included and
				maintained on the list of eligible providers of training services described in
				subsection (d) for so long as they comply with the requirements of this section
				and for so long as a provider described in subparagraph (B) remains registered
				as described in such
				subparagraph.
								;
						(2)in subsection
			 (d)(1)(A) is amended by adding at the end the following:
						
							(iii)information on the performance of the
				provider with respect to the performance accountability measures described in
				section 136 for such participants (taking into consideration the
				characteristics of the population served and relevant economic conditions), and
				information specifying the percentage of such participants who entered
				unsubsidized employment in an occupation related to the program, to the extent
				practicable; and
							(iv)information on
				secondary or postsecondary diploma or its recognized equivalent, or recognized
				postsecondary credentials received by such participants;
				and
							; 
					(3)in subsection (e), by inserting after the
			 first sentence the following: The list of providers shall also be based
			 on the identified labor market needs of employers in the local area based on
			 input solicited from local business and identified in the local plan pursuant
			 to section 118(b)(1).; and
					(4)in subsection
			 (h)—
						(A)in the subsection
			 heading, by striking or
			 customized training and inserting
			 incumbent worker
			 training, customized training, and other training
			 exceptions; and
						(B)in paragraph (1), by striking or
			 customized training and inserting incumbent worker training,
			 customized training, internships, and paid or unpaid work experience
			 opportunities, or transitional employment.
						116.Youth
			 activities
					(a)Definition of
			 disadvantaged youth and State allotmentsSection 127 is amended—
						(1)by amending
			 subsection (a) to read as follows:
							
								(a)In
				generalThe Secretary shall
				use the amount appropriated under section 137(a) for a fiscal year to make
				allotments and grants in accordance with subparagraphs (A) and (B) of
				subsection (b)(1) and make funds available for use under section 166 (relating
				to Native American
				programs).
								;
						(2)in subsection
			 (b)—
							(A)in paragraph (1),
			 by striking subparagraph (A) and redesignating subparagraphs (B) and (C) as
			 subparagraphs (A) and (B), respectively; and
							(B)in paragraph (2) by amending subparagraph
			 (C) to read as follows:
								
									(C)Disadvantaged
				youthSubject to paragraph
				(3), the term disadvantaged youth means an individual who—
										(i)is age 16 through
				24; and
										(ii)received an
				income, or is a member of a family that received a total family income, that,
				in relation to family size, does not exceed 150 percent of the poverty
				line.
										;
				and
							(3)in subsection (c),
			 by amending paragraph (2) to read as follows:
							
								(2)AmountThe amount available for reallotment for a
				program year is equal to the amount by which the unobligated balance from State
				allotments to the State at the end of the program year prior to the program
				year for which the determination is made, exceeds 10 percent of the total
				amount of funds available to the State for that prior program year, consisting
				of the State allotment to the State for such prior program year (including
				amounts from State allotments to the State, for all program years before that
				prior program year) that remained
				available.
								.
						(b)Within State
			 allocationsSection 128(c)(2)
			 is amended to read as follows:
						
							(2)Amount
								(A)In
				generalThe amount available
				for allocation for a program year is equal to the amount by which the balance
				that is unobligated and unencumbered for training services at the end of the
				program year prior to the program year for which the determination is made,
				exceeds 10 percent of the total amount of funds available to the local area for
				that prior program year, consisting of the local allocation to the local area
				for such prior program year (including amounts from local allocations to the
				local area, for all program years before that prior program year) that remained
				available.
								(B)Balance of
				fundsFor purposes of this paragraph, the balance that is
				unobligated and unencumbered for training services is the amount that is the
				difference between—
									(i)the total amount
				of funds available to the local area under this section for that prior program
				year consisting of the local allocation to the local area for such prior
				program year (including amounts from local allocations to the local area for
				all program years before that prior program year) that remained available;
				and
									(ii)the amount, from
				that total amount of available funds, that is obligated or encumbered (in
				accordance with generally accepted accounting principles) for training services
				during such prior program year, except that for purposes of this paragraph the
				amount included as encumbered for raining services shall not exceed 10 percent
				of the total amount of available funds described in clause
				(i).
									.
					(c)Required
			 statewide youth activitiesSection 129(b)(2) is amended—
						(1)in subparagraph
			 (C)—
							(A)by inserting
			 , or that fail to meet local performance accountability
			 measures, after concentrations of eligible youth;
			 and
							(B)by striking the
			 period at the end and inserting ; and; and
							(2)by adding at the
			 end the following new subparagraph:
							
								(D)providing
				technical assistance to, as appropriate, local boards, one-stop operators, and
				eligible providers, including support for the training or staff in
				evidence-based practices for serving eligible youth (including joint training)
				and facilitating remote access to services provided through the one-stop
				delivery
				system.
								.
						(d)Local elements
			 and requirementsSection 129(c) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (B), by striking shall identify an and inserting shall
			 identify career pathways that include education and employment goals;
			 and
							(B)in subparagraph
			 (C)—
								(i)in clause (i), by
			 striking , in appropriate cases;
								(ii)in clause (ii),
			 by striking strong linkages between academic and occupational
			 learning and inserting activities leading to the attainment of a
			 secondary school diploma or its recognized equivalent, or a recognized
			 postsecondary credential; and
								(iii)in clause
			 (iv)—
									(I)by inserting
			 employers, including small employers, and in-demand occupations
			 after effective connections to; and
									(II)by striking
			 subclauses (I) and (II);
									(2)in paragraph
			 (2)—
							(A)by striking
			 subparagraph (C) and redesignating subparagraphs (D) through (J) as
			 subparagraphs (C) through (I), respectively;
							(B)in subparagraph
			 (C) (as so redesignated)—
								(i)by striking
			 work experiences as appropriate, and inserting work
			 experiences that include academic, area career and technical education or
			 occupational education to ensure youth are college and career ready,;
			 and
								(ii)after
			 including internships, by inserting summer employment,
			 pre-apprenticeships programs, on-the-job training,;
								(C)in subparagraph
			 (E) (as so redesignated), by inserting such as youth service and
			 conservation corps, after include community
			 service;
							(D)in subparagraph
			 (F) (as so redesignated), by inserting , financial literacy education,
			 and entrepreneurial skills training after supportive
			 services; and
							(E)in subparagraph
			 (I) (as so redesignated), after which, by inserting shall
			 include career counseling and career exploration services, as appropriate,
			 and;
							(3)in paragraph
			 (3)(C), by inserting and family members, mentors, after
			 parents; and
						(4)by amending
			 paragraph (4)(A) to read as follows:
							
								(A)In
				generalFor any program year,
				not less than 60 percent of the funds described in paragraph (1) shall be used
				to provide youth workforce investment activities for out-of-school
				youth.
								.
						117.Adult and
			 dislocated worker training activities
					(a)Definition of
			 disadvantaged adultSection
			 132(b)(1)(v)(IV) is amended by striking does not exceed and all that
			 follow and inserting 150 percent of the poverty
			 line..
					(b)ReallotmentSection
			 132(c)(2) is amended to read as follows:
						
							(2)AmountThe amount available for reallotment for a
				program year is equal to the amount by which the unobligated balance from State
				allotments to the State at the end of the program year prior to the program
				year for which the determination is made, exceeds 10 percent of the total
				amount of funds available to the State for that prior program year, consisting
				of the State allotment to the State for such prior program year (including
				amounts from State allotments to the State, for all program years before that
				prior program year) that remained
				available.
							.
					(c)Transfer
			 authoritySection 133(b)(4) is amended by striking 20
			 percent both places it appears and inserting 30
			 percent.
					(d)within State
			 ReallocationSection 133(c) 2 is amended to read as
			 follows:
						
							(2)Amount
								(A)In
				generalThe amount available
				for allocation for a program year is equal to the amount by which the balance
				that is unobligated and unencumbered for training services at the end of the
				program year prior to the program year for which the determination is made,
				exceeds 10 percent of the total amount of funds available to the local area for
				that prior program year, consisting of the local allocation to the local area
				for such prior program year (including amounts from local allocations to the
				local area, for all program years before that prior program year) that remained
				available.
								(B)Balance of
				fundsFor purposes of this paragraph, the balance that is
				unobligated and unencumbered for training services is the amount that is the
				difference between—
									(i)the total amount
				of funds available to the local area under this section for that prior program
				year consisting of the local allocation to the local area for such prior
				program year (including amounts from local allocations to the local area for
				all program years before that prior program year) that remained available;
				and
									(ii)the amount, from
				that total amount of available funds, that is obligated or encumbered (in
				accordance with generally accepted accounting principles) for training services
				during such prior program year, except that for purposes of this paragraph the
				amount included as encumbered for raining services shall not exceed 10 percent
				of the total amount of available funds described in clause
				(i).
									.
					(e)Use of
			 unobligated rapid-Response fundsSection 134(a)(2) is
			 amended—
						(1)in subparagraph
			 (A)—
							(A)by redesignating
			 clauses (i) and (ii) as subclauses (I) and (II), respectively;
							(B)by striking
			 A State shall use and inserting:
								
									(i)In
				generalA State shall
				use
									;
				and
							(C)by adding at the end the following:
								
									(ii)Use of
				unobligated fundsFunds
				reserved by a Governor under section 133(a)(2) to carry out this subparagraph
				that remain unobligated after the first program year for which such funds were
				allotted may be used by the Governor to carry out statewide activities
				authorized under subparagraph (B) or paragraph (3)(A), in addition to
				activities under this subparagraph.
									;
				and
							(2)in subparagraph
			 (B)—
							(A)in clause (v), by
			 striking ; and and inserting a semicolon;
							(B)in clause (vi), by
			 striking the period and inserting ; and; and
							(C)by adding at the
			 end the following new clause:
								
									(vii)developing, implementing, and using layoff
				aversion strategies in collaboration with appropriate economic development and
				private sector entities, for implementation of strategies that may include
				early identification of firms at risk of layoffs, use of feasability studies to
				assess the needs of and options for at-risk firms and the delivery of
				employment, training, economic development, investment and financial
				restructuring activities to address identified risk
				factors.
									.
							(f)Shared
			 servicesSection 134(d)(1)(B) is amended—
						(1)by striking
			 A portion and inserting the following:
							
								(i)In
				generalA portion
								;
				and
						(2)by adding at the
			 end the following:
							
								(ii)Additional
				costs of one-stopSubject to
				the memorandum of understanding described in section 121(c) for the one-stop
				delivery system involved, in addition to the funds provided for one-stop
				infrastructure described in section 137(d), a portion of funds made available
				under Federal law authorizing the programs described in section 121(b) and
				administered by one-stop partners, or the noncash resources available under
				such programs, shall be used to pay the additional costs relating to the
				operation of the one-stop delivery system that are not paid from the funds
				provided under section 137(d), as determined in accordance with clause (iv), to
				the extent not inconsistent with the Federal law involved. Such costs shall
				include the costs of the provision of core services described in section
				134(d)(2) applicable to each program and may include common costs that are not
				paid from the funds provided under section 137(d).
								(iii)Shared
				servicesCosts of shared services may include costs of services
				that are authorized for and may be commonly provided through the one-stop
				partner programs to any individuals, such as initial intake, assessment of
				needs, appraisal of basic skills, identification of appropriate services to
				meet such needs, referrals to other one-stop partners, and other similar
				services.
								(iv)determination
				and guidanceThe method for determining the appropriate portion
				of funds and noncash resources to be provided by the one-stop partner for each
				program for a one-stop center shall be determined as part of the development of
				the memorandum or understanding under subsection (c) for the one-stop center
				and shall be stated in the memorandum. The State board shall provide guidance
				to facilitate the determination, for purposes of the memorandum of
				understanding, of an appropriate allocation of the funds and noncash resources
				in local
				areas.
								.
						(g)Training
			 servicesSection 134(d)(4) is amended—
						(1)in subparagraph
			 (B), by adding at the end the following:
							
								(iii)Rule of
				constructionNothing in this
				paragraph shall be construed to require an individual to receive core or
				intensive services under paragraphs (2) or (3), respectively, prior to
				receiving training services under this
				paragraph.
								;
				
						(2)in subparagraph
			 (D)—
							(A)in clause (ix), by
			 striking ; and and inserting a semicolon; and
							(B)by adding at the
			 end the following:
								
									(x)education, training, and skill upgrading
				for individuals to work and maintain proficiency as workplace learning advisors
				in programs sponsored by employers or joint labor-management
				partnerships.
									;
							(3)in subparagraph
			 (E)—
							(A)by striking
			 In the event through priority and inserting
			 With respect to funds allocated to a local area for adult employment and
			 training activities, priority;
							(B)by inserting
			 individuals with barriers to employment  after public
			 assistance and other; and
							(C)by striking
			 making determination related to and inserting
			 implementing;
							(4)by striking subparagraph (G) and inserting
			 the following:
							
								(G)Use of
				individual training accounts
									(i)In
				generalExcept as provided in clause (ii), training services
				provided under this paragraph shall be provided through the use of individual
				training accounts in accordance with this paragraph, and shall be provided to
				eligible individuals through the one-stop delivery system.
									(ii)Training
				contractsTraining services authorized under this paragraph may
				be provided pursuant to a contract for services in lieu of an individual
				training account if—
										(I)the requirements
				of subparagraph (F) are met;
										(II)such services are
				on-the-job training, registered apprenticeships, customized training, incumbent
				worker training, entrpreneurial skills training, or transitional
				employment;
										(III)the local board
				determines there are an insufficient number of eligible providers of training
				services in the local area involved (such as in a rural area) to accomplish the
				purposes of a system of individual training accounts;
										(IV)the local board
				determines that there is a training services program of demonstrated
				effectiveness offered in the local area by a community-based organization or
				another private organization to serve individuals with barriers to employment;
				or
										(V)the local board
				determines that it would be most appropriate to award a contract to an
				institution of higher education or other eligible provider of training
				services, including area career and technical education centers in order to
				facilitate the training of multiple individuals in in-demand industry sectors
				or occupations and that such contract does not limit customer choice.
										(iii)Linkage to
				occupations in demandTraining services provided under this
				paragraph shall be directly linked to an in-demand industry sector or
				occupation in the local area or region, or in another area to which an adult or
				dislocated worker receiving such services is willing to relocate, except that a
				local board may approve training services for occupations determined by the
				local board to be in sectors of the economy that have a high potential for
				sustained demand or growth in the local area.
									(iv)Rule of
				constructionNothing in this paragraph shall be construed to
				preclude the combined use of individual training accounts and contracts in the
				provision of training services, including arrangements that allow individuals
				receiving individual training accounts to obtain training services that are
				contracted for under clause (ii).
									;
				and
						(5)by adding at the
			 end the following:
							
								(H)Reimbursement
				for on-the-job training
									(i)Reimbursement
				levelFor purposes of the provision of on-the-job training under
				this paragraph, the Governor or local board involved may increase the amount of
				the reimbursement described in section 101(31) to an amount of up to 75 percent
				of the wage rate of a participant for a program carried out under this chapter,
				if, respectively—
										(I)the Governor
				approves the increase with respect to a program carried out with funds reserved
				by the State under that chapter, taking into account the factors described in
				clause (ii); or
										(II)the local board
				approves the increase with respect to a program carried out with funds
				allocated to a local area under such chapter, taking into account those
				factors.
										(ii)FactorsFor
				purposes of clause (i), the Governor or local board, respectively, shall take
				into account factors consisting of—
										(I)the
				characteristics of the participants;
										(II)the size and
				resources of the employer;
										(III)the likely
				employment opportunities available to workers who complete an on-the-job
				training program; and
										(IV)such other
				factors as the Governor or local board, respectively, may determine to be
				appropriate, which may include the number of employees participating in the
				training, wage and benefit levels of those employees (at present and
				anticipated upon completion of the training), relation of the training to the
				competitiveness of a participant, and other employer-provided training and
				advancement
				opportunities.
										.
						(h)Incumbent worker
			 training programs and transitional jobsSection 134(e) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A), by striking ; and and inserting a semicolon;
							(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
							(C)by adding at the
			 end the following:
								
									(C)work support activities designed to assist
				low-wage workers in retaining and enhancing employment, such as the provision
				of activities described in this section during nontraditional hours and the
				provision of child care while such activities are being
				provided.
									;
				and
							(2)by adding at the
			 end the following new paragraphs:
							
								(4)Incumbent worker
				training programs
									(A)In
				general
										(i)Standard
				reservation of fundsExcept as provided in clause (ii), the local
				board may reserve and use not more than 15 percent of the funds allocated to
				the local area involved under section 133(b) to pay for the Federal share of
				the cost of providing training through a training program for incumbent
				workers, carried out in accordance with this paragraph.
										(ii)Increased
				reservation of fundsIf the local board determines that there is
				sufficient evidence that use of the funds reserved under clause (i) led to
				employee retention by and contributed to creation of new jobs with employers
				that participated in incumbent worker training programs, the local board may
				reserve and use not more than a total of 20 percent of such funds to pay for
				the Federal share of such costs.
										(iii)Determination
				of eligibilityFor the purpose of determining the eligibility of
				an employer to receive funding under clause (i), the local board shall take
				into account factors consisting of—
											(I)the
				characteristics of the participants in the program;
											(II)the relationship
				of the training to the competitiveness of a participant and the employer;
				and
											(III)such other
				factors as the local board may determine to be appropriate, which may include
				the number of employees participating in the training, the wage and benefit
				levels of those employees (at present and anticipated upon completion of the
				training), and the existence of other training and advancement opportunities
				provided by the employer.
											(iv)Statewide
				impactThe Governor or State board involved may make
				recommendations to the local board for providing incumbent worker training that
				has statewide impact.
										(B)Training
				activitiesThe training program for incumbent workers carried out
				under this paragraph shall be carried out by the local board in conjunction
				with the employers or groups of employers of such workers, or a
				labor-management partnership, including joint registered apprenticeship
				programs, for the purpose of assisting such workers in obtaining the skills
				necessary to retain employment or avert layoffs.
									(C)Employer payment
				of non-Federal shareEmployers participating in the program
				carried out under this paragraph shall be required to pay for the non-Federal
				share of the cost of providing the training to incumbent workers of the
				employers.
									(D)Non-Federal
				share
										(i)FactorsSubject
				to clause (ii), the local board shall establish the non-Federal share of such
				cost (taking into consideration such other factors as the number of employees
				participating in the training, the wage and benefit levels of the employees (at
				the beginning and anticipated upon completion of the training), the
				relationship of the training to the competitiveness of the employer and
				employees, and the availability of other employer-provided training and
				advancement opportunities).
										(ii)LimitsThe
				non-Federal share shall not be less than—
											(I)10 percent of the
				cost for employers with not more than 50 employees;
											(II)25 percent of the
				cost, for employers with more than 50 employees but not more than 100
				employees; and
											(III)50 percent of
				the cost, for employers with more than 100 employees.
											(iii)Calculation of
				employer shareThe non-Federal share provided by an employer
				participating in the program may include the amount of the wages paid by the
				employer to a worker while the worker is attending a training program under
				this paragraph.
										(E)Worker
				protectionsIf an incumbent worker training program is proposed
				for an employer whose workers are covered by a collective bargaining agreement,
				the union representing those workers will be consulted regarding the incumbent
				worker training program and concur prior to the start of the program.
									(5)Transitional
				jobsThe local board may use not more than 15 percent of the
				funds allocated to the local area involved under section 133(b) to provide
				transitional jobs under subsection (c)(4) that—
									(A)are time-limited
				work experiences in integrated settings that are subsidized and are in the
				public, private, or nonprofit sectors for individuals with barriers to
				employment who are chronically unemployed, have no employment experience or
				have an inconsistent work history;
									(B)are combined with
				comprehensive employment and supportive services;
									(C)are designed to
				assist the individuals described in subparagraph (A) to establish a work
				history, demonstrate success in the workplace, and develop the skills that lead
				to entry into and retention in unsubsidized employment; and
									(D)assist in
				placement or hiring to an unsubsidized
				job.
									. 
						118.Unified
			 performance accountability systemSection 136 is amended to read as
			 follows:
					
						136.Unified
				performance accountability system
							(a)PurposeThe purpose of this section is to establish
				shared performance accountability measures that apply across the core programs
				to assess the effectiveness of States and local areas in achieving positive
				outcomes for individuals served by those programs.
							(b)State unified
				performance accountability measures
								(1)In
				generalFor each State, the unified performance accountability
				measures for the core programs shall consist of—
									(A)(i)the primary indicators
				of performance described in paragraph (2)(A); and
										(ii)the additional indicators of
				performance (if any) identified by the State under paragraph (2)(B); and
										(B)A State adjusted
				level of performance for each indicator described in subparagraph (A).
									(2)Indicators of
				performance
									(A)Primary
				indicators of performance
										(i)In
				generalThe State primary indicators of performance for
				activities provided under the adult and dislocated worker programs authorized
				under chapter 6 of subtitle B of title I, the program of adult education and
				literacy activities authorized under title II, the employment services program
				authorized under sections 1 through 13 of the Wagner-Peyser Act (29 U.S.C. 49
				et seq.) (except that subclauses (IV) and (V) shall not apply to such program),
				and the program authorized under title I of the Rehabilitation Act of 1973 (29
				U.S.C. 720 et seq.), other than section 112 or part C of that title (29 U.S.C.
				732, 741), shall consist of—
											(I)the percentage and
				number of program participants who are in unsubsidized employment during the
				second quarter after exit from the program;
											(II)the percentage and number of program
				participants who are in unsubsidized employment during the fourth quarter after
				exit from the program;
											(III)the median earnings of program participants
				who are in unsubsidized employment during the second quarter after exit from
				the program compared to the median earnings of such participants prior to the
				training;
											(IV)the percentage of
				program participants who obtain a recognized postsecondary credential,
				including in a registered apprenticeship or on-the-job training program, or a
				secondary school diploma or its recognized equivalent (subject to clause
				(iii)), during participation in or within 1 year after exit from the
				program;
											(V)the percentage of program participants who,
				during a program year, are in an education or training program, including a
				registered apprenticeship or on-the-job training program, that leads to a
				recognized postsecondary credential or a secondary school diploma or its
				recognized equivalent, or employment and who are achieving measurable basic
				skill gains toward such a credential or employment; and
											(VI)the indicators of
				effectiveness in serving employers established pursuant to clause (iv).
											(ii)Primary
				indicators of performance for eligible youthThe primary
				indicators of performance for the youth program authorized under chapter 4 of
				this subtitle shall consist of—
											(I)the percentage and number of program
				participants who are in education or training activities, or in unsubsidized
				employment during the second quarter after exit from the program;
											(II)the percentage and number of program
				participants who are in education or training activities, or in unsubsidized
				employment, during the fourth quarter after exit from the program;
											(III)the median earnings of program participants
				who are in unsubsidized employment during the second quarter after exit from
				the program compared to the median earnings of such participants prior to the
				training;
											(IV)the percentage of
				program participants who obtain a recognized postsecondary credential described
				in clause (i)(IV), or a secondary school diploma or its recognized equivalent
				subject to clause (iii) during participation in or within 1 year after exit
				from the program;
											(V)the percentage of
				program participants who, during a program year, are in an education or
				training program that leads to a recognized postsecondary credential or a
				secondary school diploma or its recognized equivalent, or employment and who
				are achieving measurable basic skill gains toward such a secondary credential
				or employment; and
											(VI)the indicators of
				effectiveness in serving employers established pursuant to clause (iv).
											(iii)Indicator
				relating to credentialFor purposes of clause (i)(IV) or
				(ii)(IV), program participants who obtain a secondary school diploma or its
				recognized equivalent shall be included in the percentage counted as meeting
				the criterion under such clause only if such participants, in addition to
				obtaining such diploma or its recognized equivalent, have obtained or retained
				employment, have been removed from public assistance, or are in an education or
				training program leading to a recognized postsecondary credential described in
				clause (i)(IV) within 1 year after exit from the program.
										(iv)Indicator for
				services to employersPrior to the commencement of the second
				full program year after the date of enactment of this Act, for purposes of
				clauses (i)(VI) and (ii)(V), the Secretary of Labor and the Secretary of
				Education after consultation with the representatives described in subsection
				(h)(2), shall jointly develop and establish, for purposes of this subparagraph,
				1 or more primary indicators of performance that indicate the effectiveness of
				the core programs in serving employers.
										(B)Additional
				indicatorsA State may identify in the State plan additional
				performance accountability indicators.
									(3)Levels of
				performance
									(A)State adjusted
				levels of performance for primary indicators
										(i)In
				generalFor each State submitting a State plan, there shall be
				established, in accordance with this subparagraph, levels of performance for
				each of the corresponding primary indicators of performance described in
				paragraph (2) for each of the programs described in clause (ii).
										(ii)Included
				programsThe programs included under clause (i) are—
											(I)the youth program
				authorized under chapter 4 of this subtitle;
											(II)the adult program
				authorized under chapter 5 of this subtitle;
											(III)the dislocated
				worker program authorized under chapter 5 of this subtitle;
											(IV)the program of
				adult education and literacy activities authorized under title II;
											(V)the employment
				services program authorized under sections 1 through 13 of the Wagner-Peyser
				Act (29 U.S.C. 49 et seq.); and
											(VI)the program
				authorized under title I of the Rehabilitation Act of 1973 (29 U.S.C. 720 et
				seq.), other than section 112 or part C of that title (29 U.S.C. 732,
				741).
											(iii)Identification
				of State planEach State shall identify, in the State plan,
				expected levels of performance for each of the corresponding primary indicators
				of performance for each of the programs described in clause (ii) for the first
				2 program years covered by the State plan.
										(iv)Agreement of
				State adjusted levels of performance
											(I)First 2
				yearsThe State shall reach agreement with the Secretary of Labor
				and the Secretary of Education on levels of performance for each indicator
				described in clause (iii) for each of the programs described in clause (ii) for
				each of the first 2 program years covered by the State plan. In reaching the
				agreement, the State and Secretaries shall take into account the levels
				identified in the State plan under clause (iii) and the factors described in
				clause (v). The levels agreed to shall be considered to be the State adjusted
				levels of performance for the State for such program years and shall be
				incorporated into the State plan prior to the approval of such plan.
											(II)Third and
				fourth yearThe State and the Secretaries shall reach agreement,
				prior to the third program year covered by the State plan, on levels of
				performance for each indicator described in clause (iii) for each of the
				programs described in clause (ii) for each of the third and fourth program
				years covered by the State plan. In reaching the agreement, the State and
				Secretaries shall take into account the factors described in clause (v). The
				levels agreed to shall be considered to be the State adjusted levels of
				performance for the State for such program years and shall be incorporated into
				the State plan as a modification to the plan.
											(v)FactorsIn
				reaching the agreements described in clause (iv), the State and Secretaries
				shall—
											(I)take into account
				how the levels involved compare with the State adjusted levels of performance
				established for other States;
											(II)ensure that the
				levels involved are adjusted, using the objective statistical model established
				by the Secretaries pursuant to clause (viii), based on the difference among
				States in economic conditions (including differences in unemployment rates and
				job losses or gains in particular industries) and the characteristics of
				participants when the participants entered the program involved, including
				indicators of poor work history, lack of work experience, lack of educational
				or occupational skills attainment, dislocation from high-wage and high-benefit
				employment, low levels of literacy or English proficiency, disability status,
				homelessness, ex-offender status, and welfare dependency;
											(III)take into
				account the extent to which the levels involved promote continuous improvement
				in performance accountability on the performance accountability measures by
				such State and ensure optimal return on the investment of Federal funds;
				and
											(IV)take into account
				the extent to which the levels involved will assist the State in meeting the
				goals described in clause (vi).
											(vi)GoalsIn
				order to promote enhanced performance outcomes and to facilitate the process of
				reaching agreements with the States under clause (iv), the Secretary of labor
				and the Secretary of Education shall establish performance goals for the core
				programs, in accordance with the Government Performance and Results Act of 1993
				and in consultation with States and other appropriate parties. Such goals shall
				be long-term goals for the adjusted levels of performance to be achieved by
				each of the programs described in clause (ii) regarding the corresponding
				primary indicators of performance described in paragraph (2)(A).
										(vii)Revisions
				based on economic conditions and individuals served during the program
				yearThe Secretary of Labor and the Secretary of Education shall,
				in accordance with the objective statistical model developed pursuant to clause
				(viii), revise the State adjusted levels of performance applicable for each of
				the programs described in clause (ii), for a program year and a State, to
				reflect the economic conditions and characteristics of participants (as
				described in clause (v)(II)) in that program during such program year in a such
				State.
										(viii)Statistical
				adjustment modelThe Secretary of Labor and the Secretary of
				Education, after consultation with the representatives described in subsection
				(h)(2), shall develop and disseminate an objective statistical model that will
				be used to make the adjustments in the State adjusted levels of performance for
				economic conditions and characteristics of participants under clauses (v) and
				(vii).
										(B)Levels of
				performance for additional indicatorsThe State may identify, in
				the State plan, State levels of performance for each of the additional
				indicators identified under paragraph (2)(B). Such levels shall be considered
				to be State adjusted levels of performance for purposes of this section.
									(c)Local
				performance accountability measures
								(1)In
				generalFor each local area in a State designated under section
				116, the local performance accountability measures for each of the program
				described in subclauses (I) through (III) of subsection (b)(3)(A)(ii) shall
				consist of—
									(A)(i)the primary indicators
				of performance described in subsection (b)(2)(A) that are applicable to such
				programs; and
										(ii)additional indicators of
				performance, if any, identified by the State for such programs under subsection
				(b)(2)(B); and
										(B)the local level of
				performance for each indicator described in subparagraph (A).
									(2)Local level of
				performanceThe local board, the chief elected official, and the
				Governor shall negotiate and reach agreement on local levels of performance
				based on the State adjusted levels of performance established under subsection
				(b)(3)(A).
								(3)Adjustment
				factorsIn negotiating the local levels of performance, the local
				board, the chief elected official, and the Governor shall make adjustments for
				the expected economic conditions and the expected characteristics of
				participants to be served in the local area, using the statistical adjustment
				model developed pursuant to subsection (b)(3)(A)(viii). In addition, the
				negotiated local levels of performance applicable to a program year shall be
				revised to reflect the economic conditions experienced and the characteristics
				of the populations served in the local area during such program year using the
				statistical adjustment model.
								(d)Performance
				accountability reports
								(1)In
				generalNot later than 6 months after the date of enactment of
				the Workforce Investment Act of 2012, the Secretary of Labor and the Secretary
				of Education shall jointly develop a template for performance reports that
				shall be used by States, local boards, and eligible providers of training
				services under section 122 to report on outcomes achieved by the core programs,
				and to report on quantifiable benchmarks established in the State plan as
				described in section 112 or the State unified plan described in section 113
				that demonstrate annual improvement with respect to each of the system-wide
				performance indicators established under subsection (j)(2) of this
				section.
								(2)Contents of
				State performance reportsThe performance report for a State
				shall include, subject to paragraph (5)(C)—
									(A)information
				specifying the levels of performance achieved with respect to the primary
				indicators of performance described in subsection (b)(2)(A) for each of the
				programs described in subsection (b)(3)(A)(ii) and the State adjusted levels of
				performance with respect to such indicators for each program;
									(B)information
				specifying the levels of performance achieved with respect to the primary
				indicators of performance described in subsection (b)(2)(A) for each of the
				programs described in subsection (b)(3)(A)(ii) with respect to individuals with
				barriers to employment, disaggregated by each subpopulation of such
				individuals;
									(C)the total number
				of participants served by each type of service of the programs described in
				subsection (b)(3)(A)(ii), and the types of core, intensive, and training
				services provided;
									(D)the number of
				individuals with barriers to employment served by each type of service by each
				of the programs described in subsection (b)(3)(A)(ii), disaggregated by each
				subpopulation of such individuals;
									(E)the number of
				participants who are enrolled in more than 1 of the programs described in
				subsection (b)(3)(A)(ii); and
									(F)other information
				that facilitates comparisons of programs with programs in other States.
									(3)Contents of
				local area performance reportsThe performance reports for a
				local area shall include, subject to paragraph (5)(C)—
									(A)information
				specifying the levels of performance achieved with respect to the primary
				indicators of performance described in subsection (b)(2)(A) for each of the
				programs described in subclauses (I) through (III) of subsection (b)(3)(A)(ii),
				and the local adjusted levels of performance with respect to such indicators
				for each program;
									(B)information
				specifying the levels of performance achieved with respect to the primary
				indicators of performance described in subsection (b)(2)(A) for each of the
				programs described in subclauses (I) through (III) of subsection (b)(3)(A)(ii)
				with respect to individuals with barriers to employment, disaggregated by each
				subpopulation of such individuals;
									(C)the total number of participants served by
				each of the programs described in subclauses (I) through (III) of subsection
				(b)(3)(A)(ii), and the types of core, intensive, and training services
				provided;
									(D)the number of
				individuals with barriers to employment served by each of the programs
				described in subclauses (I) through (III) of subsection (b)(3)(A)(ii),
				disaggregated by each subpopulation of such individuals;
									(E)the number of
				participants who are enrolled in any of the programs described in subclauses
				(I) through (III) of subsection (b)(3)(A)(ii) who are enrolled in more than 1
				program described in subsection (b)(3)(A)(ii); and
									(F)other information
				that facilitates comparisons of programs with programs in other local areas (or
				planning regions, as appropriate).
									(4)Contents of
				eligible training providers performance reportsThe performance
				report for an eligible provider of training services under section 122 shall
				include, subject to paragraph (5)(C), with respect to each program of training
				services, including core, intensive, and training services, of such
				provider—
									(A)information
				specifying the levels of performance achieved with respect to the primary
				indicators of performance described in subclauses (I) through (IV) of
				subsection (b)(2)(A)(i) with respect to participants served under the adult and
				dislocated worker programs under chapter 5 of this subtitle; and
									(B)the number of
				participants served under each of the adult and dislocated worker programs
				under chapter 5 of this subtitle and the number of individuals with barriers to
				employment served under each of such programs, disaggregated by each
				subpopulation of such individuals.
									(5)Publication
									(A)State
				performance reportsThe Secretary of Labor and the Secretary of
				Education shall annually make publically available, including by electronic
				means, the performance reports for States and local areas containing the
				information described in paragraph (2).
									(B)Local area and
				eligible training provider performance reportsThe State shall
				make publically available, including by electronic means, the performance
				reports for the local areas containing the information described in paragraph
				(3) and the performance reports for eligible providers of training services
				containing the information described in paragraph (4).
									(C)Rules for
				reporting of dataThe disaggregation of data under this
				subsection shall not be required when the number of participants in a category
				is insufficient to yield statistically reliable information or when the results
				would reveal personally identifiable information about an individual
				participant.
									(e)Evaluation of
				State programs
								(1)In
				generalUsing funds authorized under a core program and made
				available to carry out this section, the State, in coordination with local
				boards in the State and the State agencies responsible for the administration
				of the core programs, shall conduct ongoing evaluations of activities carried
				out in the State under such programs and in accordance with the State unified
				plan. The State, local boards, and State agencies shall conduct the evaluations
				in order to promote, establish, implement, and utilize methods for continuously
				improving core program activities in order to achieve high-level performance
				within, and high-level outcomes from, the workforce investment system. To the
				maximum extent practicable, the State shall coordinate the valuations with the
				evaluations provided for the Secretary of Labor and Secretary of Education
				under section 172, section 343(b)(3)(E), section 10(b) of the Wagner-Peyser Act
				(29 U.S.C. 49i(b)), and sections 12(a)(5), 14, and 107 of the Rehabilitation
				Act of 1973 (29 U.S.C. 709(a)(5), 711, 727) (applied with respect to programs
				carried out under title I of that Act).
								(2)DesignThe
				evaluations conducted under this subsection shall be designed in conjunction
				with the State board, State agencies responsible for the administration of the
				core programs, and local boards and shall include analysis of customer feedback
				and outcome and process measures in the statewide workforce investment system.
				The evaluations may include the use of control groups.
								(3)ResultsThe
				State shall periodically prepare, submit to the State board and local boards in
				the State, and make available to the public, including by electronic means,
				reports containing the results of evaluations conducted under this subsection,
				to promote the efficiency and effectiveness of the workforce investment
				system.
								(f)Sanctions for
				State failure To meet State performance accountability measures
								(1)States
									(A)Technical
				assistanceIf a State fails to meet the State adjusted levels of
				performance relating to indicators described in subsection (b)(2)(A) for a
				program for any program year, the Secretary of Labor and the Secretary of
				Education shall, upon request, provide technical assistance, including
				assistance in the development of a performance improvement plan.
									(B)Reduction in
				amount of grantIf such failure continues for a second
				consecutive year, or if a State fails to submit a report under subsection (d)
				for any program year, the Secretary of Labor or the Secretary of Education, as
				appropriate, may reduce by not more than 5 percent, the amount of the allotment
				that would (in the absence of this paragraph) be payable to the State under
				such program for the immediately succeeding program year. Such penalty shall be
				based on the degree of failure to meet State adjusted levels of
				performance.
									(2)Funds resulting
				from reduced allotmentsThe Secretary of Labor or the Secretary
				of Education, as appropriate, shall use any amount retained, as a result of a
				reduction in an allotment to a State made under paragraph (1)(B), to provide
				technical assistance to the States the Secretaries determine to be appropriate
				to improve the performance of their core programs.
								(g)Sanctions for
				local area failure To meet local performance accountability measures
								(1)Technical
				assistanceIf a local area fails to meet local performance
				accountability measures established under subsection (c) for the youth, adult,
				or dislocated worker program authorized under chapter 2 or 3 of subtitle B of
				title I for a program described in subsection (d)(2)(A) for any program year,
				the Governor, or upon request by the Governor, the Secretary of Labor, shall
				provide technical assistance, which may include assistance in the development
				of a performance improvement plan, or the development of a modified local plan
				or regional plan.
								(2)Corrective
				actions
									(A)In
				generalIf such failure continues for a second consecutive year,
				the Governor shall take corrective actions, which may include development of a
				reorganization plan through which the Governor may—
										(i)require the
				appointment and certification of a new local board, consistent with the
				criteria established under section 117(b)(1);
										(ii)prohibit the use
				of eligible providers and one-stop partners identified as achieving a poor
				level of performance;
										(iii)redesignate the
				local area in accordance with section 116; or
										(iv)take such other
				actions as the Governor determines are appropriate.
										(B)Appeal by local
				area
										(i)Appeal to
				governorThe local board and chief elected official for a local
				area that is subject to a reorganization plan under subparagraph (A) may, not
				later than 30 days after receiving notice of the reorganization plan, appeal to
				the Governor to rescind or revise such plan. In such case, the Governor shall
				make a final decision not later than 30 days after the receipt of the
				appeal.
										(ii)subsequent
				actionThe local board and chief elected official for a local
				area may, not later than 30 days after receiving a decision from the Governor
				pursuant to clause (i), appeal such decision to the Secretary of Labor. In such
				case, the Secretary shall make a final decision not later than 30 days after
				the receipt of the appeal.
										(C)Effective
				dateThe decision made by the Governor under subparagraph (B)(i)
				shall become effective at the time the Governor issues the decision pursuant to
				such clause. Such decision shall remain effective unless the Secretary of Labor
				rescinds or revises such plan pursuant to subparagraph (B)(ii).
									(h)Definitions of
				indicators of performance
								(1)In
				generalIn order to ensure nationwide comparability of
				performance data, the Secretary of Labor and the Secretary of Education, after
				consultation with representatives described in paragraph (2), shall issue
				definitions for the indicators described in this section.
								(2)RepresentativesThe
				representatives referred to in paragraph (1) are representatives of States and
				political subdivisions, business and industry, employees, eligible providers of
				activities carried out through the core programs, educators, researchers,
				participants, the lead State agency officials with responsibility for the
				programs carried out through the core programs, individuals with expertise in
				service individuals with barriers to employment, and other interested
				parties.
								(i)Fiscal and
				management accountability information systems
								(1)Wage
				recordsIn measuring the progress of the State across all core
				programs as identified in section 136(b)(2)(A) on State and local performance
				accountability measures, a State shall utilize quarterly wage records,
				consistent with State law. The Secretary of Labor shall make arrangements,
				consistent with State law, to ensure that the wage records of any State are
				available to any other State to the extent that such wage records are required
				by the State in carrying out the State plan of the State or completing the
				annual report described in subsection (d).
								(2)ConfidentialityIn
				carrying out the requirements of this Act, the State shall comply with section
				444 of the General Education Provisions Act (20 U.S.C. 1232g).
								(j)System-Wide
				improvements
								(1)PurposeThe
				purpose of this subsection is to establish system-wide improvements across all
				programs to enhance data collection, ensure accountability and increase
				administrative efficiencies in employment and training programs that will
				expand the capacity and improve the performance of the workforce system.
								(2)Development and
				implementation
									(A)In
				generalThe Secretary of Labor and the Secretary of Education,
				after consultation with the representatives described in subsection (h)(2),
				shall develop system-wide performance measures across the one-stop partner
				programs described in section 121(b) to measure the collective effectiveness of
				the workforce investment system in aligning and coordinating the core programs
				and other one-stop partner programs, employers as a meaningful system partner
				to address businesses and other employer immediate and long-term skilled
				workforce needs in in-demand, high-growth, and other occupations important to a
				State, regional, or local economy, expanding access to education and training
				for participants (including participants with barriers to employment), and
				establishing or strengthening credential attainment and measurement strategies.
				Not later than the beginning of the third program year, the Secretary of Labor
				and the Secretary of Education after consultation with the representatives
				described in subsection (h)(2), shall develop system-wide performance
				accountability measures.
									(B)BenchmarksNot
				later than the beginning of the third program year, each State shall include in
				the State plan described in section 112 or the State unified plan described in
				section 113 quantifiable benchmarks that demonstrate annual improvement with
				respect to each of the system-wide performance indicators established under
				this section.
									(C)RequirementsFor
				each State, the system-wide performance accountability measures shall consist
				of—
										(i)the indicators of
				performance described in paragraph (3) (A) through (D);
										(ii)any other
				indicators established by the Secretary of Labor and the Secretary of Education
				in consultation with the representatives described in subsection (h)(2);
				and
										(iii)a State
				adjusted level of performance for each indicator described in paragraph
				(3).
										(3)Indicators of
				performanceThe indicators of system-wide performance shall be
				measured from baseline data collected in the first year after the date of
				enactment of this subsection and shall consist of the following:
									(A)Indicators of
				effectiveness in engaging employers as a system partnerThe State
				indicators of effectiveness in serving employers shall at a minimum consist
				of—
										(i)the number and
				percentage of employers in the State using one-stops;
										(ii)the total number of returning employers in
				the State using one-stops and one-stop partner program services, including
				training;
										(iii)the number of
				training modules created for specific employers or groups of employers;
				and
										(iv)the size of each
				employer in the State using one-stops and one-stop partner programs
				services.
										(B)Indicators of
				expanded access to training servicesThe State indicators of
				expanded access to training services shall at a minimum consist of—
										(i)the number and
				percentage of participants who received training or education services under a
				one-stop partner program;
										(ii)the number and
				percentage of participants and youth with barriers to employment who received
				services from a one-stop partner program resulting in entry into an education
				and training program that leads to employment or a recognized postsecondary
				credential;
										(iii)the total number
				and percentage of participants concurrently enrolled in two or more core
				programs, or in at least one other one-stop partner program;
										(iv)the number and
				percentage of participants engaged in career pathways; and
										(v)the total number and percentage of
				participants who are enrolled and whose training is co-funded by Pell grants or
				other sources of financial aid.
										(C)Indicators of
				credential attainment and measurementThe State indicators of
				credential attainment and measurement shall at a minimum consist of the total
				number and percentage of recognized postsecondary credentials earned during the
				program year by, or awarded to, participants of programs described in section
				136(b)(3)(A)(i).
									(D)Additional
				indicatorsA State may identify in a State plan additional
				system-wide performance accountability indicators.
									(4)Levels of
				performance
									(A)State adjusted
				levels of performance for system-wide performance accountability
				indicators
										(i)In
				generalFor each State submitting a State plan under section 112
				or section 113, there shall be established, in accordance with this paragraph,
				levels of performance for each of the system-wide performance accountability
				indicators that shall measure aggregate performance for the programs referred
				to in section 121(b)(1)(B), and which may include data from programs referred
				to in section 121(b)(2)(B).
										(ii)Identification
				in State planPrior to the third program year after enactment of
				this Act, each State shall identify, in the State plan, expected levels of
				performance for each of the corresponding system-wide performance
				accountability indicators under subsection (j)(2) for each of the third and
				fourth program years covered by the State plan.
										(iii)Agreement on
				State adjusted levels of performanceThe State shall reach
				agreement with the Secretary of Labor and the Secretary of Education on levels
				of performance for each indicator under subsection (j)(2) for each of the third
				and fourth program years covered by the State plan. In reaching the agreement,
				the State and Secretaries shall take into account the levels identified in the
				State plan under clause (ii), and may take into account the factors described
				in subsection (c)(3)(A)(v).
										(B)Levels of
				performance for additional indicatorsThe State may identify, in
				the State plan, State levels of performance for each of the additional
				indicators identified under subsection (j)(2)(E). Such levels shall be
				considered the State adjusted levels of performance for purposes of this
				section.
									(C)Failure to meet
				system-wide performance accountability measuresIf a State fails
				to meet State adjusted levels of performance relating to indicators described
				in paragraph (3) for any program year the Secretary of Labor and the Secretary
				of Education shall, upon request, provide technical assistance, including
				assistance in the development of a performance improvement plan.
									(5)ReportsNot
				later than 1 year after the date of the enactment of the Workforce Investment
				Act of 2012, the Secretary of Labor shall report to the Committee on Education
				and the Workforce on the indicators described in paragraph (2) of this section
				and provide recommendations to the Committee on improving coordination and
				increasing efficiencies in one-stop partner
				programs.
								.
				119.Authorization
			 of funding for one-stop infrastructureSection 137 is amended by adding at the end
			 the following:
					
						(d)One-Stop
				infrastructure
							(1)Authorization of
				AppropriationsIn addition to the funds authorized under
				subsections (a), (b), and (c), there is authorized to be appropriated an
				additional amount equal to 3 percent of the total of amounts appropriated under
				such subsections, for costs of infrastructure including rental costs and other
				expenses associated with establishing and maintaining one-stop centers in
				accordance with section 121.
							(2)AllotmentThe
				Secretary shall allot the funds appropriated pursuant to paragraph (1) for each
				fiscal year among the States as follows:
								(A)Two-thirds of such
				sums shall be allotted on the basis of the relative number of individuals in
				the civilian labor force in each State as compared to the total number of such
				individuals in all States.
								(B)One-third of such
				sums shall be allotted on the basis of the relative number of unemployed
				individuals in each State as compared to the total number of such individuals
				in all States.
								For purposes of this paragraph, the
				number of individuals in the civilian labor force and the number of unemployed
				individuals shall be based on data for the most recent calendar year available,
				as determined by the
				Secretary..
				CJob Corps
				131.PurposesSection 141(1) is amended to read as
			 follows:
					
						(1)to maintain a
				national Job Corps program, carried out in partnership with States and
				communities, to—
							(A)assist eligible
				youth to connect to the labor force by providing them with intensive social,
				academic, career and technical education, and service-learning opportunities,
				in primarily residential centers, in order for such youth to obtain secondary
				school diplomas or recognized postsecondary credentials leading to—
								(i)successful
				careers, in in-demand industry sectors or occupations or the Armed Forces, that
				will result in economic self-sufficiency and opportunities for advancement;
				or
								(ii)enrollment in
				postsecondary education; and
								(B)support
				responsible
				citizenship;
							.
				132.DefinitionsSection 142 is amended—
					(1)in paragraph
			 (2)—
						(A)by striking
			 customer service;
						(B)by striking
			 intake and inserting assessment; and
						(C)by striking
			 a Jobs Corps center and inserting support the purposes of
			 the Jobs Corps;
						(2)in paragraph (4),
			 by striking before completing the requirements and all that
			 follows and inserting prior to becoming a graduate.;
					(3)in paragraph (5),
			 by striking has completed the requirements and all that follows
			 and inserting the following: who, as a result of participation in the
			 Job Corps program, has received a secondary school diploma or recognized
			 equivalent or completed the requirements of a career and technical education
			 and training program that prepares individuals for employment leading to
			 economic self-sufficiency or entrance into postsecondary education or
			 training.; and
					(4)in paragraph (9),
			 by striking area served by a regional office of the Employment and
			 Training Administration and inserting defined by the
			 Secretary.
					133.Individuals
			 eligible for the Job CorpsSection 144 is amended by adding at the end
			 the following:
					
						(4)Special rule for
				veteransNotwithstanding the requirement of paragraph (2), a
				veteran of the Armed Forces shall be eligible to become an enrollee under this
				section if the individual—
							(A)meets the
				requirements of paragraphs (1) and (3); and
							(B)does not meet the
				requirement of paragraph (2) because the military income earned by such
				individual within the 6-month period prior to the individual’s application for
				Job Corps prevents the individual from meeting such
				requirement.
							.
				134.Recruitment,
			 screening, selection, and assignment of enrolleesSection 145 is amended—
					(1)in subsection
			 (a)(2)—
						(A)in subparagraph
			 (C)(i), by striking vocational and inserting career and
			 technical education and training; and
						(B)by amending
			 subparagraph (E) to read as follows:
							
								(E)assure appropriate
				representation of enrollees from urban areas and from rural
				areas.
								;
						(2)in subsection
			 (a)(3)—
						(A)in subparagraph
			 (B), by striking ; and and inserting a semicolon;
						(B)in subparagraph
			 (C), by striking the period and inserting ; and; and
						(C)by adding at the end the following:
							
								(D)child welfare
				agencies that are responsible for children in foster care and children eligible
				for assistance under section 477 of the Social Security Act (42 U.S.C.
				677).
								;
						(3)in subsection
			 (b)(1)(B), by inserting and agrees to such rules after
			 failure to observe the rules;
					(4)in subsection
			 (c)—
						(A)in paragraph (1)
			 in the matter preceding subparagraph (A), by striking an
			 assignment and inserting a;
						(B)in paragraph (2),
			 in the matter preceding subparagraph (A), by striking the Secretary
			 shall, every 2 years, analyze, for the Job Corps center—  and inserting
			 every 2 years the Secretary, in consultation with operators of Job Corps
			 centers, shall analyze relevant factors relating to each Job Corps center,
			 including—;
						(C)in subparagraph
			 (B), by striking ; and and inserting a semicolon;
						(D)in subparagraph
			 (C)—
							(i)by
			 inserting the education, training, and supportive after
			 including; and
							(ii)by
			 adding and after the semicolon; and
							(E)by adding at the
			 end the following:
							
								(D)the performance of
				the Job Corps center relating to the expected levels of performance for the
				indicators described in section 159(c)(1), and whether any actions have been
				taken with respect to such center pursuant to paragraphs (2) and (3) of section
				159(f).
								;
				and
						(5)in subsection
			 (d)—
						(A)in paragraph
			 (1)—
							(i)in
			 the matter preceding subparagraph (A), by striking is closest to the
			 home of the enrollee, except that the and inserting offers the
			 type of career and technical education and training selected by the individual
			 and, among the centers that offer such education and training, is closest to
			 the home of the individual. The; and
							(ii)by
			 striking subparagraph (A) and redesignating subparagraphs (B) and (C) as
			 subparagraphs (A) and (B), respectively; and
							(B)in paragraph (2),
			 by striking to the home of and inserting to the home of
			 that offers the career and technical education and training desired by
			 .
						135.EnrollmentSection 146(b) is amended—
					(1)in paragraph (1),
			 by striking or; and
					(2)by redesignating
			 paragraph (2) as paragraph (4) and inserting after paragraph (1) the
			 following:
						
							(2)in the case of an
				individual with a disability who would reasonably be expected to meet the
				standards for a Job Corps graduate, as defined under section 142(5), if allowed
				to participate in the Job Corps for not more than 1 additional year;
							(3)in the case of an
				individual who participates in national service, as authorized by a Civilian
				Conservation Center program, who would be granted an enrollment extension in
				the Job Corps for the amount of time equal to the period of national service;
				or
							.
					136.Job Corps
			 centersSection 147 is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (A), by striking vocational both places it appears
			 and inserting career and technical; and
							(ii)in
			 subparagraph (B), by inserting , or other entity with the necessary
			 capacity, after local entity; and
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking subsections (c) and (d) of section 303 of
			 the Federal Property and Administrative Services Act of 1949 (41 U.S.C.
			 253) and inserting subsections (a) and (b) of section 3304 of
			 title 41, United States Code,; and
							(ii)in
			 subparagraph (B)(i)—
								(I)in subclause (II),
			 by striking vocational and inserting career and technical
			 education and;
								(II)in subclause
			 (III), by striking is familiar with the surrounding communities,
			 and inserting demonstrates relationships with the surrounding
			 communities, employers, labor organizations, workforce boards,;
			 and
								(III)by amending
			 subclause (IV) to read as follows:
									
										(IV)the performance
				of the entity, if any, relating to operating or providing activities described
				in this subtitle to a Job Corps center, including the entity's demonstrated
				effectiveness in assisting individuals in achieving the primary indicators of
				performance for eligible youth described in section
				136(b)(2)(A)(ii).
										;
				and
								(2)by amending
			 subsection (c) to read as follows:
						
							(c)Civilian
				conservation centers
								(1)In
				generalThe Job Corps centers may include Civilian Conservation
				Centers, operated under an agreement between the Secretary of Labor and the
				Secretary of Agriculture, that are located primarily in rural areas. Such
				centers shall provide, in addition to academics, career and technical education
				and training, and workforce preparation skills training, programs of work
				experience to conserve, develop, or manage public natural resources or public
				recreational areas or to develop community projects in the public
				interest.
								(2)Assistance
				during disastersEnrollees in Civilian Conservation Centers may
				provide assistance in addressing national, State, and local disasters,
				consistent with current child labor laws and regulations. The Secretary of
				Agriculture shall ensure that with respect to the provision of such assistance
				the enrollees are properly trained, equipped, supervised, and dispatched
				consistent with standards for the conservation and rehabilitation of wildlife
				established under the Fish and Wildlife Coordination Act (16 U.S.C. 661 et
				seq.).
								(3)National
				liaisonThe Secretary of Agriculture shall designate a Job Corps
				National Liaison to support the agreement under this section between the
				Departments of Labor and
				Agriculture.
								.
					137.Program
			 activitiesSection 148 is
			 amended—
					(1)by amending
			 subsection (a) to read as follows:
						
							(a)Activities
				provided by job corps centers
								(1)In
				generalEach Job Corps center shall provide enrollees with an
				intensive, organized, and supervised program of education, including English
				language acquisition programs, career and technical education and training,
				work experience, work-based learning, recreational activities, physical
				rehabilitation and development, and counseling, which may include information
				about financial literacy. Each Job Corps center shall provide enrollees
				assigned to the center with access to core services described in section
				134(c)(2) and the intensive services described in section 134(c)(3).
								(2)Relationship to
				opportunities
									(A)In
				generalThe activities provided under this subsection shall be
				targeted to helping enrollees, on completion of their enrollment—
										(i)secure and
				maintain meaningful unsubsidized employment;
										(ii)enroll in and
				complete secondary education or postsecondary education or training programs,
				including other suitable career and technical education and training, and
				registered apprenticeship programs; or
										(iii)satisfy Armed
				Forces requirements.
										(3)Link to
				employment opportunitiesThe career and technical education and
				training provided shall be linked to the employment opportunities in the local
				area in which the enrollee intends to seek employment after
				graduation.
								;
					(2)in subsection
			 (b)—
						(A)in the subsection
			 heading, by striking Education and Vocational and inserting
			 Academic and Career and
			 Technical Education and;
						(B)by striking
			 education and vocational and inserting career and
			 technical education;
						(C)by striking
			 vocational educational and inserting career and technical
			 educational; and
						(D)by striking
			 or technical institutes and inserting technical
			 institutes, or national service providers;
						(3)in subsection
			 (c)—
						(A)by amending
			 paragraph (2) to read as follows:
							
								(2)BenefitsDuring
				the period of participation in an advanced career training program, an enrollee
				shall be eligible for full Job Corps benefits, or a monthly stipend equal to
				the average value of the residential support, food, allowances, and other
				benefits provided to enrollees assigned to residential Job Corps
				centers.
								;
				and
						(B)in paragraph (3),
			 by striking Each year, and inserting The Secretary shall
			 develop standards by which; and
						(4)by amending
			 subsection (d) to read as follows:
						
							(d)Graduate
				servicesIn order to promote the retention of graduates in
				employment or postsecondary education, the Secretary shall arrange for the
				provision of job placement and support services to graduates for up to 12
				months after the date of graduation. One-stop partners, may support the
				provision of these services, including services from the State vocational
				rehabilitation agency to supplement job placement and job development efforts
				for Job Corps graduates who are individuals with
				disabilities.
							.
					138.SupportSection 150(b) is amended—
					(1)in the subsection
			 heading, by striking Readjustment allowances and inserting
			 Transition allowances and
			 support;
					(2)in paragraph
			 (1)—
						(A)in the paragraph
			 heading, by striking graduates and inserting
			 allowances for
			 graduates;
						(B)in the first
			 sentence, by striking readjustment and inserting
			 transition; and
						(C)by striking the
			 second and third sentences, and inserting the following: The transition
			 allowance shall be incentive-based to reflect a graduate’s completion of
			 academic, career and technical education or training, and attainment of
			 recognized postsecondary credentials.; and
						(3)by amending
			 paragraph (2) to read as follows:
						
							(2)Transition
				support for former enrolleesThe Secretary may arrange for the
				provision of 3 months of employment services for former
				enrollees.
							.
					139.Community
			 participationSection 153 is
			 amended—
					(1)by amending
			 subsections (a) and (b) to read as follows:
						
							(a)Business and
				community participationThe director of each Job Corps center
				shall ensure the establishment and development of the business and community
				networks described in subsection (b) in order to enhance the effectiveness of
				such centers. At centers where a national training contractor provides career
				and technical education training, and has direct and long-standing linkages to
				registered apprenticeship programs or affiliated national employer groups, the
				national training contractor shall have the lead in maintaining networks with
				the programs described in clauses (ii) and (iii) of subsections
				(b)(1)(C).
							(b)NetworksThe
				activities carried out by each Job Corps center under this section shall
				include—
								(1)establishing and
				developing relationships and networks with—
									(A)local and distant
				employers, to the extent practicable, in coordination with other Federal and
				non-Federal programs that conduct similar outreach to employers;
									(B)applicable
				one-stop centers and applicable local boards, for the purpose of
				providing—
										(i)information to,
				and referral of, potential enrollees; and
										(ii)job opportunities
				for Job Corps graduates; and
										(C)(i)youth programs;
										(ii)registered apprenticeship
				programs, labor-management organizations and local labor organizations;
										(iii)employers and contractors that
				support national training contractor programs; and
										(iv)community-based organizations,
				non-profit organizations, and intermediaries providing workforce
				development-related services; and
										(2)establishing and
				developing relationships with members of the community in which the Job Corps
				center is located, informing members of the community about the projects of the
				Job Corps center and changes in the rules, procedures, or activities of the
				center that may affect the community, and planning events of mutual interest to
				the community and the Job Corps center.
								;
				and
					(2)in subsection
			 (c)—
						(A)by striking
			 Liaison for and inserting director of a;
			 and
						(B)by striking
			 establish and develop and inserting ensure the
			 establishment and development of.
						140.Industry
			 councilsSection 154 is
			 amended—
					(1)in subsection (a),
			 by striking after consultation with the Liaison; and
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)(A)(ii), by striking area and inserting areas in which
			 enrollees will be seeking employment;
						(B)by adding after
			 paragraph (2) the following:
							
								(3)Employers
				outside of local areaThe industry council for a Job Corps center
				may include, or otherwise provide for consultation with, employers from outside
				the local area who are likely to hire a significant number of enrollees from
				the Job Corps center.
								(4)Special rule for
				single State local areasIn the case of a single State local area
				designated under section 116(b), the industry council shall include a
				representative of the State Board.
								;
				and
						(C)in subsection (c), by striking
			 vocational each place it appears and inserting career and
			 technical education and.
						141.Experimental,
			 research, and demonstration projects and College Corps program
					(a)Miscellaneous
			 amendmentsSection 156 is
			 amended—
						(1)by striking
			 The Secretary and inserting (a)
			 In general.—The
			 Secretary;
						(2)by striking
			 program and may waive and inserting program. The
			 Secretary may waive; and
						(3)by inserting
			 before the period the following: if the Secretary informs the Committee
			 on Health, Education, Labor, and Pensions of the Senate and the Committee on
			 Education and the Workforce of the House of Representatives, in writing, not
			 less than 90 days in advance of issuing such waiver..
						(b)College
			 CorpsSection 156 is further amended by adding at the end the
			 following new subsection:
						
							(b)College
				Corps
								(1)EstablishmentThe Secretary of Labor and the Secretary of
				Education shall jointly establish a demonstration project under this section to
				be known as the College Corps that provide at-risk youth
				intensive education and skills training in order to prepare such youth for
				college and for high-skilled employment that can only be achieved with a
				college degree.
								(2)Selection of
				sitesThe Secretary of Labor
				and the Secretary of Education shall jointly select sites to participate, on a
				competitive basis, from among underperforming Jobs Corps centers in areas with
				low levels of college attainment.
								(3)Eligible
				operatorsThe Secretary shall
				select College Corps center operators on a competitive basis from among
				nonprofit organizations with prior success operating high-performing, college
				and career-ready education residential programs for at-risk young
				people.
								(4)Administration
				projects
									(A)In
				generalThe Secretary shall administer the College Corps sites in
				collaboration with the Secretary of Education with the development of an
				interagency agreement that identifies the duties and responsibilities of the
				Departments under these projects.
									(B)PartnershipsAs
				part of the interagency agreement, the Secretary of Education will be
				responsible for partnering with a State or local education agency for the
				purposes of granting a high school diploma that adheres to college and career
				ready standards and accessing State and local education dollars.
									(C)DeadlineA
				grant, contract, or cooperative agreement to operate at least one center shall
				be awarded to an eligible operative within 1 year from enactment.
									(5)Eligible
				participantsIndividuals eligible to participate in College Corps
				projects under this subsection shall be low-income youth who are in 6th or 7th
				grade at the time they begin participation who meet at least two of the
				following criteria:
									(A)Have a record of suspensions, office
				referrals, or chronic truancy.
									(B)Have failed to
				achieve proficiency on State assessment in mathematics, reading, or
				both.
									(C)Live in a
				household that is headed by a single parent or non-custodial parent.
									(D)Is homeless or is
				a foster child.
									(E)Live in a
				household that is public housing or receives public housing assistance.
									(F)Have an immediate
				family member who is or has been
				incarcerated.
									.
					142.Technical
			 amendmentSection 158(c)(1) is
			 amended by striking title II of the Federal Property and Administrative
			 Services Act of 1949 (40 U.S.C. 481 et seq.) and inserting
			 chapter 5 of title 40, United States Code,.
				143.Performance
			 accountability and managementSection 159 is amended—
					(1)in the section
			 heading, by striking management information and inserting
			 Performance accountability
			 and management; and
					(2)by striking
			 subsections (c) through (f), redesignating subsection (g) as subsection (j),
			 and inserting after subsection (b) the following:
						
							(c)Information on
				indicators of performance
								(1)Levels of
				performance and indicatorsThe Secretary shall annually establish
				expected levels of performance for Job Corps centers and the Job Corps program
				relating to each of the primary indicators of performance for eligible youth
				activities described in section 136(b)(2)(A)(ii).
								(2)Performance of
				recruitersThe Secretary shall also establish performance
				indicators, and expected performance levels on the performance indicators, for
				recruitment service providers serving the Job Corps program. The performance
				indicators shall relate to the number of enrollees recruited, compared to the
				established goals for such recruitment, and the number of enrollees who remain
				committed to the program for 90 days after enrollment.
								(3)Performance of
				career transition service providersThe Secretary also shall establish
				performance indicators, and expected levels of performance for such indicators,
				for local and national career transition service provides serving the Job Corps
				program. The performance indicators shall include the number of graduates and
				former enrollees—
									(A)who entered an
				unsubsidized employment related to the training they received at Job Corps and
				their average wage; and
									(B)who entered other
				types of unsubsidized employment, the military, postsecondary education, or
				advanced training programs, including registered apprenticeship programs, and
				their average wage, if applicable.
									(4)ReportThe
				Secretary shall collect, and annually submit to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Education and
				the Workforce of the House of Representatives, a report containing—
									(A)information on the
				performance of each Job Corps center, and the Job Corps program, on the
				performance indicators described in paragraph (1), as compared to the expected
				level of performance established under such paragraph for each performance
				accountability measure; and
									(B)information on the
				performance of the service providers described in paragraph (2) on the
				performance indicators established under such paragraph, as compared to the
				expected performance levels for the performance indicators.
									(d)Additional
				information
								(1)In
				generalThe Secretary shall also collect, and submit in the
				report described in subsection (c), information on the performance of each Job
				Corps center, and the Job Corps program, regarding—
									(A)the number of
				enrollees entering and completing by field of education or training;
									(B)demographic
				information on the enrollees served, including age, race, gender, and education
				and income level;
									(C)the number of
				graduates who entered the Armed Forces;
									(D)the number of
				graduates who entered unsubsidized employment related to the career and
				technical education and training received through the Job Corps program and the
				number who entered unsubsidized employment not related to the education and
				training received;
									(E)the starting
				hourly wages of graduates and whether they receive other forms of compensation
				and benefits;
									(F)the number and
				percentage of former enrollees, including the number dismissed under the zero
				tolerance policy described in section 152(b); and
									(G)any additional
				information required by the Secretary.
									(2)Rules for
				reporting of dataThe disaggregation of data under this
				subsection shall not be required when the number of individuals in a category
				is insufficient to yield statistically reliable information or when the results
				would reveal personally identifiable information about an individual.
								(e)MethodsThe
				Secretary shall collect the information described in subsections (c) and (d),
				using methods described in section 136(i)(2) and consistent with State law, by
				entering into agreements with the States to access such data for Job Corps
				enrollees, former enrollees, and graduates.
							(f)Performance
				assessments and improvements
								(1)AssessmentsThe
				Secretary shall conduct an annual assessment of the performance of each Job
				Corps center. Based on the assessment, the Secretary shall take measures to
				continuously improve the performance of the Job Corps program.
								(2)Performance
				improvementWith respect to a Job Corps center that fails to meet
				the expected levels of performance relating to the primary indicators of
				performance specified in subsection (c)(1), the Secretary shall develop and
				implement a performance improvement plan. Such a plan shall require action to
				be taken during a one-year period, including—
									(A)providing
				technical assistance to the center;
									(B)changing the
				career and technical education and training offered at the center;
									(C)changing the
				management staff of the center;
									(D)replacing the
				operator of the center;
									(E)reducing the
				capacity of the center;
									(F)relocating the
				center; or
									(G)closing the
				center.
									(3)Additional
				performance improvementIn addition to the performance
				improvement plans required under paragraph (2), the Secretary may develop and
				implement additional performance improvement plans. Such a plan shall require
				improvements, including the actions described in such paragraph, for a Job
				Corps center that fails to meet criteria established by the Secretary other
				than the expected levels of performance described in such paragraph.
								(4)Civilian
				conservation centersWith respect to a Civilian Conservation
				Center that fails to meet the expected levels of performance relating to the
				primary indicators of performance specified in subsection (c)(1), or fails to
				improve performance as described in paragraph (2), the Secretary, in
				consultation with the Secretary of Agriculture, may select an entity to operate
				a Civilian Conservation Center on a competitive basis, in accordance with the
				requirements of section 147(a)(2)(B).
								(g)Participant
				health and safetyThe Secretary shall require that an entity that
				has entered into a contract with a Job Corps operator to provide work-based
				learning activities for any Job Corps enrollee under this subtitle shall comply
				with the Occupational Safety and Health Act of 1970 (20 U.S.C. 651 et seq.) or,
				as appropriate, under the corresponding State Occupational Safety and Health
				Act of 1970 requirements in the State in which such activities occur.
							(h)Buildings and
				facilitiesThe Secretary shall collect, and submit in the report
				described in subsection (c), information regarding the state of Job Corps
				buildings and facilities. Such report shall include—
								(1)a review of
				requested construction, rehabilitation, and acquisition projects, by each Job
				Corps center; and
								(2)a review of new
				facilities under construction.
								(i)National and
				community serviceThe Secretary shall include in the report
				described in subsection (c) available information regarding the national and
				community service activities of enrollees, particularly those enrollees at
				Civilian Conservation
				Centers.
							.
					144.Authorization
			 of appropriationsSection 161
			 is amended by striking fiscal years 1999 through 2003 and
			 inserting fiscal years 2012 through 2016.
				DNational
			 Programs
				151.Native American
			 programsSection 166 is
			 amended—
					(1)in subsection
			 (a)(1)(B), by inserting and to equip them with the entrepreneurial
			 skills necessary for successful self-employment after
			 workforce;
					(2)in subsection
			 (c)(2), by adding at the end the following: The Secretary may exercise
			 the waiver authority of the preceding sentence not more than once during any
			 4-year period with respect to any single recipient.;
					(3)in subsection
			 (d)—
						(A)in paragraph
			 (1)(B)—
							(i)by
			 inserting Alaska Natives after Indians;
							(ii)by
			 striking unsubsidized; and
							(iii)by
			 inserting leading to self-sufficiency and the development of the
			 academic, occupational, and literacy skills of such individuals before
			 the period; and
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)(i), by inserting , including training on
			 entrepreneurial skills before the semicolon; and
							(ii)in
			 subparagraph (A)(ii), by inserting Alaska Native after
			 Indian;
							(4)in subsection
			 (e)—
						(A)in paragraph
			 (3)—
							(i)by
			 striking unsubsidized; and
							(ii)by
			 inserting leading to self-sufficiency before the semicolon;
			 and
							(B)in paragraph
			 (5)—
							(i)by
			 inserting accountability after performance;
			 and
							(ii)by
			 inserting , which shall include the primary indicators of performance
			 described in section 136(b)(2)(A) and expected levels of performance for such
			 indicators, in accordance with subsection (h) before the period;
							(5)by redesignating
			 subsections (h) through (j) as subsections (i) through (k), respectively, and
			 inserting after subsection (g) the following new subsection:
						
							(h)Performance
				Accountability Measures
								(1)Additional
				performance indicators and standards
									(A)Development of
				indicators and standardsThe Secretary, in consultation with the
				Native American Employment and Training Council, shall develop a set of
				performance indicators and standards that is in addition to the primary
				indicators of performance described in section 136(b)(2)(A) and that shall be
				applicable to programs under this section.
									(B)Special
				considerationsSuch performance indicators and standards shall
				take into account—
										(i)the purpose of
				this section as described in subsection (a)(1);
										(ii)the needs of the
				groups served by this section, including the differences in needs among such
				groups in various geographic service areas; and
										(iii)the economic
				circumstances of the communities served, including differences in circumstances
				among various geographic service areas.
										(C)Agreement on
				adjusted levels of performanceThe Secretary and the entity
				described in subsection (c) shall reach agreement on the levels of performance
				for each of the primary indicators of performance described in section
				136(b)(2)(A), taking into account economic conditions, characteristics of the
				individuals served, and other appropriate factors and using, to the extent
				practicable, the statistical adjustment model under section 136(b)(3)(A)(viii).
				The levels agreed to shall be the adjusted levels of performance and shall be
				incorporated in the program
				plan.
									;
					(6)in subsection (i)
			 (as so redesignated)—
						(A)in paragraph
			 (2)(A)—
							(i)by
			 striking performance measures and inserting regulations
			 relating to the performance accountability measures; and
							(ii)by
			 striking such subsection, taking into account the economic circumstances
			 of such entities and inserting this section; and
							(B)in paragraph
			 (4)(A), by inserting and to provide the advice described in subparagraph
			 (C) before the period; and
						(7)in subsection (k)
			 (as so redesignated)—
						(A)in paragraph (1)
			 by striking American Samoans who reside in Hawaii for the co-location of
			 federally funded and State-funded and inserting the Cook Inlet
			 Tribal Council, Incorporated, and the University of Hawaii at Maui, for the
			 unique populations who reside in Alaska or Hawaii, respectively, to improve job
			 training and; and
						(B)in paragraph (2),
			 by striking fiscal year 1999 and inserting each of fiscal
			 years 2012 through 2016.
						152.Migrant and
			 seasonal farmworker programsSection 167 is amended—
					(1)in subsection
			 (b)—
						(A)by inserting
			 and deliver after administer; and
						(B)by inserting
			 workforce investment after including
			 youth;
						(2)in subsection
			 (c)—
						(A)in paragraph
			 (2)—
							(i)in
			 subparagraph (A)—
								(I)by striking
			 identify and inserting describe the population to be
			 served and identify; and
								(II)by inserting
			 , including upgraded employment in agriculture before the
			 semicolon;
								(ii)in
			 subparagraph (B), by striking ; and and inserting a
			 semicolon;
							(iii)in
			 subparagraph (C)—
								(I)by striking
			 indicators of performance and inserting performance
			 accountability measures; and
								(II)by inserting , which shall include
			 the expected levels of performance for the primary indicators of performance
			 described in section 136(b)(2)(A) before the semicolon; and
								(iv)by
			 inserting after subparagraph (C) the following new subparagraphs:
								
									(D)describe the availability and accessibility
				of local resources such as supportive services, services provided through
				one-stop delivery systems, and education and training services, and how the
				resources can be made available to the population to be served; and
									(E)describe the plan
				for providing services under this section, including strategies and systems for
				outreach, career planning, assessment, and delivery through one-stop delivery
				systems.
									;
							(B)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively, and inserting
			 after paragraph (2) the following new paragraph:
							
								(3)Agreement on
				adjusted levels of performanceThe Secretary and the entity described in
				subsection (b) shall reach agreement on the levels of performance for each of
				the primary indicators of performance described in section 136(b)(2)(A), taking
				into account economic conditions, characteristics of the individuals served,
				and other appropriate factors, and using, to the extent practicable the
				statistical adjustment model under section 136(b)(3)(A)(viii). The levels
				agreed to shall be the adjusted levels of performance and shall be incorporated
				in the program plan.
								;
				and
						(C)in paragraph
			 (5)(B) (as so redesignated)—
							(i)by
			 striking grant or contract the first place it appears and
			 inserting grant, contract, or agreement;
							(ii)by
			 striking under the terms of the grant agreement or
			 contract;
							(iii)by
			 striking requirement and inserting
			 requirements;
							(iv)by
			 striking plan described in paragraph (1) and inserting
			 program plan; and
							(v)by
			 striking grant or contract the second place it appears and
			 inserting period of the grant, contract, or agreement;
							(3)by amending
			 subsection (d) to read as follows:
						
							(d)Authorized
				activitiesFunds made available under this section and section
				127 shall be used to carry out workforce investment activities (including youth
				workforce investment activities) and provide related assistance for eligible
				migrant and seasonal farmworkers, which may include—
								(1)outreach,
				employment, training, educational assistance, literacy assistance, English
				language and literacy instruction, pesticide and worker safety training,
				housing (including permanent housing), supportive services, and school dropout
				prevention activities;
								(2)followup services
				for those individuals placed in employment;
								(3)self-employment
				and related business or micro-enterprise development education as needed by
				eligible individuals as identified pursuant to the plan required by subsection
				(c);
								(4)customized career
				and technical education in occupations that will lead to higher wages, enhanced
				benefits, and long-term employment in agriculture or another area; and
								(5)technical
				assistance to improve coordination of services and implement best practices
				relating to service delivery through one-stop delivery
				systems.
								;
					(4)by amending
			 subsection (f) to read as follows:
						
							(f)RegulationsThe
				Secretary shall establish regulations to carry out this section, including
				regulations relating to how economic and demographic barriers to employment of
				eligible migrant and seasonal farmworkers should be considered and included in
				the negotiations leading to the adjusted levels of performance described in
				subsection
				(c).
							;
					(5)in subsection (g),
			 by striking (enacted by the Single Audit Act of 1984);
			 and
					(6)by amending
			 subsection (h) and deleting subsection (i) to read as follows:
						
							(h)Funding
				allocationFrom the funds appropriated and made available to
				carry out this section, the Secretary may reserve not more than 1 percent for
				national purposes, such as providing technical assistance to eligible
				entities.
							.
					153.Veterans
			 workforce investment programsSection 168 is amended—
					(1)in subsection
			 (a)(3)(A), by inserting , including services provided by one-stop
			 operators and one-stop partners before the semicolon;
					(2)in subsection
			 (b)(2)(A), by inserting accountability after
			 performance; and
					(3)by adding at the
			 end of subsection (b) the following new paragraph:
						
							(3)Performance
				accountability measuresIn carrying out the responsibilities
				relating to performance accountability measures described in paragraph (2)(A),
				the Assistant Secretary for Veterans’ Employment and Training shall, for each
				grant or contract under this section providing education, training, or
				employment services to veterans, include among such measures the primary
				indicators of performance described in section 136(b)(2)(A)(i) and adjusted
				levels of performance for each such indicator that are agreed to by the
				Assistant Secretary and the recipient of the grant or
				contract.
							.
				
					154.RepealSection 169 is repealed.
				155.Technical
			 assistanceSection 170 is
			 amended by adding at the end the following new subsection:
					
						(c)Promising and
				proven practices coordinationConsistent with the identification
				and dissemination of promising and proven practices under subtitle B of title
				I, the Secretary shall—
							(1)establish a system
				through which States and local areas share information regarding promising and
				proven practices with regard to the operation of workforce investment
				activities under this Act;
							(2)evaluate and
				disseminate information regarding such promising and proven practices and
				identify knowledge gaps; and
							(3)commission
				research under section 170(c) to address knowledge gaps identified under
				paragraph
				(2).
							.
				156.Innovation
			 projectsSection 171 is
			 amended—
					(1)in the section
			 heading, by striking Demonstration, pilot, Multiservice, research and multistate
			 projects and inserting Innovation
			 projects;
					(2)by amending
			 subsections (b) and (c) to read as follows:
						
							(b)Innovation
				projects
								(1)In
				generalThe Secretary shall, through grants or contracts, carry
				out demonstration and pilot projects that are consistent with the priorities
				specified in the plan published under subsection (a) and that are for the
				purposes of developing and implementing techniques and approaches, and
				demonstrating the effectiveness of specialized methods, in addressing
				employment and training needs. Such projects shall—
									(A)include the
				provision of direct services to individuals;
									(B)be subject to
				measures of performance that include the primary indicators of performance
				described in section 136(b)(2)(A) as well as other appropriate indicators;
				and
									(C)include an
				evaluation component as appropriate to the program design.
									(2)Types of
				projectsSuch projects may include—
									(A)projects that
				assist employers in connecting with the workforce investment system established
				under this Act in order to facilitate the recruitment, employment, and
				retention of workers for jobs with career pathways and to provide information
				to such system on skills and high-growth occupations;
									(B)projects that
				focus on opportunities for employment in industries and sectors of industries
				that are experiencing, or are likely to experience, high rates of growth,
				including health care and advanced manufacturing sectors, and have jobs with
				wages and benefits leading to economic self-sufficiency;
									(C)projects that
				focus on local partnerships of industry, labor, community colleges, area career
				and technical education centers community-based organizations, and economic
				development organizations, to promote opportunities for dislocated workers and
				long-term unemployed to receive training and related services for employment
				and access to career ladders in high-demand sectors;
									(D)projects to
				determine the feasibility of, and potential means to replicate, measuring the
				compensation, including the wages, benefits, and other incentives provided by
				an employer, received by program participants by using data other than or in
				addition to data available through wage records, for potential use as a
				performance indicator;
									(E)projects to
				develop and implement promising or proven approaches and technologies,
				including the use of distance education and activities to increase the digital
				literacy of older individuals, in order to deliver employment related,
				work-based training services and recognized postsecondary credentials;
									(F)projects that
				provide retention grants, which grants shall—
										(i)be
				provided to job training and apprenticeship programs that have demonstrated
				expertise in serving low-income individuals and that offer instruction,
				assessment, and professional coaching, for each low-income individual who is
				retained in such employment with such employer for a period of 1 year;
				and
										(ii)be provided
				taking into account the economic benefit received by the Federal Government
				from the employment and retention of the individual, including the economic
				benefit from tax revenue and decreased public subsidies;
										(G)projects utilizing
				a pay-for-performance approach for providers of education, training, and
				employment services to individuals with barriers to employment, including
				services targeted to addressing the specific challenges and conditions that
				have created barriers for participants in programs under this Act;
									(H)projects that
				provide comprehensive education and training services, and support services, in
				coordination with local boards, for populations in targeted high poverty areas
				where the greatest barriers to employment exist, including ex-offenders,
				out-of-school youth, and public assistance recipient populations; and
									(I)projects that seek
				to replicate exemplary youth programs that have demonstrated effectiveness in 2
				or more noncontiguous local areas in preparing youth for success in the
				workforce.
									(3)Conditions
									(A)Competitive
				awardsGrants or contracts awarded for carrying out demonstration
				and pilot projects under this subsection shall be awarded on a competitive
				basis and in accordance with generally applicable Federal requirements.
									(B)Time
				limitsThe Secretary shall establish appropriate time limits for
				carrying out demonstration and pilot projects under this
				subsection.
									;
				and
					(3)in subsection
			 (e)(7), by striking (Public Law 109–58) and inserting (42
			 U.S.C. 15852).
					157.Workforce and
			 youth innovation and best practices grantsThe Workforce Investment Act of 1998 is
			 further amended by inserting after section 171 the following new
			 sections:
					
						171A.Workforce
				innovation and best practices grants
							(a)PurposeIt
				is the purpose of this section to—
								(1)promote the
				development of comprehensive workforce investment systems at the State,
				regional, and local levels that reflect the alignment of strategies and
				activities across the core programs and, where appropriate, across other
				workforce development, education, economic development, and human services
				programs, to provide effective, high quality, and client-centered services to
				job seekers and workers, youth, and employers;
								(2)promote innovation
				and to improve, replicate, and expand models and service delivery strategies of
				demonstrated effectiveness in meeting the education, training, and employment
				needs of job seekers and workers, and youth, including such individuals with
				barriers to employment, and employers; and
								(3)establish and
				improve programs for youth that provide access to career pathways that include
				the attainment of a recognized postsecondary credential or employment that
				leads to economic self-sufficiency.
								(b)Program
				authorizedFrom amounts
				appropriated to carry out this section, the Secretary of Labor and the
				Secretary of Education, in accordance with section 176, shall—
								(1)for the first
				program year that begins after the date of enactment of the
				Workforce Investment Act of
				2012, award transition grants in accordance with section 175;
				and
								(2)with funds not
				awarded for transition grants under paragraph (1) for the first program years
				that begins after the date of enactment of the
				Workforce Investment Act of
				2012, and for subsequent years, award workforce innovation and
				best practices grants to eligible entities in accordance with subsection
				(c).
								(c)Workforce
				innovation and best practices grants to eligible entities
								(1)In
				generalFrom funds described in subsection (b)(1), the Secretary
				of Labor and the Secretary of Education shall award workforce innovation and
				replication grants on a competitive basis to eligible entities in accordance
				with paragraph (2) to be used for the purposes set forth in subsection
				(a).
								(2)Eligible
				entities
									(A)In
				generalTo be eligible to receive a grant under this subsection,
				a State partnership or regional entity shall meet the requirements of this
				paragraph, submit an application in accordance with subsection (e), and be in
				partnership with one or more of the following:
										(i)A
				nonprofit organization with relevant expertise, including a community-based
				organization.
										(ii)An institution of higher education,
				including a community college.
										(iii)A joint
				labor-management partnership.
										(B)State
				partnershipFor a State partnership to be eligible for funding
				under this subsection, a Governor of a State shall—
										(i)submit the
				application in partnership with the State board and with 1 or more regional
				entities in the State described in subparagraph (C); and
										(ii)demonstrate that
				the State has—
											(I)aligned the core
				programs;
											(II)made significant
				progress towards aligning the core programs with other workforce investment
				programs; and
											(III)achieved the
				alignments described in subclauses (I) and (II) consistent with the State
				plan.
											(C)Regional
				entitiesTo be identified as a regional entity and to be eligible
				for funding under this subsection, a local board for a local area that is
				aligned with a region, or all of the local boards for local areas that comprise
				a planning region under section 116(c), shall demonstrate that—
										(i)the application
				has been developed in consultation with the State and is not duplicative of
				other applications under this subsection submitted by a State partnership;
				and
										(ii)the local board,
				or all of the local boards for the planning region, has—
											(I)worked with the
				core programs to achieve alignment of such programs in the region;
											(II)made significant
				progress towards aligning the core programs with other workforce investment
				programs in the region; and
											(III)achieved the
				alignments described in subclauses (I) and (II) consistent with the State
				plan.
											(d)Types of Grants
				authorized
								(1)In
				generalFrom amounts appropriated to carry out this section, the
				Secretary of Labor and the Secretary of Education shall award eligible entities
				one or more of the following:
									(A)Planning
				grantThe Secretary of Labor and the Secretary of Education may
				award a planning grant under this section, not to exceed a total of $250,000
				for a 1-year period, to an eligible entity that—
										(i)is
				preparing to establish an innovative workforce investment project; and
										(ii)has not received
				a grant under this section.
										(B)Innovation
				grantThe Secretaries may award an innovation grant under this
				section, not to exceed a total of $3,000,000 for a 2-year period to an eligible
				entity that—
										(i)has already
				received a planning grant under this section; or
										(ii)has already
				established an innovative workforce investment project.
										(C)Sustainability
				grantThe Secretaries may award a sustainability grant, not to
				exceed a total of $2,000,000 for a 2-year period or $5,000,000 for a 5-year
				period, to an eligible entity that—
										(i)has established an
				innovative workforce investment project that has demonstrated measurable
				improvements as measured by the performance measures set forth in section 136;
				and
										(ii)seeks to expand
				or replicate that project on the State, local, or regional level.
										(2)Federal and
				non-Federal shareThe Federal
				share for the grants described in paragraph (1) shall be—
									(A)for a planning
				grant described in paragraph (1)(A), 100 percent;
									(B)for an innovation grant described in
				paragraph (1)(B)—
										(i)90
				percent of the costs of the activities carried out under the grant, in the
				first year of the grant;
										(ii)80 percent of
				such costs in the second year of the grant; and
										(iii)70 percent of
				such costs in the third year of the grant; and
										(C)for a sustainability grant described in
				paragraph (1)(C)—
										(i)for an eligible
				entity that receives a 2-year grant—
											(I)not more than 50
				percent of the costs of the activities carried out under the grant, in the
				first year of the grant; and
											(II)not more than 30
				percent of such costs in the second year of the grant; and
											(ii)for an eligible
				entity that receives a 5-year grant—
											(I)not more than 70
				percent of the costs of the activities carried out under the grant, in the
				first year of the grant;
											(II)not more than 60
				percent of such costs in the second year of the grant;
											(III)not more than 50
				percent of such costs in the third year of the grant;
											(IV)not more than 40
				percent of such costs in the fourth year of the grant; and
											(V)not more than 30
				percent of such costs in the fifth year of the grant.
											(3)Non-Federal
				shareThe non-Federal share
				of an innovation or sustainability grant under this section may be in cash or
				in-kind, and may come from State, local, philanthropic, private, or other
				resources.
								(4)Financial
				hardship waiverThe Secretary of Labor and the Secretary of
				Education may waive or reduce the matching share of an eligible entity that has
				submitted an application under this subsection if such entity demonstrates a
				need for such waiver or reduction due to financial hardship as defined by the
				Secretary of Labor and the Secretary of Education.
								(5)Fiscal
				agentEach eligible entity that is a State consortia or
				partnership receiving a grant under this subsection shall designate an entity
				in the partnership as the fiscal agent for purposes of this grant.
								(6)Supplement not
				supplantFederal funds awarded under this section shall be used
				to supplement, not supplant non-Federal resources that would be used to support
				activities carried out as part of the innovative workforce investment
				project.
								(7)Grant
				period
									(A)Planning
				grantsGrants awarded under paragraph (1)(A) shall be made for a
				period of not longer than 1 year.
									(B)Innovation
				grantGrants awarded under paragraph (1)(B) shall be made for a
				period of no longer than 3 years.
									(C)Sustainability
				grantGrants awarded under paragraph (1)(C) shall be made for a
				period of no longer than 5 years.
									(e)ApplicationAn
				eligible entity seeking a grant under this section shall submit an application
				to the Secretary of Labor and the Secretary of Education at such time, in such
				manner, and containing such information as the Secretary of Labor and the
				Secretary of Education may require. An application submitted under this
				paragraph may include the following:
								(1)A description of
				the eligible entity, evidence of the eligible entity’s capacity to carry out
				activities in support of the strategic objectives identified in the application
				under paragraph (4), and, if the eligible entity is a partnership, a
				description of the expected participation and responsibilities of each of the
				partners.
								(2)A description of
				the industry or targeted industry cluster that will be served through the
				project, including a description of how the skilled workforce needs of small-
				and medium-sized employers connected with that industry or industries will be
				addressed.
								(3)A description of
				the target worker populations to be served through the project, including a
				description of target worker populations with significant barriers to
				employment and a description of strategies that will be used to help overcome
				such barriers.
								(4)A description of
				the strategic objectives that the eligible entity seeks to achieve through the
				funded project for—
									(A)implementing
				career pathways strategies, which may include—
										(i)providing clear
				linkages between remedial, academic and occupational programs within
				educational institutions, and articulation of credits across
				institutions;
										(ii)designing
				curricula in terms of competencies required for education and career
				advancement, and, where possible, tied to industry skill standards,
				certifications or licensing requirements including those developed by industry
				or sector partnerships;
										(iii)offering
				programs at times and places (including workplaces) convenient for working
				adults and structured in small modules or chunks, each leading
				to recognized credential;
										(iv)allowing
				flexibility to enter and exit education as participants’ circumstances
				permit;
										(v)providing support
				services, including career assessment and counseling, case management, child
				care, transportation, financial aid and job placement;
										(vi)creating
				bridge programs for educationally disadvantaged youths and
				adults that teach basic skills such as office communication, math and problem
				solving in the context of training for advancement to better jobs and
				postsecondary training; and
										(vii)aligning both
				public and private funding sources, such as the Carl D. Perkins Career and
				Technical Education Act, Workforce Investment Act, Adult Education and Family
				Literacy Act, Temporary Assistance to Needy Families, State and Federal
				financial aid, and employer tuition reimbursement;
										(B)implementing
				industry or sector partnerships, which may include–
										(i)recruiting key
				stakeholders in the targeted industry cluster, such as multiple businesses and
				employers, labor organizations, local boards, and education and training
				providers, and regularly convening the stakeholders in a collaborative
				structure that supports the sharing of information, ideas, and challenges
				common to the targeted industry cluster;
										(ii)identifying the
				training needs of multiple businesses, especially skill gaps critical to
				competitiveness and innovation in the targeted industry cluster;
										(iii)facilitating
				economies of scale by aggregating training and education needs of multiple
				employers;
										(iv)helping postsecondary educational
				institutions, training institutions, apprenticeship programs, area career and
				technical education centers, and all other training programs authorized under
				this Act, align curricula, entrance requirements and programs to industry
				demand and nationally portable, recognized postsecondary credentials (or, if
				not available for the targeted industry, other credentials, as determined
				appropriate by the Secretary), particularly for higher skill, high-priority
				occupations validated by the industry;
										(v)ensuring that the
				State agency carrying out the State program under the Wagner-Peyser Act (29
				U.S.C. 49 et seq.), including staff of the agency that provide services under
				such Act, shall inform recipients of unemployment insurance of the job and
				training opportunities that may result from the implementation of this
				grant;
										(vi)informing and
				collaborating with organizations such as youth councils, business-education
				partnerships, apprenticeship programs, secondary schools, and postsecondary
				educational institutions, and with parents and career counselors, for the
				purpose of addressing the challenges of connecting disadvantaged adults and
				disadvantaged youth as defined in section in this Act to careers;
										(vii)helping
				companies identify, and work together to address, common organizational and
				human resource challenges, such as—
											(I)recruiting new
				workers;
											(II)implementing
				effective workplace practices;
											(III)retraining
				dislocated and incumbent workers;
											(IV)implementing a
				high-performance work organization;
											(V)recruiting and
				retaining women in nontraditional occupation;
											(VI)adopting new
				technologies; and
											(VII)fostering
				experiential and contextualized on-the-job learning;
											(viii)developing and
				strengthening career ladders within and across companies, in order to enable
				dislocated, incumbent and entry-level workers to improve skills and advance to
				higher-wage jobs;
										(ix)improving job
				quality through improving wages, benefits, and working conditions;
										(x)helping partner
				companies, industry or sector partnerships to attract potential employees from
				a diverse job seeker base, including individuals with barriers to employment
				(such as job seekers who are low income, youth, older workers, and individuals
				who have completed a term of imprisonment), by identifying such barriers
				through analysis of the existing labor market and implementing strategies to
				help such workers overcome such barriers; and
										(xi)strengthening
				connections among businesses in the targeted industry cluster, leading to
				cooperation beyond workforce issues that will improve competitiveness and job
				quality, such as joint purchasing, market research, or centers for technology
				and innovation; and
										(C)implementing
				credential attainment and measurement strategies, which may include—
										(i)establishing a
				cross agency committee (such as the State workforce investment board, a
				legislative task force, a P–20 Council, or some other agreed upon group) that
				is specifically focused on low and middle skill education and training outcomes
				to measure credential attainment through the State’s workforce investment and
				training programs, by—
											(I)tracking,
				counting, measuring and public reporting credential attainment rates for all
				programs providing education and training beyond a high school diploma but less
				than a 4-year degree;
											(II)measuring the
				result of workforce training programs leading to an recognized postsecondary
				credential, certificate of degree;
											(III)establishing
				statewide policies, goals, and guidelines for the collection of credential
				outcome data for all employment and training programs and related programs and
				services within the State;
											(IV)engaging other
				related departments and agencies that may have data or are involved in
				activities related to workforce development and job training;
											(V)establishing
				standards and data collection infrastructure to assess the number of
				industry-recognized middle skill credentials or certificates produced through
				Federal or State programs, and their relation to labor market needs;
											(VI)setting
				credential attainment goals in high demand industry sector then monitor and
				measure progress over time; and
											(VII)providing an
				annual assessment and report to the Governor and Legislature about the type of
				credential outcomes produced by programs and provide recommendations to better
				align efforts across agencies to meet employer demand;
											(ii)ensuring the
				collection of credential outcome data from a range of public workforce and
				education programs to ensure State agencies and programs are increasing the
				number of workers with the skills and credentials needed to fill the projected
				demand for middle and high skilled jobs;
										(iii)using the data
				in order to assess workforce system outcomes, establish credential attainment
				goals, measure progress, and hold agencies accountable to increase the skills
				of the workforce; and
										(iv)developing a
				comprehensive workforce system report that provides individual agency outcomes
				and statewide representation of the credential attainment outcomes of the
				State’s workforce investment system.
										(5)A description of a
				pay-for-performance approach for providers of education, training, and
				employment services to individuals with barriers to employment, including
				services targeted to addressing the specific challenges and conditions that
				have created barriers for participants in programs under this Act.
								(f)Award
				basis
								(1)Geographic
				distributionThe Secretary of Labor and the Secretary of
				Education shall award competitive grants under this section in a manner to
				ensure geographic diversity.
								(2)PrioritiesIn
				awarding grants under this section, the Secretaries shall give priority to
				eligible entities that—
									(A)provide evidence
				of past or current investments in workforce innovation projects that
				incorporate one or more of the priority strategies;
									(B)focus on
				addressing the skill needs of multiple employers, including small- and
				medium-sized businesses; or
									(C)target services to
				low-income individuals, low-skill individuals, long-term unemployed, and other
				populations with barriers to employment.
									(g)Activities
								(1)In
				generalAn eligible entity receiving a grant under this section
				shall carry out the activities necessary to meet the strategic objectives,
				including planning activities if applicable, described in the entity’s
				application in a manner that—
									(A)integrates
				services and funding sources in a way that enhances the effectiveness of the
				activities; and
									(B)uses grant funds
				awarded under this section efficiently.
									(2)Administrative
				costsAn eligible entity may retain a portion of a grant awarded
				under this section for a fiscal year to carry out the administration of this
				section in an amount not to exceed 5 percent of the grant amount.
								(h)Evaluation and
				progress reports
								(1)In
				generalNot later than 1 year after receiving a grant under this
				section, and annually thereafter during the grant period, an eligible entity
				shall report to the Secretary of Labor and the Secretary of Education, and to
				the Governor of the State that the eligible entity serves, on the spending and
				activities funded pursuant to a grant under this section, including an
				evaluation of the progress the eligible entity has made toward the strategic
				objectives identified in the application and measure the progress using the
				performance accountability measures identified in the application.
								(2)Public
				availabilityThe Secretary shall transmit such reports to the
				Congress and make such reports available to the public.
								(i)Administration
				by the Secretaries
								(1)Administrative
				costsThe Secretaries may jointly retain a total of not more than
				3 percent of the funds appropriated to carry out this section for each fiscal
				year to administer this section, including technical assistance and evaluation
				activities.
								(2)Technical
				assistance and oversightThe Secretaries shall provide technical
				assistance and oversight to assist the eligible entities in applying for and
				administering grants awarded under this section, including technical assistance
				and through the collection and dissemination of information on best
				practices.
								(3)Performance
				accountability measuresThe Secretaries shall issue a range of
				performance measures, with quantifiable benchmarks, and methodologies that
				eligible entities may use to evaluate the effectiveness of each type of
				activity in making progress toward the strategic objectives described in the
				application. Such measures shall consider the benefits of the innovative
				workforce development projects and its activities for workers, firms,
				industries, and communities.
								(4)DisseminationThe
				Secretaries shall—
									(A)coordinate the
				annual review of each eligible entity receiving a grant under this section and
				produce an overview report that, at a minimum, includes each funded project and
				best practices identified;
									(B)make resource
				materials, including all reports published and all data collected under this
				section, available on the Internet; and
									(C)conduct
				conferences and seminars to—
										(i)disseminate
				information on best practices developed by eligible entities receiving a grant
				under this section; and
										(ii)provide
				information to interested stakeholders.
										(5)Report to
				CongressNot later than 24 months after the date of enactment of
				the Workforce Investment Act of
				2012 and on an annual basis thereafter, the Secretaries shall
				transmit a report to Congress on the grant program established by this section.
				The report shall include a description of—
									(A)the eligible
				entities receiving funding;
									(B)the spending and
				activities carried out by the eligible entities;
									(C)how the eligible
				entities were selected to receive funding under this section; and
									(D)an assessment of
				the results achieved by the grant program including findings from the annual
				reviews conducted under subsection (i).
									171B.Youth
				Innovation and best practices grants
							(a)Program
				authorized
								(1)In
				generalThe Secretary of Labor and the Secretary of Education,
				shall—
									(A)for the first program year that begins
				after the date of enactment of the Workforce Investment Act of 2012, award
				transition grants in accordance with section 176; and
									(B)with funds not
				awarded for transition grants under paragraph (1) for the first program year
				that begins after the date of enactment of the Workforce Investment Act of
				2012, and with the funds reserved for each program year thereafter, award youth
				innovation and replication grants to eligible entities described in subsection
				(c) for the purposes described in subsection (b).
									(b)Authorization
				and purpose of grants
								(1)In
				generalFrom funds appropriated pursuant to section 174, the
				Secretary of Labor and the Secretary of Education shall award youth innovation
				and replication grants on a competitive basis to eligible entities described in
				subsection (c).
								(2)Use of
				fundsThe grants awarded under this section shall be used to
				support the demonstration of innovative new strategies and activities, or the
				replication and expansion of effective evidence-based strategies and activities
				that are designed to substantially improve education and employment outcomes
				for eligible youth, including preparation for post secondary education and
				training and for careers. Such strategies and activities shall include—
									(A)establishing
				career pathways in in-demand industry sectors and occupations for eligible
				youth, in collaboration with other Federal, State, and local programs, and
				public and private entities;
									(B)developing and
				implementing a comprehensive strategy, for an area of high poverty, that
				provides education and training programs, resources, and other activities that
				prepare youth for postsecondary education and training and for employment that
				leads to economic self-sufficiency;
									(C)developing and
				implementing strategies and activities that provide opportunities for youth
				with disabilities to receive education, training, and employment services that
				lead to a recognized postsecondary credential or integrated, competitive
				employment, including through incorporating elements of the individualized
				education program and related services under the Individuals with Disabilities
				in Education Act;
									(D)developing and
				implementing evidence-based strategies and activities, such as—
										(i)education offered
				concurrently and contextually with workforce preparation and training for a
				specific occupation or occupational cluster;
										(ii)career
				academies;
										(iii)dropout
				prevention and recovery strategies;
										(iv)paid or unpaid
				work experience, including summer employment opportunities and employment
				opportunities available throughout the school year, combined with academic
				learning leading to a recognized postsecondary credential;
										(v)innovative
				programs for youth facing multiple barriers to employment that arrange for the
				provision of or provide supportive services combined with education, training,
				including preparation for postsecondary education and training, or employment
				activities; or
										(vi)to include youth
				service and conservation corps programs in which a project undertaken is
				credited as qualifying experience for higher education, job training, or
				careers in public service; or
										(E)other
				evidence-based strategies or activities designed to improve the education and
				employment outcomes for youth.
									(c)Eligible
				entities and application
								(1)Eligible
				entitiesAn entity eligible to receive a grant under this section
				shall include—
									(A)(i)the Governor of a State
				in coordination with the State board and with a local board for a local area
				that is aligned with a region, or with all boards for local areas that comprise
				a planning region, under section 116(c); or
										(ii)a local board for a local area
				that is aligned with a region, or all local boards for local areas that
				comprise a planning region, under section 116(c), in consultation with the
				standing committee on youth associated with the local board; and
										(B)one or more of the
				following:
										(i)A
				State education agency.
										(ii)A
				local education agency.
										(iii)A nonprofit
				organization with expertise serving eligible youth, including a community-based
				organization, youth corps, or an intermediary.
										(iv)An institution of higher education,
				including a community college and an area career and technical education
				center.
										(v)A
				joint labor-management partnership.
										(2)ApplicationTo
				receive a grant under this subsection, an eligible entity shall submit an
				application to the Secretary of Labor and the Secretary of Education at such
				time, in such manner, and containing such information, consistent with this
				paragraph, as the Secretaries may require. Each such application shall describe
				the innovation and replication strategies and activities that the eligible
				entity will carry out to strengthen the workforce investment system in the
				State or region in order to substantially improve education and employment
				outcomes for youth, such as youth with disabilities, served by such system, and
				may include—
									(A)a description of
				the region in the State or the State, as applicable, that will be the focus of
				grant activities, including analyses of economic conditions, skill needs, the
				workforce, and the workforce development services (including the strengths and
				weaknesses of such services and the capacity to provide such services) that are
				relevant to the proposed strategies and activities that would be carried out
				under the grant;
									(B)a description of
				the youth populations to be served, including individuals with barriers to
				employment who are youth, and the skill needs of those populations;
									(C)a description of
				the promising strategies and activities the eligible entity is proposing to
				demonstrate, or the evidence-based strategies and activities that the eligible
				entity is proposing to expand or replicate;
									(D)a description of
				how the eligible entity will meaningfully involve youth in the design and
				implementation of the proposed strategies and activities;
									(E)a description of
				how, in carrying out such strategies and activities, the eligible entity
				will—
										(i)collaborate to
				leverage resources among strategic partners to achieve the purposes of the
				grant, and to provide the matching share described in subsection (d)(2);
				and
										(ii)ensure the
				sustainability of the programs and activities supported by the grant after
				grant funds are no longer available;
										(F)a description of
				how the strategies and activities will be aligned with the State plan and the
				local plans in the region of the State that will be the focus of grant
				activities;
									(G)a description of
				the outcomes, including outcomes for the performance accountability measures
				based on indicators of performance described in section 136(b)(2)(A)(ii), to be
				achieved by the proposed strategies and activities; and
									(H)a description of
				how the eligible entity will—
										(i)use
				technology;
										(ii)collect
				data;
										(iii)made data
				publicly available; and
										(iv)use technology
				and date to improve program delivery, activities, and administration.
										(d)Matching funds
				requirements
								(1)Innovation fund
				shareThe amount of the share of the funds provided under this
				section shall be not greater than 50 percent of the cost of the programs and
				activities that are carried out under the grant.
								(2)Matching
				share
									(A)In
				general
										(i)AmountThe
				amount of the matching share under this subsection for a program year may not
				be less than 50 percent of the costs of the programs and activities that are
				carried out under the grant.
										(ii)In cash or
				kindThe matching share may be in cash or in kind (fairly
				evaluated).
										(iii)SourcesNot
				more than 50 percent of the matching share required under this subsection may
				be provided from Federal resources, of which not less than 50 percent shall be
				provided from Federal resources from the partner programs identified in the
				application other than resources provided under the core programs. Non-Federal
				sources for the matching share may include State resources, local resources,
				contributions from private organizations, or a combination of such resources
				and contributions.
										(B)Financial
				hardship waiverThe Secretary of Labor and the Secretary of
				Education may waive or reduce the matching share of an eligible entity that has
				submitted an application under this subsection if such entity demonstrates a
				need for such waiver or reduction due to extreme financial hardship as defined
				by the Secretary of Labor and the Secretary of Education.
									(C)Supplement not
				supplantThe Federal and matching share required by this
				subsection shall be used to supplement and not supplant other Federal and State
				funds used to carry out activities described in this subsection.
									(e)Grant
				periodGrants awarded under this subsection shall be awarded for
				periods of not more than 3 years in duration and may not be renewed.
							(f)ReportingThe
				Secretary of Labor and the Secretary of Education are authorized to establish
				appropriate reporting requirements for grantees under this subsection.
							(g)Technical
				assistance and evaluationFor each program year for which funds
				are available to carry out this section, the Secretary of Labor and the
				Secretary of Education may reserve a total of not more than 3 percent of the
				amount available to carry out this subsection to provide technical assistance
				to applicants and grantees under this subsection and to evaluate projects
				carried out under this subsection. The Secretaries shall ensure that the
				results of the evaluations are publicly available, including through electronic
				means.
							.
				158.EvaluationsSection 172 is amended—
					(1)in subsection
			 (a)(2), by inserting accountability after
			 performance;
					(2)in subsection
			 (c)—
						(A)by striking
			 as least and inserting at least; and
						(B)by striking
			 2005 and inserting 2016;
						(3)in subsection (e),
			 by striking Labor and Human Resources and inserting
			 Health, Education, Labor, and Pensions;
					(4)by redesignating
			 subsection (f) as subsection (g) and inserting after subsection (e) the
			 following new subsection:
						
							(f)Publication of
				reportsIf an entity that enters into a contract or other
				arrangement with the Secretary to conduct an evaluation of a program or
				activity under this section requests permission from the Secretary to publish a
				report resulting from the evaluation, such entity may publish the report unless
				the Secretary denies the request during the 90-day period beginning on the date
				the Secretary receives such
				request.
							.
					159.National
			 dislocated worker grantsSection 173 is amended—
					(1)in the section
			 heading, by striking emergency and inserting
			 dislocated
			 worker;
					(2)by striking
			 subsection (b) and redesignating subsection (a) as subsection (b), and
			 inserting before such redesignated subsection the following new
			 subsection:
						
							(a)DefinitionsIn
				this section—
								(1)the term
				emergency or disaster means—
									(A)an emergency or a
				major disaster, as defined in paragraphs (1) and (2), respectively, of section
				102 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42
				U.S.C. 5122 (1) and (2)); or
									(B)an emergency or
				disaster situation of national significance that could result in a potentially
				large loss of employment, as declared or otherwise recognized by the chief
				official of a Federal agency with authority for or jurisdiction over the
				Federal response to the emergency or disaster situation; and
									(2)the term
				disaster area means an area that has suffered or in which has
				occurred an emergency or
				disaster.
								;
					(3)in subsection (b)
			 (as so redesignated)—
						(A)by striking
			 paragraph (4) and redesignating paragraphs (1) through (3) and (4) as
			 subparagraphs (A) through (C), respectively, and moving such subparagraphs (as
			 so redesignated) 2 ems to the right;
						(B)in the matter
			 preceding subparagraph (A) (as so redesignated)—
							(i)by
			 striking The Secretary and inserting:
								
									(1)GrantsThe
				Secretary
									;
				and
							(ii)by
			 striking emergency grants in a timely manner and inserting
			 dislocated worker grants;
							(C)in subparagraph
			 (A) (as so redesignated), by striking subsection (c) and
			 inserting subsection (c)(1)(B);
						(D)in subsection (B)
			 (as so redesignated), by striking an area that has suffered and
			 all that follows and insert a disaster area, to provide disaster relief
			 employment in the disaster area;
						(E)in subparagraph
			 (C) (as so redesignated), by striking paragraphs (1) and (2) and
			 inserting subparagraphs (A) and (B); and
						(F)by inserting after
			 subparagraph (C) the following:
							
								(D)to provide
				additional assistance to a State board or local board serving an area
				where—
									(i)a
				higher-than-average demand for employment and training activities for
				dislocated members of the Armed Forces, spouses described in section
				101(14)(E), or members of the Armed Forces described in subsection
				(c)(2)(A)(iv), exceeds State and local resources for providing such activities;
				and
									(ii)such activities
				are to be carried out in partnership with the Department of Defense and
				Department of Veterans Affairs transition assistance programs; and
									(E)from funds
				appropriated under section 174(c), to a State or entity described in subsection
				(c)(1)(B) to carry out—
									(i)subsection (e),
				including providing assistance to eligible individuals; and
									(ii)subsection (f),
				including providing assistance to eligible individuals.
									(2)Decisions and
				obligationsThe Secretary
				shall issue a final decision on a complete application for a national
				dislocated worker grant under this subsection not later than 45 calendar days
				after receipt of the application.
								;
				
						(4)in subsection
			 (c)—
						(A)in paragraph
			 (1)(A), by striking subsection (a)(1) and inserting
			 subsection (b)(1)(B); and
						(B)in paragraph
			 (2)—
							(i)in
			 the matter preceding subparagraph (A), by striking emergency and
			 inserting dislocated worker; and
							(ii)in subparagraph (C), by striking
			 emergency and inserting dislocated worker;
							(5)in subsection
			 (d)—
						(A)by striking
			 subsection (a)(2) each place it appears and inserting
			 subsection (b)(1)(B);
						(B)in paragraph
			 (1)(A)—
							(i)by
			 inserting , in coordination with the Administrator of the Federal
			 Emergency Management Agency, as applicable, after shall be
			 used; and
							(ii)by
			 striking structures and inserting public
			 structures;
							(C)in paragraph (2),
			 by inserting emergency or after consequence of
			 the;
						(D)in paragraph
			 (3)—
							(i)by
			 striking No individual and inserting:
								
									(A)In
				generalExcept as provided in
				subparagraph (B), no
				individual
									;
							(ii)by
			 striking natural disaster and inserting emergency or
			 disaster; and
							(iii)by
			 adding at the end the following new subparagraph:
								
									(B)ExtensionAt
				the request of a State, the Secretary may extend such employment, related to
				recovery from a single emergency or disaster involving the State, for not more
				than an additional 6 months.
									;
				and
							(E)by adding at the
			 end the following new paragraphs:
							
								(4)Use of available fundsFunds made available under subsection
				(b)(1)(B) shall be available to assist workers described in paragraph (2) who
				are affected by an emergency or disaster, including workers who have relocated
				from an area in which an emergency or disaster has been declared or otherwise
				recognized, as appropriate. Under conditions determined by the Secretary and
				following notification to the Secretary, a State may use such funds, that are
				appropriated for any fiscal year and available for expenditure under any grant
				awarded to the State under this section, to provide any assistance authorized
				under this subsection. Funds used pursuant to the authority provided under this
				paragraph shall be subject to the liability and reimbursement requirements
				described in paragraph (5).
								(5)Liability and
				reimbursementNothing in this Act shall be construed to relieve
				liability, by a responsible party that is liable under Federal law, for any
				costs incurred by the United States under subsection (b)(1)(B) or this
				subsection, including the responsibility to provide reimbursement for such
				costs to the United
				States.
								;
						(6)by striking
			 subsection (e) and redesignating subsections (f) and (g) as subsections (e) and
			 (f), respectively;
					(7)in subsection (e)
			 (as so redesignated)—
						(A)by striking
			 paragraph (4)(A) of subsection (a) each place it appears and
			 inserting subsection (b)(1)(E)(i);
						(B)in paragraph
			 (1)—
							(i)in
			 subparagraph (A), by striking clauses (i) through (v) and
			 inserting clauses (i) through (iv);
							(ii)in
			 subparagraph (B)(iii), by striking enactment of this clause and
			 inserting enactment of the American Recovery and Reinvestment Act of
			 2009 (Public Law 111–5, 123 Stat. 115); and
							(iii)in
			 subparagraph (C), by striking subsection (g) and inserting
			 subsection (f);
							(C)in paragraph (2), by striking
			 subsection (g) and inserting subsection
			 (f);
						(D)in paragraph
			 (3)(A)(i), by striking not later than and inserting
			 notwithstanding subsection (b)(2), not later than; and
						(E)in paragraph
			 (7)(A)—
							(i)in
			 clause (i), by striking section 4980B and inserting
			 section 4980B(f)(4); and
							(ii)in
			 clause (ii)(I), by striking clause (i), (ii), or (vi) of paragraph
			 (2)(A)) and inserting subparagraph (A), (B), or (F) of section
			 35(e)(1) of such Code); and
							(8)in subsection (f),
			 (as so redesignated)—
						(A)by striking
			 paragraph (4)(A) of subsection (a) each place it appears and
			 inserting subsection (b)(1)(E)(i);
						(B)in paragraph (1),
			 by striking subsection (f)(1)(A) and inserting subsection
			 (e)(1)(A); and
						(C)in paragraph
			 (4)—
							(i)in
			 subparagraph (A)—
								(I)in the matter
			 preceding clause (i), by striking this subsection and inserting
			 subsection (b)(1)(E)(ii); and
								(II)in clause (i), by
			 striking not later than and inserting notwithstanding
			 subsection (b)(2), not later than; and
								(ii)in
			 subparagraph (B), by striking 174(c)(1)(B) and inserting
			 subsection (b)(1)(E)(ii).
							160.Youthbuild
			 programSection 173A is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (3),
			 by striking ; and and inserting a semicolon;
						(B)in paragraph (4),
			 by striking the period and inserting ; and; and
						(C)by inserting after
			 paragraph (4) the following new paragraph:
							
								(5)to improve the
				quality and energy efficiency of community and other nonprofit and public
				facilities, including those facilities that are used to serve homeless and
				low-income
				families.
								;
						(2)in subsection
			 (b)—
						(A)by striking
			 paragraph (8) and redesignating paragraphs (9) through (13) as paragraphs (8)
			 through (12), respectively;
						(B)in paragraph (11)
			 (as so redesignated), by striking means housing provided and all
			 that follows and inserting has the meaning given the term in section
			 401(29) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
			 11360(29)).; and
						(C)in paragraph (12)
			 (as so redesignated), by striking or construction and inserting
			 construction, or energy efficiency enhancement;
						(3)in subsection
			 (c)—
						(A)in paragraph
			 (2)—
							(i)in subparagraph (A)(i), by striking
			 or construction and inserting construction, or energy
			 efficiency enhancement;
							(ii)in
			 subparagraph (A)(iv)—
								(I)in subclause (II),
			 by striking individuals with limited English proficiency and
			 inserting participants who are English language learners;
			 and
								(II)in subclause
			 (III), by striking General Education Development (GED) credential, or
			 other State-recognized equivalent (including recognized alternative
			 standard and inserting or its recognized equivalent including
			 recognized certificates of attendance or similar documents;
								(iii)in
			 subparagraph (A)(vii)—
								(I)by striking
			 supportive services; and
								(II)by inserting or training
			 after postsecondary education;
								(iv)in subparagraph (B), by striking or
			 construction and inserting construction, or energy efficiency
			 enhancement;
							(v)in
			 subparagraph (C)—
								(I)by striking or construction
			 and inserting construction, or energy efficiency enhancement;
			 and
								(II)by striking
			 10 percent and inserting 15 percent; and
								(vi)in
			 subparagraph (D), by inserting , including recruitment and selection of
			 participants,;
							(B)in paragraph
			 (3)(B)—
							(i)in
			 clause (i), by inserting construction and after
			 opportunities in;
							(ii)in clauses (iii) and (vi), by striking
			 or construction each place it appears and inserting
			 construction, or energy efficiency enhancement;
							(iii)in
			 clause (x), by striking vocational education and inserting
			 career and technical education and training;
							(iv)in
			 clause (xii)—
								(I)by striking
			 results and inserting levels;
								(II)by striking
			 common and inserting primary; and
								(III)by striking youth and lifelong
			 learning, as identified by the Secretary and inserting eligible
			 youth described in section 136(b)(2)(A)(ii);
								(v)in
			 clause (xvi)—
								(I)in subclause (II),
			 by inserting energy efficiency enhancement after
			 construction; and
								(II)in subclause (III), by striking
			 vocational education and inserting career and technical
			 education and training; and
								(vi)in clause (xvii)(I), by inserting
			 energy efficiency enhancement after construction;
			 and
							(C)in paragraph
			 (4)—
							(i)in
			 subparagraph (C)—
								(I)by inserting
			 community and after which the housing and;
			 and
								(II)by striking or construction
			 each place it appears and inserting construction, or energy efficiency
			 enhancement; and
								(ii)in subparagraph (J)—
								(I)in clause (ii), by
			 inserting energy efficiency enhancement after
			 construction; and
								(II)in clause (iii), by striking
			 vocational education and inserting career and technical
			 education and training;
								(4)in subsection (d),
			 by striking or construction each place it appears and inserting
			 construction, or energy efficiency enhancement;
					(5)in subsection
			 (e)(1)—
						(A)in subparagraph
			 (A)(iii), by inserting , or an individual who was a school dropout and
			 has subsequently re-enrolled before the period; and
						(B)in amending
			 subparagraph (B)(i) to read as follows:
							
								(i)are basic skills
				deficient, despite attainment of a secondary school diploma or its recognized
				equivalent (including recognized certificates of attendance or similar
				documents for individuals with disabilities);
				or
								;
						(6)in subsection
			 (f)(2)—
						(A)in subparagraph
			 (A), by inserting , or to support pilot and demonstration projects or
			 program evaluations with recipients of grants under subsection (c) as directed
			 by the Secretary, including pilot or demonstration projects that create new
			 career tracks for Youthbuild participants in areas such as health care and
			 manufacturing before the period; and
						(B)in subparagraph
			 (B), by striking shall reserve and inserting shall
			 reserve not less than 3 percent and not more than;
						(7)in subsection (g),
			 by striking postsecondary educational institutions and inserting
			 institutions of higher education; and
					(8)by amending
			 subsection (h) to read as follows:
						
							(h)Authorization of
				appropriationsThere are authorized to be appropriated for each
				of fiscal years 2012 through 2016 such sums as may be necessary to carry out
				this
				section.
							.
					161.Authorization
			 of appropriationsSubsections
			 (a) and (b) of section 174 are amended to read as follows:
					
						(a)Native American
				programs; migrant and seasonal farmworker programs; veterans’ workforce
				investment programs
							(1)In
				generalSubject to paragraph (2), there are authorized to be
				appropriated to carry out sections 166 through 168 such sums as may be
				necessary for each of the fiscal years 2012 through 2016.
							(2)ReservationsOf
				the amount appropriated pursuant to the authorization of appropriations under
				paragraph (1) for a fiscal year, the Secretary shall—
								(A)reserve not less
				than $55,000,000 for carrying out section 166;
								(B)reserve not less
				than $70,000,000 for carrying out section 167; and
								(C)reserve not less
				than $7,300,000 for carrying out section 168.
								(b)Technical
				assistance; innovation grantsThere are authorized to be
				appropriated to carry out sections 169 through 171 such sums as may be
				necessary for each of the fiscal years 2012 through
				2016.
						.
				162.Transition
			 grants to StatesSubtitle D is
			 further amended by adding at the end the following:
					
						175.Transition
				Grants to States
							(a)In
				generalFor the program year
				described in section 171A, from the funds allocated for awards described in
				section 171A and section 171B, the Secretary of Labor and the Secretary of
				Education shall award, on a competitive basis, transition grants to States. The
				Secretaries, to the extent practicable and consistent with the purposes of the
				transition grants under this section, shall award transition grants in a manner
				that maximizes the number of States benefitting from such grants.
							(b)ApplicationTo
				be eligible to receive a grant under this section, the Governor of a State, in
				coordination with the State board and in consultation with the local boards,
				shall submit an application to the Secretary of Labor and the Secretary of
				Education, at such time, in a such manner, and containing such information,
				consistent with this subsection, as the Secretaries may require,
				including—
								(1)a description of
				how the grant funds will be used to carry out the transition activities
				described in subsection (d);
								(2)a description of
				the process by which the State will award funds to local areas in accordance
				with subsection (d)(2); and
								(3)assurances that
				all the entities carrying out core programs in the State will participate in
				the activities.
								(c)Grant
				periodGrants awarded under this subsection shall be awarded for
				periods of not more than 2 years in duration and may not be renewed.
							(d)Use of
				fundsA State that receives a grant under this section—
								(1)may reserve not
				more than 40 percent of the grant funds for transition activities to assist in
				the development of the State plan under section 112 or 113; and
								(2)shall use not less
				than 60 percent of the grant funds to award subgrants to local areas for
				transition activities to assist in the development local and regional plans
				under section 116(c) and 118, with a priority in making such awards to local
				areas most in need of resources to make the transition to meeting the
				requirements of the Workforce Investment Act of 2012.
								(e)LimitationsNo
				State may—
								(1)receive more than
				1 grant under this section; and
								(2)receive a grant
				under this section concurrently with a grant under section 171A or 171B for the
				first program year that commences after the date of enactment of the Workforce
				Investment Act of
				2011.
								.
				163.Interagency
			 agreementSubtitle D is
			 further amended by adding after section 175 (as added by section 112) the
			 following:
					
						176.Interagency
				agreement
							(a)In
				generalThe Secretary of
				Education and the Secretary of Labor shall jointly develop policies for the
				administration of this subtitle in accordance with such terms as the
				Secretaries shall set forth in an interagency agreement. Such interagency
				agreement, at a minimum, shall include a description of the respective roles
				and responsibilities of the Secretaries in carrying out this subtitle (both
				jointly and separately), including—
								(1)how the funds
				available under this subtitle will be obligated and disbursed and compliance
				with applicable laws (including regulations) will be ensured, as well as how
				the grantees will be selected and monitored, and a peer review process for
				selection of grantees that includes program practitioners and national experts
				will be carried out;
								(2)how evaluations
				and research will be conducted on the effectiveness of grants awarded under
				this subtitle in addressing the education and employment needs of job seekers
				and workers, youth, and employers;
								(3)how technical
				assistance will be provided to applicants and grant recipients;
								(4)how information
				will be disseminated, including through electronic means, on best practices and
				effective strategies and service delivery models for activities carried out
				under this subtitle; and
								(5)how policies and
				processes critical to the successful achievement of the education, training,
				and employment goals of this subtitle will be established.
								(b)Transfer
				authorityThe Secretary of Labor and the Secretary of Education
				shall have the authority to transfer funds between the Department of Labor and
				the Department of Education to carry out this subtitle in accordance with the
				agreement described in subsection (a).
							(c)ReportsThe
				Secretary of Labor and the Secretary of Education shall jointly develop and
				submit a biennial report to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and Workforce of the
				House of Representatives, describing—
								(1)actions the
				Departments have taken to—
									(A)assess the
				effectiveness of the projects carried out under this subtitle; and
									(B)facilitate the
				coordination of the programs carried out through the grants awarded with other
				education, employment and training programs;
									(2)barriers that
				impede effectiveness of projects carried out under this subtitle;
								(3)the best practices
				and effective strategies and service delivery models that the Departments have
				identified pursuant to this subtitle and actions the Departments have taken to
				promptly disseminate information, including through electronic means, on such
				best practices, service delivery models, and effective strategies; and
								(4)the actions the
				Departments have taken to leverage resources provided under Federal law other
				than this subtitle and non-Federal resources, to improve the workforce
				investment system nationwide, including in States, regions, and local areas
				that have not received funds under this
				subtitle.
								.
				EAdministration
				171.Requirements
			 and restrictionsSection 181
			 is amended—
					(1)in subsection (a),
			 by amending subparagraph (B) of paragraph (1) to read as follows:
						
							(B)Rule of
				constructionThe reference in subparagraph (A) to section 6(a)(1)
				of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) shall not be
				applicable for individuals in territorial jurisdictions in which section 6 of
				the Fair Labor Standards Act of 1938 (29 U.S.C. 206) does not
				apply.
							;
					(2)in subsection
			 (b)(1) by striking investment and inserting
			 development;
					(3)in subsection
			 (c)(1), by inserting or allocation after an
			 allotment;
					(4)in subsection
			 (d)(2)—
						(A)by striking
			 employment and training activity and inserting employment
			 or training activity;
						(B)by inserting
			 incumbent worker training, transitional employment, after
			 on-the-job training,; and
						(C)in paragraph (3),
			 by inserting (or that has provided funding to an entity that has
			 violated such paragraph) after violated such
			 paragraph;
						(5)in subsection
			 (e)—
						(A)by inserting
			 to carry out an activity after No funds
			 available;
						(B)by striking
			 and similar activities and inserting or similar
			 activities; and
						(C)by striking
			 title. No funds available under subtitle B and inserting
			 or under subtitle C. No funds received to carry out an activity under
			 subtitle B or C; and
						(6)in subsection (f),
			 by inserting or subtitle C after subtitle B both
			 places it appears.
					172.Fiscal controls
			 or sanctionsSection 184 is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking the appropriate circulars and
			 inserting appropriate circulars or rules; and
							(ii)in
			 subparagraph (B)(ii), by striking administration of youth
			 activities and inserting:
								
									(iii)administration of youth workforce
				investment activities.
									;
				and
							(B)in paragraphs
			 (5)(A), (6)(C), and (7) (A) and (B), by inserting with the
			 requirements afer compliance each place it
			 appears;
						(2)in subsection
			 (b)(1)(B)(v), by inserting with the provision after
			 compliance;
					(3)in subsection
			 (c)—
						(A)in paragraph
			 (2)—
							(i)by
			 striking made available and inserting
			 received;
							(ii)by
			 striking offset repayment and inserting require payment
			 by offsetting the amount; and
							(iii)by
			 inserting under this title after may be entitled;
			 and
							(B)in paragraph (4),
			 by inserting (subsequent to the program year for which the determination
			 was made) after allocations; and
						(4)in subsection
			 (d)(1), by striking paragraphs (2) and (3) of.
					173.Reports,
			 recordkeeping, investigationsSection 185(c) is amended—
					(1)in paragraph (2),
			 by striking ; and and inserting a semicolon;
					(2)in paragraph (3),
			 by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following new paragraph:
						
							(4)shall, to the
				extent practicable, submit or make available (including through electronic
				means) any reports, records, plans, or any other data that are required to be
				submitted or made available, respectively, under this
				title.
							.
					174.Administrative
			 provisionsSection 189 is
			 amended—
					(1)in subsection (a),
			 by striking section 204 of the Intergovernmental Cooperation Act of
			 1968 and inserting section 6504 of title 31, United States
			 Code;
					(2)in subsection (g),
			 by amending paragraph (2) to read as follows:
						
							(2)Availability
								(A)In
				generalFunds obligated for any program year for a program or
				activity funded under subtitle B may be expended by each State receiving such
				funds during that program year and the 2 succeeding program years. Funds
				received by local areas from States under subtitle B during a program year may
				be expended during that program year and the succeeding program year.
								(B)Certain national
				activities
									(i)In
				generalFunds obligated for any program year for any program or
				activity carried out under section 170 or 171 shall remain available until
				expended.
									(ii)Incremental
				funding basisA contract or arrangement entered into under the
				authority of section 170(c) (relating to research projects, studies and
				reports, and multistate projects) or section 171 (relating to evaluations),
				including a long-term, nonseverable services contract, may be funded on an
				incremental basis with annual appropriations or other available funds.
									(C)Special
				ruleNo amount of the funds obligated for a program year for a
				program or activity funded under this title shall be deobligated on account of
				a rate of expenditure that is consistent with a State plan, an operating plan
				described in section 151, or a plan, grant agreement, contract, application, or
				other agreement described in subtitle D, as
				appropriate.
								;
				and
					(3)in subsection
			 (i)—
						(A)in paragraph (3),
			 by inserting accountability after performance;
			 and
						(B)in paragraph
			 (4)—
							(i)in
			 subparagraph (A)(i)—
								(I)by inserting
			 the funding of infrastructure costs for one-stop centers, after
			 functions of local areas and local boards; and
								(II)by inserting
			 , and other requirements relating to the basic purposes of this
			 title before the period;
								(ii)in
			 subparagraph (B)—
								(I)in the matter
			 preceding clause (i), by striking investment and inserting
			 development; and
								(II)in clause (v), by
			 striking  an opportunity to comment on such request has been provided to
			 the local board and inserting , in the case of a waiver for a
			 local area, an opportunity to comment on such request has been provided to the
			 local board for the local area for which the waiver is
			 requested;
								(iii)in
			 subparagraph (C), by inserting for which the waiver was
			 requested after ensure that the local area; and
							(iv)by
			 adding at the end the following new subparagraph:
								
									(D)Expedited
				determination regarding provision of waiversIf the Secretary has
				approved a waiver of statutory or regulatory requirements for a State or local
				area pursuant to this subsection, the Secretary shall expedite the
				determination regarding the provision of that waiver, for another State or
				local
				area.
									.
							175.RepealsThe Act is further amended by striking
			 section 190, and redesignating sections 191 through 195 as sections 190 through
			 194, respectively.
				176.General program
			 requirementsSection 194 (as
			 redesignated by section 185) is amended by adding at the end the following new
			 paragraphs:
					
						(14)Funds provided
				under this title shall not be used to establish or operate a stand-alone
				fee-for-service enterprise in a situation in which a private sector employment
				agency (as defined in section 701 of the Civil Rights Act of 1964 (42 U.S.C.
				2000e)) is providing full access to similar or related services in such a
				manner as to fully meet the identified need. For purposes of this paragraph,
				such an enterprise does not include a one-stop delivery system described in
				section 121(e).
						(15)(A)None of the funds
				available under this title shall be used by a recipient or subrecipient of such
				funds to pay the salary and bonuses of an individual, either as direct costs or
				indirect costs, at a rate in excess of the annual rate of basic pay prescribed
				for level II of the Executive Schedule under section 5313 of title 5, United
				States Code.
							(B)The limitation described in
				subparagraph (A) shall not apply to vendors providing goods and services as
				defined in Office of Management and Budget Circular A–133.
							(C)In a case in which a State is a
				recipient of such funds, the State may establish a lower limit than is provided
				in subparagraph (A) for salaries and bonuses of those receiving salaries and
				bonuses from a subrecipient of such funds, taking into account factors
				including the relative cost of living in the State, the compensation levels for
				comparable State or local government employees, and the size of the
				organizations that administer the Federal programs
				involved.
							.
				177.Office of
			 Disability Employment PolicySubtitle E is further amended by adding at
			 the end the following:
					
						195.Office of
				Disability Employment Policy
							(a)PurposeThe
				purpose of this section is to establish an Office of Disability Employment
				Policy—
								(1)to help develop
				and support national policies and practices that will increase employment and
				economic advancement opportunities for all individuals with disabilities;
				and
								(2)to ensure that
				such individuals are fully integrated into the 21st century workforce.
								(b)OfficeThere
				is established within the Department of Labor an Office of Disability
				Employment Policy (referred to in this section as the Office).
				Except as otherwise specifically provided in this Act, such Office shall be the
				principal entity carrying out the functions described in this section.
							(c)Assistant
				secretary
								(1)In
				generalThe Office shall be headed by an Assistant Secretary of
				Disability Employment Policy (referred to in this title as the Assistant
				Secretary) appointed by the President by and with the advice and
				consent of the Senate. Except as otherwise specifically provided in this Act,
				the Assistant Secretary shall be the principal officer carrying out the
				functions described in this section.
								(2)ExperienceThe
				Assistant Secretary shall be an individual with substantial experience in, and
				a thorough knowledge of, disability employment policy, training and educational
				opportunities for individuals with disabilities (including youth with
				disabilities), public benefit programs for individuals with disabilities, job
				development, and the barriers that may limit employment and economic
				advancement opportunities of individuals with disabilities.
								(3)Goals and
				directionIn carrying out the functions of the Office, the
				Assistant Secretary shall be guided by the goals of achieving equal
				opportunity, full participation, economic self-sufficiency, and independent
				living for all individuals with disabilities, to the greatest extent possible.
				In the performance of the functions of the Office, the Assistant Secretary
				shall be directly responsible to the Secretary of Labor.
								(d)FunctionsThe
				Assistant Secretary shall provide national leadership, and encourage
				interagency collaboration, on increasing employment and training opportunities
				for individuals with disabilities through the development of policies and
				initiatives (taking into account relevant information from other Federal
				agencies and including the awarding of grants as appropriate) that—
								(1)eliminate barriers
				to the employment and training of individuals with disabilities;
								(2)advance
				opportunities for employment, and identify strategies that increase employment
				opportunities in the private sector, for individuals with disabilities,
				including recruitment, retention, and promotion of such individuals;
								(3)identify and
				remove disincentives that limit or prevent the full employment of individuals
				with disabilities who are receiving benefits through Federal or State programs
				such as medical assistance under a State Medicaid program under title XIX of
				the Social Security Act (42 U.S.C. 1396 et seq.), disability insurance benefits
				under title II of the Social Security Act (42 U.S.C. 401 et seq.), or
				supplemental security income benefits under title XVI of the Social Security
				Act (42 U.S.C. 1381 et seq.);
								(4)advise and assist
				the Department of Labor and other Federal agencies in the development of
				policies and practices that increase employment opportunities in the Federal
				Government for individuals with disabilities, including outreach to and
				recruitment, retention, and promotion of such individuals;
								(5)assist youth with
				disabilities, including such youth who are out-of-school youth, in successfully
				transitioning into the workforce;
								(6)increase access
				for individuals with disabilities seeking employment, education, and training
				services from a one-stop delivery system described in section 221(e) of the
				Workforce Investment Act of 2012, and other public and private providers of
				such services and supports;
								(7)increase
				coordination of activities between State vocational rehabilitation programs and
				the workforce development systems (as defined in section 101 of such Act),
				including the one-stop centers (as defined in such section 101), including
				assisting individuals with disabilities in maximizing the services available
				through such programs, systems, and centers;
								(8)leverage available
				public and system resources to address individual and systematic employment
				barriers for individuals with disabilities, and assist such individuals in
				navigating the process of coordinating their public benefits, including health
				care;
								(9)increase
				employment opportunities for individuals with significant disabilities in
				competitive integrated employment; and
								(10)meet other
				objectives, as specified by the Secretary of Labor, that will increase
				employment and training opportunities for individuals with disabilities.
								(e)ReportFor
				each fiscal year, beginning with the first full fiscal year following the date
				of enactment of the Workforce Investment Act
				of 2012, the Secretary of Labor shall prepare a report and submit
				the report to the Committee on Education and the Workforce of the House of
				Representatives and the Committee on Health, Education, Labor, and Pensions of
				the Senate, not later than 90 days after the end of that fiscal year. The
				report shall summarize the Office’s progress in—
								(1)meeting the
				general objectives specified in paragraphs (1) and (2) of subsection
				(a);
								(2)meeting each of
				the 4 goals specified in subsection (c)(3); and
								(3)developing the
				specific policies and initiatives specified in subsection (d).
								(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2012
				through
				2016.
							.
				FCommunity College
			 to Career Fund
				181.Community College to
			 Career FundTitle I is further
			 amended by adding at the end the following:
					
						FCommunity College
				to Career Fund
							199.Community
				College and Industry Partnerships Program
								(a)Grants
				authorizedFrom funds
				appropriated under section 199D(1), the Secretary of Labor and the Secretary of
				Education, in accordance with the interagency agreement described in section
				199E, shall award competitive grants to eligible entities described in
				subsection (b) for the purpose of developing, offering, improving or providing
				educational or career training programs for workers.
								(b)Eligible
				entity
									(1)In
				generalEntities eligible for
				a grant under this section are any of the following (or a consortium of any of
				the following) in partnership with employers or an association of
				employers:
										(A)a junior or community college (as defined
				in section 312(f) of the Higher Education Act of 1965 (20 U.S.C.
				1085(f)));
										(B)a four-year public institution of higher
				education (as defined in section 101 of the Higher Education Act of 1965) that
				offers two-year degrees, will use funds provided under this section for
				activities at the certificate and associate degree levels, and is not
				reasonably close, as determined by the Secretaries, to a community
				college;
										(C)a tribal college or university (as defined
				in section 316(b) of the Higher Education Act); or
										(D)at the discretion
				of the Secretaries, a private, not-for-profit, two-year institution of higher
				education in Puerto Rico, Guam, the United States Virgin Islands, American
				Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the
				Marshall Islands, the Federated States of Micronesia, or the Republic of
				Palau.
										(2)Additional
				PartnershipsIn addition to partnering with employers or an
				association of employers, the eligible entities described in paragraph (1) may
				partner with any of the organizations described in subparagraphs (A) through
				(D). Any such partnership shall collaborate with, and may include, the State or
				local workforce investment board.
										(A)An adult education provider or
				postsecondary educational institution (as defined in section 101 of the Higher
				Education Act of 1965).
										(B)A community-based
				organization.
										(C)A joint-labor
				management partnership.
										(D)Any other
				organization that the Secretaries considers appropriate.
										(c)ApplicationAn eligible entity seeking a grant under
				this section shall submit a grant proposal to the Secretaries at such time and
				containing such information as the Secretaries determine is required, including
				a detailed description of—
									(1)the specific project for which the grant
				proposal is submitted, including the manner in which the grant will be used to
				develop, offer, improve, or provide an educational or career training
				program;
									(2)the extent to
				which the project will meet the educational or career training needs of workers
				in the area served by the eligible entity;
									(3)the extent to which the project will meet
				the needs of employers in the region for skilled workers in in-demand industry
				sectors and occupations;
									(4)the extent to
				which the project submitted fits within any overall strategic plan developed by
				an eligible entity; and
									(5)any previous experience of the eligible
				entity in providing educational or career training programs, the absence of
				which shall not automatically disqualify an eligible institution from receiving
				a grant under this section.
									(d)Criteria for
				award
									(1)In
				generalGrants under this section shall be awarded based on
				criteria established by the Secretaries, that include the following:
										(A)A determination of the merits of the grant
				proposal submitted by the eligible entity to develop, offer, improve, or
				provide educational or career training programs to be made available to
				workers.
										(B)An assessment of
				the likely employment opportunities available in the region to individuals who
				complete an educational or career training program that the eligible entity
				proposes to develop, offer, improve, or provide.
										(C)An assessment of
				prior demand for training programs by individuals eligible for training served
				by the eligible entity as well as availability and capacity of existing
				training programs to meet future demand for training programs.
										(2)PriorityThe Secretaries shall give priority to
				eligible entities that—
										(A)include a
				partnership with a business or industry or sector partnership that—
											(i)pays a portion of
				the costs of such programs; or
											(ii)agrees to hire
				individuals who have completed a particular postsecondary degree, certificate,
				or credential resulting from the training program of the eligible
				entity;
											(B)enter into a
				partnership with a labor organization or labor-management training program that
				provides technical expertise for occupationally specific education necessary
				for a recognized postsecondary credential leading to a skill occupation in an
				in-demand industry sector;
										(C)are focused on
				serving individuals with employment barriers, low-income, non-traditional
				students as defined in section 803(j) of the Higher Education Act (20 U.S.C.
				11561(c)(j)), students who are dislocated workers, students who are veterans,
				or students who are long-term unemployed;
										(D)are community
				colleges serving areas with high unemployment rates, including rural areas;
				and
										(E)are eligible entities that include an
				institution of higher education eligible for assistance under title III or V of
				the Higher Education Act of 1965.
										(e)Use of
				fundsGrants awarded under this section shall be used for one or
				more of the following:
									(1)The development, offering, improvement, or
				provision of academic programs or training programs, that provide relevant job
				training for skilled occupations that will meet the needs of employers in
				in-demand industries sectors, and which may include registered apprenticeship
				programs, on-the-job training programs, and programs that support employers in
				upgrading the skills of their workforce.
									(2)The development
				and implementation of policies and programs to expand opportunities for
				students to earn a recognized postsecondary credential or degree in in-demand
				industry sectors and occupations, including by—
										(A)facilitating the
				transfer of academic credits between institutions of higher education,
				including the transfer of academic credits for courses in the same field of
				study;
										(B)expanding
				articulation agreements and policies that guarantee transfer between such
				institutions, including through common course numbering and general core
				curriculum; and
										(C)developing or
				enhancing student support services programs.
										(3)The creation of
				workforce programs that provide a sequence of education and occupational
				training that leads to a recognized postsecondary credential or degree,
				including programs that—
										(A)blend basic skills
				and occupational training;
										(B)facilitate means of transitioning from
				non-credit occupational, basic skills, or developmental coursework to
				for-credit coursework within and across institutions;
										(C)build or enhance
				linkages including the development of dual enrollment programs and early
				college high schools between secondary education or adult education programs
				(including programs established under the Carl D. Perkins Career and Technical
				Education Act of 2006 and title II of this Act);
										(D)implement other
				innovative programs designed to increase the provision of training for
				students, including students who are veteran members of the National Guard or
				Reserves, to enter skilled occupations in in-demand industry sectors;
				and
										(E)support paid internships that will allow
				students to simultaneously earn credit for work-based learning and gain
				relevant employment experience in an in-demand industry sector or occupation,
				which shall include opportunities that transition individuals into
				employment.
										(4)The support of
				regional or national in-demand industry sectors to develop skills consortia
				that will identify pressing workforce needs and develop solutions such
				as—
										(A)standardizing
				industry certifications;
										(B)developing new
				training technologies; and
										(C)collaborating with
				industry employers to define and describe how specific skills lead to
				particular jobs and career opportunities.
										199A.Pay-for-Performance
				and Pay-for-Success Job Training projects
								(a)Award grants
				authorizedFrom funds
				appropriated under section 199D(2), the Secretary of Labor and the Secretary of
				Education, in accordance with the interagency agreement described in section
				199E, shall award grants on a competitive basis to eligible entities described
				in subsection (b) who meet specific performance outcomes and criteria
				established by the Secretaries under subsection (c). Projects funded by grants
				under this section shall be referred to as either Pay-for-Performance or
				Pay-for-Success projects, as set forth in subsection (b).
								(b)Eligible
				entityTo be eligible to
				receive a grant under this section an entity shall be a State or local
				organization (which may be a local workforce organization) in partnership with
				entities such as community colleges and other training providers who—
									(1)in the case of
				Pay-for-Performance projects, agree to be reimbursed primarily on the basis of
				achievement of specified performance outcomes and criteria agreed upon by the
				Secretaries under subsection (c); or
									(2)in the case of
				Pay-for-Success projects, include partnerships with investors, such as
				philanthropic organizations that provide funding for a specific project or
				projects to address a clear and measurable job training need in the community
				or region and agree to be reimbursed under the grant only if the project or
				projects meet specified performance outcomes and criteria agreed to by the
				Secretaries under subsection (c).
									(c)Performance
				outcomes and criteriaNot
				later than 6 months after the date of the enactment of this subtitle, the
				Secretary of Labor and the Secretary of Education shall establish and publish
				specific performance measures for the initial qualification of eligible
				entities to receive a grant under this section. At a minimum, to receive an
				award an eligible entity shall—
									(1)identify a particular program area and
				client population that is not achieving optimal outcomes;
									(2)provide evidence
				that the proposed strategy would achieve better results;
									(3)clearly articulate
				and quantify the improved outcomes of such new approach;
									(4)for
				Pay-for-Success projects, specify a monetary value that would need to paid to
				obtain such results and explain the basis for such value;
									(5)identify data that would be required to
				evaluate whether outcomes are being achieved for a target population and a
				comparison group;
									(6)identify estimated savings that would
				result from the improved outcomes, including to other programs or units of
				government;
									(7)demonstrate the capacity to collect
				required data, track outcomes, and validate those outcomes; and
									(8)any other criteria
				the Secretaries may require.
									(d)Period of
				availability for pay-for-Success projectsFunds appropriated to carry out
				Pay-for-Success projects pursuant to section 199D(2) shall, upon obligation,
				remain available for disbursement until expended, notwithstanding section 1552
				of title 31, United States Code, and, if later deobligated, in whole or in
				part, be available until expended for additional Pay-for-Success grants under
				this section.
								199B.Bring Jobs
				Back to America grants
								(a)Grants
				authorizedFrom funds
				appropriated under section 199D(3), the Secretary of Labor and the Secretary of
				Education, in accordance with the interagency agreement described in section
				199E, shall award grants to State or local governments for job training and
				recruiting activities that can quickly provided businesses with skilled workers
				in order to encourage businesses to remain in or relocate to areas served by
				such governments. The Secretaries shall coordinate with the Secretary of
				Commerce in carrying out this section.
								(b)Purpose and use
				of fundsGrants awarded under
				this section may be used by a State or local government to issue subgrants to
				eligible entities as designated by the Secretaries, including those described
				in section 199(b), to assist such eligible entities in providing training
				necessary to provide skilled workers for businesses that have relocated or are
				considering relocating operations outside the United States, and may instead
				relocate to the areas served by such governments.
								(c)ApplicationA State or local government seeking a grant
				under the program established under subsection (a) shall submit an application
				to the Secretaries in such manner and containing such information as the
				Secretaries may require. At a minimum, each application shall include—
									(1)a description of
				the eligible entity or entities the State or local government proposes to
				assist in providing job training or recruiting activities;
									(2)a description of
				the proposed or existing business facility, including the number of jobs
				relating to such facility and the average wage or salary of those jobs;
				and
									(3)a description of
				any other resources that the State has committed to assisting such business in
				locating such facility, including tax incentives provided, bonding authority
				exercised, and land granted.
									(d)CriteriaThe
				Secretaries shall award grants to State and local governments that—
									(1)the Secretaries determine are most likely
				to succeed with a grant under the program in assisting an eligible entity in
				providing the training necessary to cause a business or businesses to remain in
				or relocate to areas served by such governments;
									(2)will fund training
				programs that will result in the greatest number and quality of jobs;
									(3)have committed State or other resources, to
				the extent of their ability as determined by the Secretaries, to assist a
				business or businesses to remain in or relocate to areas served by such
				governments; and
									(4)have met such
				other criteria as the Secretaries consider appropriate, including criteria
				relating to marketing plans, benefits to ongoing regional or State strategies
				for economic development and job growth.
									199C.Grants for
				Entrepreneur and Small Business startup training
								(a)Grants
				authorizedFrom funds
				appropriated under section 199D(4), the Secretary of Labor and the Secretary of
				Education, in accordance with the interagency agreement described in section
				199E, shall award competitive grants to eligible entities described in
				subsection (b) to provide training in starting a small business and
				entrepreneurship. The Secretaries shall coordinate with the Administrator of
				the Small Business Administration in carrying out this section including in the
				development of criteria and selection of proposals.
								(b)Eligible
				entity
									(1)In
				generalEntities eligible for
				a grant under this section are any of the following (or a consortium of any of
				the following) in partnership with at least one local or regional economic
				development entity described in paragraph (2):
										(A)a junior or community college (as defined
				in section 312(f) of the Higher Education Act of 1965 (20 U.S.C.
				1085(f)));
										(B)a four-year public institution of higher
				education (as defined in section 101 of the Higher Education Act of 1965) that
				offers two-year degrees, will use funds provided under this section for
				activities at the certificate and associate degree levels, and is not
				reasonably close, as determined by the Secretaries, to a community
				college;
										(C)a tribal college or university (as defined
				in section 316(b) of the Higher Education Act); or
										(D)at the discretion
				of the Secretaries, a private, not-for-profit, two-year institution of higher
				education in Puerto Rico, Guam, the United States Virgin Islands, American
				Samoa, the Commonwealth of the Northern Mariana Islands, the Republic of the
				Marshall Islands, the Federated States of Micronesia, or the Republic of
				Palau.
										(2)Additional
				PartnershipsLocal or
				regional economic development entities described in this paragraph are the
				following:
										(A)Small business development centers.
										(B)Women’s business
				centers.
										(C)Regional
				innovation clusters.
										(D)Local accelerators
				or incubators.
										(E)State or local
				economic development agencies.
										(c)ApplicationAn eligible entity seeking a grant under
				this section shall submit a grant proposal in such manner and containing such
				information as the Secretaries and the Small Business Administrator shall
				require. Such information shall include the manner in which entrepreneurship
				training and education will be provided, the role of partners in such an
				arrangement, and the manner in which the proposal will integrate and partner
				with local economic development resources.
								(d)Use of
				fundsGrants awarded under
				this section shall be used to provide training in entrepreneurship and starting
				a small business, including through online courses, intensive seminars, and
				comprehensive courses.
								199D.Authorization
				of Appropriations
								(a)In
				generalThere is authorized
				to be appropriated $8,000,000,000 to carry out this subtitle, of which
				$4,000,000,000 is authorized to be appropriated to the Secretary of Labor and
				$4,000,000,000 is authorized to be appropriated to the Secretary of Education.
				Such amounts shall be used to carry out the programs authorized by this
				subtitle as follows:
									(1)$7,000,000,000 is authorized for the
				program established by section 199;
									(2)$500,000,000 is
				authorized for the program established by section 199A;
									(3)$250,000,000 is
				authorized for the program established by section 199B;
									(4)$250,000,000 is
				authorized for the program established by section 199C; and
									(5)Not more than 5 percent of the amounts
				authorized under paragraphs (1) through (4) may be used by the Secretaries to
				administer each respective program, including providing technical assistance
				and carrying out evaluations.
									(b)Period of
				availabilityExcept as
				provided in section 199A(d), the funds appropriated pursuant to subsection (a)
				shall be available for Federal obligation for the fiscal year for which the
				funds are appropriated and the succeeding 2 fiscal years.
								199E.Interagency
				agreement
								(a)In
				generalThe Secretary of
				Labor and the Secretary of Education shall jointly develop policies for the
				administration of this subtitle in accordance with such terms as the
				Secretaries shall set forth in an interagency agreement. Such interagency
				agreement, at a minimum, shall include a description of the respective roles
				and responsibilities of the Secretaries in carrying out this subtitle (both
				jointly and separately), including—
									(1)how the funds
				available under this subtitle will be obligated and disbursed and compliance
				with applicable laws (including regulations) will be ensured, as well as how
				the grantees will be selected and monitored;
									(2)how evaluations
				and research will be conducted on the effectiveness of grants awarded under
				this subtitle in addressing the education and employment needs of workers, and
				employers;
									(3)how technical
				assistance will be provided to applicants and grant recipients;
									(4)how information
				will be disseminated, including through electronic means, on best practices and
				effective strategies and service delivery models for activities carried out
				under this subtitle; and
									(5)how policies and
				processes critical to the successful achievement of the education, training,
				and employment goals of this subtitle will be established.
									(b)Transfer
				authorityThe Secretary of Labor and the Secretary of Education
				shall have the authority to transfer funds between the Department of Labor and
				the Department of Education to carry out this subtitle in accordance with the
				agreement described in subsection (a). The Secretary of Labor and the Secretary
				of Education shall have the ability to transfer funds to the Secretary of
				Commerce and the Administrator of the Small Business Administration to carry
				out sections 199B and 199C, respectively.
								(c)ReportsThe
				Secretary of Labor and the Secretary of Education shall jointly develop and
				submit a biennial report to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Education and the Workforce of the
				House of Representatives, describing the activities carried out under this
				subtitle and the outcomes of such
				activities.
								.
				IIAdult Education
			 and Literacy
			201.Purposes,
			 definitions, and miscellaneous provisions
				(a)PurposeSection 202 is amended to read as
			 follows:
					
						202.PurposeIt is the purpose of this title to create a
				partnership among the Federal Government, States, and localities to provide, on
				a voluntary basis, adult education and literacy activities, in order to—
							(1)assist adults to
				become literate and obtain the knowledge and skills necessary for employment
				and economic self-sufficiency;
							(2)assist adults who
				are parents to obtain the education and skills that—
								(A)are necessary to
				becoming full partners in the educational development of their children;
				and
								(B)lead to
				sustainable improvements in the economic opportunities for their family;
								(3)assist adults in
				attaining a secondary school diploma or its equivalent and in the transition to
				and success in postsecondary education and training, including through career
				pathways;
							(4)assist immigrants
				and other individuals who are English language learners in improving their
				reading, writing, speaking, and comprehension skills in English;
							(5)assist immigrants
				in acquiring an understanding of the American system of government and the
				responsibilities of citizenship;
							(6)assist States in
				expanding a 21st century delivery system for adult education, literacy, and
				workplace skills services that meet the needs of adults at all skill
				levels;
							(7)assist adults in
				developing technology literacy; and
							(8)enable more adults to complete adult
				education and enter and succeed in postsecondary education and
				employment.
							.
				(b)DefinitionsSection
			 203 is amended—
					(1)by amending
			 paragraph (1) to read as follows:
						
							(1)Adult
				educationThe term adult education means academic
				instruction and services below the postsecondary level that increase an
				individual’s ability to—
								(A)read, write, and
				speak in English and perform mathematics or other activities necessary for the
				attainment of a secondary school diploma or its recognized equivalent;
								(B)transition to and
				success in postsecondary education and training; or
								(C)obtain
				employment.
								;
					(2)in paragraph (2),
			 by striking activities described in section 231(b) and inserting
			 programs, activities, and services that include adult education,
			 literacy, workplace adult education and literacy activities, family literacy
			 activities, English language acquisition activities, workforce preparation
			 activities, or integrated education and training’;
					(3)by striking
			 paragraphs (3), (8), (9), (10), (13), (14), and (17) and redesignating
			 paragraphs (4), (7), (11), (12), (15), (16), and (18) as paragraphs (3), (9),
			 (10), (11), (13), (14), and (15), respectively;
					(4)in paragraph (3)
			 (as so redesignated), by inserting activities after
			 literacy;
					(5)by inserting after
			 paragraph (3) (as so redesignated) the following:
						
							(4)Eligible
				individualThe term eligible individual means an
				individual—
								(A)who has attained
				16 years of age;
								(B)who is not
				enrolled or required to be enrolled in secondary school under State law;
				and
								(C)who—
									(i)is unable to compute or solve problems, or
				read, write, or speak English at a level necessary to function on the job, in
				the individuals’ family, or in society;
									(ii)does not have a
				secondary school diploma or its recognized equivalent, and has not achieved an
				equivalent level of education; or
									(iii)is an English
				language
				learner.
									;
					(6)in paragraph
			 (5)—
						(A)by striking
			 means— and inserting means an organization that has
			 demonstrated effectiveness in providing adult education and literacy activities
			 that may include—;
						(B)in subparagraphs
			 (B) and (C), by striking of demonstrated effectiveness both
			 places it appears;
						(C)in subparagraph
			 (H), by striking literacy services and all that follows and
			 inserting adult education and literacy activities to eligible
			 individuals;;
						(D)in subparagraph
			 (I), by striking the period at the end and inserting ; and;
			 and
						(E)by adding at the
			 end the following:
							
								(J)a partnership
				between an employer and an entity described in any of subparagraphs (A) through
				(I).
								; 
						(7)by amending
			 paragraph (6) to read as follows:
						
							(6)English language
				acquisition programThe term English language acquisition
				program means a program of instruction—
								(A)designed to help
				eligible individuals who are English language learners achieve competence in
				reading, writing, speaking, and comprehension of the English language;
								(B)that may lead
				to—
									(i)attainment of a
				secondary school diploma or its recognized equivalent;
									(ii)transition to
				success in postsecondary education and training; and
									(iii)employment or
				career advancement; and
									(C)that such programs may be sequential,
				integrated, or concurrent in
				nature.
								;
					(8)by inserting after
			 paragraph (6) the following:
						
							(7)English language
				learnerThe term English language learner when used
				with respect to an eligible individual, means an eligible individual who has
				limited ability in reading, writing, speaking, or comprehending the English
				language, and—
								(A)whose native
				language is a language other than English; or
								(B)who lives in a
				family or community environment where a language other than English is the
				dominant language.
								(8)High quality
				literacy instructionThe term
				high quality literacy instruction means developmentally
				appropriate, explicit, and systematic instruction that provides students
				with—
								(A)early development
				and grade-level mastery of oral language skills, both listening and speaking,
				phonological awareness, using a wide vocabulary, conventional forms of grammar,
				and academic language;
								(B)the ability to
				read regularly spelled words and high-frequency irregularly spelled words and
				to decode regularly spelled unfamiliar words accurately, using phonemic
				awareness, print awareness, alphabet knowledge, and knowledge of English
				spelling patterns;
								(C)the ability to
				read texts accurately, fluently, and with comprehension, relying on knowledge
				of the vocabulary in those texts and of the background information that the
				students possess;
								(D)the ability to
				read with a purpose and the capacity to differentiate purposes and to select
				and apply comprehension strategies appropriate to achieving the purpose;
								(E)an understanding
				of, and ability to adapt to, the varying demands of different genres, formats,
				and types of texts across the core content areas in order to comprehend texts
				of appropriate levels of complexity and content, including texts necessary for
				mastery of grade-level standards;
								(F)the ability to
				effectively access, critically evaluate, and appropriately synthesize
				information from a variety of sources and formats;
								(G)the development
				and maintenance of a motivation to read and write, as reflected in habits of
				reading and writing regularly and or discussing one’s reading and writing with
				others; and
								(H)the ability to
				write clearly, accurately, and quickly so as to communicate ideas and deepen
				comprehension, in ways that fit purpose, audience, occasion, discipline, and
				format; adhere to conventions of spelling and punctuation; and benefit from
				revision so as to improve clarity, coherence, logical development, and the
				precise use of
				language.
								;
					(9)in paragraph
			 (9)—
						(A)in the paragraph
			 heading, by striking Services and inserting
			 Activities;
						(B)in the matter
			 preceding subparagraph (A)—
							(i)by
			 striking services both places it appears and inserting
			 activities; and
							(ii)by
			 striking changes in a family and inserting improvements
			 in the economic prospects for a family and that better enable parents to
			 support their children’s learning needs;
							(C)by striking
			 subparagraph (C) and redesignating subparagraphs (A) and (B) as subparagraphs
			 (B) and (C), respectively; and
						(D)by inserting
			 before subparagraph (B) (as so redesignated) the following:
							
								(A)Parent adult
				education and literacy activities that lead to readiness for the attainment of
				a secondary school diploma or its recognized equivalent postsecondary education
				or training, employment, career advancement, and economic
				self-sufficiency.
								;
						(10)by inserting
			 after paragraph (10) (as so redesignated) the following:
						
							(11)Integrated
				education and trainingThe term integrated education and
				training means services that provide adult education and literacy
				activities contextually and concurrently with workforce preparation activities
				and workforce training for a specific occupation or occupational cluster. Such
				services may include offering adult education services concurrent with
				credit-bearing postsecondary education and training, including through
				co-instruction.
							(12)Integrated
				English literacy and civics educationThe term integrated English literacy
				and civics education means an integrated program of educational services
				for immigrant and other limited English proficient adults, including immigrant
				professionals with degrees and credentials in their native countries, that
				enables them to achieve competency in the English language and acquire the
				basic and more advanced skills needed to function effectively as parents,
				workers, and citizens. Such programs shall include instruction in literacy and
				English language acquisition and instruction on the rights and responsibilities
				of citizenship and civic participation, and may include workforce
				training.
							;
					(11)by amending
			 paragraph (15) (as so redesignated) to read as follows:
						
							(15)Workplace adult
				education and literacy activitiesThe term workplace adult
				education and literacy activities means adult education and literacy
				activities offered by an eligible provider in collaboration with an employer or
				employee organization at a workplace or an off-site location that is designed
				to improve the productivity of the
				workforce.
							;
				and
					(12)by adding at the end the following:
						
							(16)Workforce
				preparation activitiesThe term workforce preparation
				activities means activities, programs, or services designed to help an
				individual acquire a combination of basic academic skills, critical thinking
				skills, and self-management skills, including competencies in utilizing
				resources, using information, working with others, understanding systems,
				working with technology, and skills necessary for successful transition into
				and completion of postsecondary education or training, or
				employment.
							.
					(c)Home
			 schoolsSection 204 is amended—
					(1)by inserting
			 whether a home school is treated as a home school or a private school
			 under State law, after home schools,; and
					(2)by striking
			 an English literacy program and all that follows and inserting
			 adult education and literacy activities..
					(d)Rule of
			 constructionTitle II is further amended by redesignating section
			 205 as section 206 and inserting after section 204 the following:
					
						205.Rule of
				construction regarding postsecondary transition and concurrent enrollment
				activitiesNothing in this
				title shall be construed to prohibit or discourage the use of funds provided
				under this title for adult education and literacy activities that help eligible
				individuals transition to and succeed in postsecondary education, including
				credit-bearing coursework, and training or employment, or for concurrent
				enrollment
				activities.
						.
				(e)Authorization of
			 AppropriationsSection 206 (as so redesignated) is
			 amended—
					(1)by inserting
			 $1,100,000,000 for fiscal year 2013 and after to carry
			 out this title; and
					(2)by striking
			 of the fiscal years 1999 through 2003 and inserting
			 succeeding fiscal year .
					(f)Technical
			 amendmentTitle II is further amended—
					(1)by striking
			 subtitle B;
					(2)by striking the
			 subtitle A designation; and
					(3)by redesignating
			 chapters 1 through 4 as subtitles A through D, respectively.
					202.Amendments to
			 subtitle A
				(a)Reservation of
			 funds, eligible agencies, allotmentsSection 211 is amended—
					(1)by amending
			 subsection (a) to read as follows:
						
							(a)Reservation of
				fundsFrom the sum appropriated under section 206 for a fiscal
				year, the Secretary—
								(1)shall reserve $250,000,000 to carry out
				section 242(c)(1)(E);
								(2)shall reserve 1.5
				percent to carry out the remainder of section 242, except that the amount so
				reserved shall not exceed $15,000,000;
								(3)shall reserve 1.5
				percent to carry out section 243, except that the amount so reserved shall not
				exceed $12,000,000; and
								(4)shall reserve 12
				percent of the amount that remains after reserving funds under paragraphs (1)
				and (2) to carry out section
				244.
								;
					(2)in subsection
			 (b)—
						(A)by striking
			 section 205 and inserting section 206; and
						(B)by striking
			 section 224 and inserting section 112 or a State unified
			 plan approved under section 113; and
						(3)in subsection
			 (c)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking section 205 and inserting section
			 206;
							(ii)by striking
			 section 224 and inserting section 112 or a State unified
			 plan approved under section 113; and
							(iii)in
			 subparagraph (A)—
								(I)by striking
			 $100,000 and inserting $250,000; and
								(II)by inserting
			 except as provided in subsection (e) after outlying
			 area; and
								(iv)in
			 subparagraph (B), by striking $250,000 and inserting
			 $350,000; and
							(B)in paragraph (2),
			 by striking section 205 and inserting section
			 206;
						(4)by amending
			 subsection (f) to read as follows:
						
							(f)Hold-Harmless
				provisions
								(1)In
				generalNotwithstanding subsection (c), for fiscal year 2011 and
				each succeeding fiscal year, no eligible agency shall receive an allotment
				under this section that is less than 90 percent of the allotment the eligible
				agency received for the preceding fiscal year under this section.
								(2)100 Percent
				allotmentNotwithstanding paragraph (1) of subsection (e), for a
				fiscal year for which an eligible agency receives only an initial allotment
				under subsection (c)(1) (and no additional allotment under subsection (c)(2))
				the eligible agency shall receive an allotment under this section that is equal
				to 100 percent of the initial allotment under subsection (c)(1).
								(3)Ratable
				reductionIf for any fiscal year the amount available for
				allotment under this title is insufficient to satisfy the provisions of
				paragraphs (1) and (2), the Secretary shall ratably reduce the payments to all
				eligible agencies, as necessary.
								;
				and
					(5)by adding at the
			 end the following:
						
							(h)Study and
				report
								(1)StudyThe
				Comptroller General of the United States shall conduct a study concerning the
				formula described in this section and, in conducting the study, shall, at a
				minimum—
									(A)examine whether
				the formula results in a distribution of funds that sufficiently targets the
				entire population of individuals eligible for adult education and literacy
				activities under this title;
									(B)examine whether
				the data used to count qualified adults, for purposes of the formula,
				accurately identify the population of individuals eligible for the activities;
				and
									(C)develop
				recommendations, as necessary, for improving the formula so that the formula
				results in a distribution of funds that better serves that population and the
				data used to count qualified adults accurately measure that population.
									(2)ReportNot
				later than 3 years after the date of enactment of the
				Workforce Investment Act of
				2012, the Comptroller General shall submit to the Committee on
				Health, Education, Labor, and Pensions of the Senate and the Committee on
				Education and the Workforce of the House of Representatives a report containing
				the results of the study described in paragraph
				(1).
								.
					(b)Performance
			 accountability systemSection 212 is amended to read as
			 follows:
					
						212.Performance
				accountability systemPrograms
				and activities authorized in this title are subject to the performance
				accountability provisions described in section 136. Additional indicators shall
				include the following:
							(1)Demonstrated improvements in literacy skill
				levels in reading, writing, and speaking the English language, numeracy,
				English language acquisition, and other literacy skills.
							(2)Receipt of a
				secondary school diploma or its equivalent.
							(3)Attainment of an
				industry-recognized workforce readiness credential or other recognized
				postsecondary credential, the attainment of which requires skills below the
				postsecondary level.
							(4)Placement in,
				retention in, or completion of a postsecondary education or training
				program.
							.
				203.Amendments to
			 subtitle B
				(a)State
			 administrationSection 221 is
			 amended—
					(1)in paragraph (1),
			 by striking submission, and implementation of the State plan and
			 inserting implementation, and monitoring of the relevant components of
			 the State unified plan in section 112 or the State unified plan in section
			 113.
					(b)State
			 distribution and matching requirementSection 222 is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by striking  this subtitle and
			 inserting section 211(b);
						(B)in paragraph
			 (1)—
							(i)by
			 striking 82.5 percent and inserting 80
			 percent;
							(ii)by
			 striking 10 percent and inserting not less than 10
			 percent; and
							(iii)by
			 striking of the 82.5 percent;
							(C)in paragraph (2),
			 by striking 12.5 percent and inserting 15
			 percent; and
						(D)in paragraph (3),
			 by striking $65,000 and inserting $75,000;
			 and
						(2)in subsection
			 (b)(1), by striking equal to— and inserting that is not
			 less than—.
					(c)State leadership
			 activitiesSection 223 is amended by amending subsection (a) to
			 read as follows:
					
						(a)Activities
							(1)RequiredEach
				eligible agency shall use funds made available under section 222(a)(2) and from
				other funds available to the State for such purposes, for the following adult
				education and literacy activities to develop or enhance the adult education
				system of the State or outlying area:
								(A)The alignment of
				adult education and literacy activities with other core programs and one-stop
				partners, including eligible providers, to implement the strategy identified in
				the unified State plan under section 112 or the State unified plan under
				section 113, including the development of career pathways to provide access to
				employment and training services for individuals in adult education and
				literacy activities.
								(B)The establishment
				or operation of high-quality professional development programs to improve the
				instruction provided pursuant to local activities required under section
				231(b), including instruction incorporating the essential components of
				reading, writing, and numeracy instruction and instruction for English language
				learners as such components relate to adults, instruction related to the
				specific needs of adult learners, instruction provided by volunteers or by
				personnel of a State or outlying area, and dissemination of information about
				models and promising practices related to such programs.
								(C)The provision of
				technical assistance to eligible providers of adult education and literacy
				activities, including technical assistance in—
									(i)the development
				and dissemination of instructional and programmatic practices based on
				available evidence-based research, where appropriate, in reading, writing,
				speaking, mathematics, English language acquisition programs, distance
				education, and staff training;
									(ii)the role of
				eligible providers as a one-stop partner in providing access to employment,
				education, and training services;
									(iii)the use of
				technology, including for staff training, to eligible providers, especially the
				use of technology to improve system efficiencies;
									(iv)the development of content and models for
				career pathways, including integrated education and training, career bridge
				programs or instruction, and postsecondary transition activities; and
									(v)the acquisition
				and implementation of technology tools, applications, and other resources that
				will—
										(I)help in enhancing
				or redesigning adult education, literacy, and workplace skills curricula to
				improve technology literacy for adult learners;
										(II)facilitate
				assessments for data analysis to enable individualized instruction; and
										(III)be employed in
				professional development activities.
										(D)The monitoring and
				evaluation of the quality of, and the improvement in, adult education and
				literacy activities and the dissemination of information about models and
				proven or promising practices within the State.
								(E)The assessment of the quality of the adult
				education teacher workforce in the State, which shall include taking actions to
				improve that quality, including by establishing a requirement that all paid
				professionals have at least a bachelor’s degree and that volunteers be required
				to be supervised or supported by a paid professional with a bachelor’s degree,
				and through such actions as working in partnership with colleges and
				universities to improve the quality of adult education teacher preparation and
				increase access to high-quality preparation programs.
								(F)The development of
				rigorous content standards and aligned assessments for their adult education
				programs that reflect accepted standards for college- and career-readiness that
				are aligned with the college- and career-ready standards the State develops and
				implements in compliance with section 14006(d)(4) of the American Recovery and
				Reinvestment Act of 2009.
								(2)Permissible
				activitiesEach eligible agency may use funds made available
				under section 222(a)(2) for 1 or more of the following adult education and
				literacy activities:
								(A)The support of
				State or regional networks of literacy resource centers.
								(B)The development
				and implementation of technology applications, including online and on-air
				educational digital content, translation technology, or distance education,
				including professional development to support the use of instructional
				technology.
								(C)The development
				and dissemination of curricula, including curricula incorporating the essential
				components of reading instruction as such components relate to adults.
								(D)The dissemination
				of content and models for integrated education and training and career
				pathways, including the provision of technical assistance to eligible providers
				in the State administering such programs.
								(E)The provision of
				assistance to eligible providers in developing and implementing programs that
				achieve the objectives of this title and in measuring the progress of those
				programs in achieving such objectives, including meeting the State adjusted
				levels of performance described in section 136(b)(3).
								(F)The provision of assistance to eligible
				providers in the development of new data management systems required by the
				performance accountability system described in section 136(b).
								(G)The development
				and implementation of a system to assist in the transition from adult education
				to postsecondary education, including linkages with postsecondary educational
				institutions or institutions of higher education.
								(H)The integration of
				literacy and English language instruction with occupational skill training,
				including promoting linkages with employers.
								(I)Activities to
				promote workplace adult education and literacy activities.
								(J)Activities to
				promote and complement local outreach initiatives described in section
				243(b)(3)(G).
								(K)In cooperation
				with efforts funded under sections 242 and 243, development and piloting
				of—
									(i)promising and
				proven assessment tools and strategies that—
										(I)are based on
				evidence-based research, where available and appropriate; and
										(II)identify the
				needs and capture the gains of students at all levels, with particular emphasis
				on—
											(aa)students at the
				lowest achievement level;
											(bb)students who are
				English language learners; and
											(cc)adults with
				learning disabilities;
											(ii)strategies for
				improving teacher quality and retention;
									(iii)assistance in
				converting evidence-based research into practice; and
									(iv)strategies in the
				use of technology, including online and on-air educational digital content to
				improve technology literacy for adult learners.
									(L)The development
				and implementation of programs and services to meet the needs of adult learners
				with learning disabilities who are English language learners.
								(M)Family literacy activities that promote
				adult education and help parents become their child’s first teacher.
								(N)Support for
				recruitment and outreach for instructors, students, and employers.
								(O)Other activities
				of statewide significance that promote the purpose of this title.
								(3)Digital
				learningEach eligible agency
				may reserve up to 10 percent of the funds made available under section
				(222)(a)(2) for grants to an entity that owns and operates a television public
				broadcast station, as defined in section 397(6) of the Communications Act of
				1934 (47 U.S.C. 397(6)) (including a partnership of such entities), in
				partnership with an eligible agency, State Board described in section 111, or
				institution of higher education to develop, disseminate, and provide online and
				on-air education and training services for adults, including:
								(A)the development,
				training and use of innovative, high-quality tools, products, and educational
				digital content and services for—
									(i)adult education
				and literacy, GED preparation, workforce training, and related outreach
				(including community and family) services;
									(ii)professional
				development; and
									(iii)English language
				education and services for non-English speakers;
									(B)the development
				and implementation of technology applications, including online and on-air
				education digital content, translation technology, or distance education,
				including professional development to support the use of instructional
				technology; and
								(C)developing and
				piloting strategies in the use of technology through online and on-air
				educational digital content, including to improve technology literacy for adult
				learners.
								.
				(d)State
			 planSection 224 is amended to read as follows:
					
						224.State
				PlanEach State desiring to
				receive funds under this title for any fiscal year shall submit and have
				approved by the Secretary and the Secretary of Labor a State plan in accordance
				with section 112 or a State unified plan in accordance with section
				113.
						.
				(e)Programs for
			 corrections education and other institutionalized
			 individualsSection 225 is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph (1), by striking basic
			 education and inserting adult education and literacy
			 activities;
						(B)in paragraph (2),
			 by striking education programs and inserting
			 education,; and
						(C)by striking
			 paragraphs (3) and (4) and inserting the following:
							
								(3)secondary school
				credit;
								(4)integrated
				education and training;
								(5)career
				pathways;
								(6)concurrent
				enrollment;
								(7)postsecondary
				correctional education linked to employment;
								(8)peer tutoring;
				and
								(9)transition to
				re-entry initiatives and other post-release services with the goal of reducing
				recidivism.
								;
				and
						(2)by striking
			 subsection (d) and inserting the following:
						
							(d)ReportIn
				addition to any report required under section 136, each eligible agency that
				receives assistance provided under this section shall annually prepare and
				submit to the Secretary a report on the progress, as described in section 136,
				of the eligible agency with respect to the programs and activities carried out
				under this section, including the rate of recidivism for the criminal offenders
				served.
							(e)DefinitionsIn
				this section:
								(1)Correctional
				institutionThe term correctional institution means
				any—
									(A)prison;
									(B)jail;
									(C)reformatory;
									(D)work farm;
									(E)detention center;
				or
									(F)halfway house,
				community-based rehabilitation center, or any other similar institution
				designed for the confinement or rehabilitation of criminal offenders.
									(2)Criminal
				offenderThe term criminal offender means any
				individual who is charged with or convicted of any criminal
				offense.
								.
					204.Amendments to
			 subtitle C
				(a)Grants and
			 contracts for eligible providersSection 231 is amended—
					(1)in subsection (b),
			 by striking one or more programs that provide and all that
			 follows and inserting programs that provide adult education and literacy
			 activities, programs that provide such activities concurrently with
			 postsecondary education or training or employment activities, and
			 credit-bearing postsecondary coursework.;
					(2)in subsection
			 (c)—
						(A)by striking
			 Each eligible and inserting:
							
								(1)In
				generalEach
				eligible
								;
						(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and moving
			 such subparagraphs 2 ems to the right;
						(C)in subparagraph
			 (A) (as so redesignated), by inserting and compete after
			 apply; and
						(D)by adding at the
			 end the following:
							
								(2)GAO
				studyNot later than the second program year following the date
				of enactment of the Workforce Investment Act
				of 2012, the Comptroller General shall conduct a study to
				determine how the provisions of paragraph (1) have been implemented and whether
				such provisions accomplished the purposes of such
				paragraph.
								;
						(3)in subsection
			 (d)—
						(A)by striking
			 section 203(1) and inserting section 203(4);
			 and
						(B)by striking
			 other than adult education activities and inserting other
			 than activities for eligible individuals; and
						(4)in subsection (e)—
						(A)in paragraph (1),
			 by striking will establish measurable goals for participant
			 outcomes and insert
							
								would be responsive
			 to—(A)regional needs as
				identified in the local plan under section 118; and
								(B)serving
				individuals in the community who were identified in such plan as most in need
				of adult education and literacy activities, including individuals—
									(i)who have low
				levels of literacy skills;
									(ii)who have learning
				disabilities; or
									(iii)who are English
				language
				learners;
									;
						(B)by amending
			 paragraphs (2) through (8) to read as follows:
							
								(2)capacity,
				including past effectiveness in improving the English language, reading, and
				mathematic skills of eligible individuals of the eligible provider, to meet and
				exceed State-adjusted levels of performance for the primary indicators of
				performance described in section 136 for eligible individuals, especially with
				respect to eligible individuals who have low levels of literacy;
								(3)the extent to
				which the eligible provider demonstrates alignment between proposed activities
				and services and the strategy and goals of the local plan under section 118, as
				well as with the activities and services of the one-stop partners;
								(4)whether the
				eligible provider’s program uses instructional practices that include the
				essential components of reading instruction;
								(5)whether the
				eligible provider’s activities are built on a strong foundation of
				evidence-based research on available and effective educational
				practices;
								(6)whether the
				eligible provider’s activities effectively employ advances in technology and
				delivery systems, including distance education;
								(7)whether the
				eligible provider’s activities provide learning in context, including through
				integrated education and training, so that an individual acquires the skills
				needed to transition to and success in completing postsecondary education and
				training programs, obtain and advance in employment leading to economic
				self-sufficiency, and exercise the rights and responsibilities of
				citizenship;
								(8)whether the
				eligible provider’s activities are delivered by instructors, counselors, and
				administrators who meet minimum qualifications established by the State, and
				who have access to professional development, including through electronic
				means;
								;
						(C)in paragraph
			 (9)—
							(i)by
			 inserting eligible provider’s after whether
			 the;
							(ii)by
			 inserting education, training, and social service after
			 other available;
							(iii)by
			 inserting local workforce investment boards, after
			 postsecondary educational institutions,; and
							(iv)by
			 inserting , business, industry, labor organizations, community-based
			 organizations, nonprofit organizations, and intermediaries, for the development
			 of career pathways before the semicolon;
							(D)in paragraph
			 (10)—
							(i)by
			 inserting eligible provider’s after whether
			 the;
							(ii)by
			 inserting coordination with Federal, State, and local after
			 schedules and; and
							(iii)by
			 striking and transportation and inserting transportation,
			 mental health services, and career planning; and
							(E)by striking
			 paragraphs (11) and (12) and inserting the following:
							
								(11)the capacity of
				the eligible provider to provide integrated education and training;
								(12)whether the eligible provider maintains an
				information management system that has the capacity to report measurable
				participant outcomes (consistent with section 136) and monitor program
				performance;
								(13)the capacity of
				the eligible provider to offer or connect individuals with career pathways that
				will lead to economic self-sufficiency;
								(14)whether the local
				areas in which the eligible provider is located have demonstrated need for
				additional English language acquisition programs, integrated English literacy,
				and civics education programs; and
								(15)the capacity of
				the eligible provider to serve eligible individuals with disabilities,
				including individuals with learning
				disabilities.
								.
						(b)Local
			 applicationSection 232 is amended—
					(1)in the matter
			 preceding paragraph (1), by striking under this subtitle and
			 inserting from an eligible agency;
					(2)in paragraph (1),
			 by striking ; and and inserting consistent with the
			 requirements of this title;; and
					(3)by striking the
			 period at the end of paragraph (2) and inserting a semicolon, and after such
			 paragraph inserting the following:
						
							(3)a description of
				how the eligible provider will provide services in alignment with the local
				plan under section 118, including how such provider will promote concurrent
				enrollment in programs and activities under titles I and II, as appropriate, to
				assist eligible individuals in accessing and succeeding in postsecondary
				education and job training services and how such provider will promote access
				to career pathways;
							(4)a description of
				how the eligible provider will meet the State adjusted levels of performance
				described in section 136(b)(3), including how such provider will collect data
				to report on such performance indicators;
							(5)a description of
				how the eligible provider will fulfill one-stop partner responsibilities as
				described in section 121(b)(1)(A), as appropriate;
							(6)a description of
				how the eligible provider will provide services in a manner that meets the
				needs of eligible individuals; and
							(7)information that
				addresses the considerations described under section 231(e), as
				applicable.
							.
					(c)Local
			 administrative cost limitsSection 233 is amended—
					(1)in subsection
			 (a)(2), by striking personnel development and interagency
			 coordination and inserting (including carrying out the
			 requirements of section 136), professional development, and the activities
			 described in paragraphs (3) and (5) of section 232; and
					(2)in subsection (b),
			 by striking adequate planning, administration, personnel development,
			 and interagency coordination and inserting the eligible provider
			 to carry out the activities described in subsection (a)(2).
					205.Amendments to
			 subtitle D
				(a)Administrative
			 provisionsSection 241(b) is
			 amended—
					(1)in paragraph
			 (1)(A), by striking adult education and literacy activities and
			 inserting activities under this title; and
					(2)in paragraph (4),
			 by striking 1 fiscal year only and inserting not more
			 than 1 fiscal year.
					(b)National
			 institute for adult education and literacySection 242 is
			 amended—
					(1)in subsection
			 (a)—
						(A)in the matter
			 preceding paragraph (1), by inserting Adult Education and after
			 Institute for;
						(B)in paragraph (1),
			 by striking literacy and inserting effective adult
			 education and literacy activities for adults and families, including the
			 identification of research topics;
						(C)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively, and inserting
			 after paragraph (1) the following:
							
								(2)supports the
				development and replication of promising and proven approaches to adult
				education and literacy activities and programs of demonstrated
				effectiveness;
								;
						(D)in paragraph (3)
			 (as so redesignated), by striking literacy and inserting
			 and disseminates information on adult education and literacy
			 activities,; and
						(E)in paragraph (4)
			 (as so redesignated), by striking programs by— and all that
			 follows through subparagraph (A) and
			 inserting
							
								activities
			 by—(A)providing advice on the efforts of the
				Department of Education, Department of Labor, and the Department of Health and
				Human Services and other relevant agencies to achieve the goals of adult
				education and literacy programs and programs consistent with title I, within
				and across such agencies;
								(B)coordinating and
				participating in the Federal effort to identify, produce, and disseminate
				information on adult education and literacy activities that are derived from
				available evidence-based research and effective programs that serve adults and
				families, including individuals with learning disabilities; and
								(C)providing current
				information annually on effective practices and research in adult education and
				literacy activities to the Committee on Health, Education, Labor, and Pensions
				of the Senate and the Committee on Education and the Workforce of the House of
				Representatives, and the relevant Federal
				agencies.
								;
						(2)in subsection
			 (b)—
						(A)in paragraph (1), by inserting Adult
			 Education and after Institute for; and
						(B)in paragraph (2),
			 by striking separate and inserting
			 independent;
						(3)by amending
			 subsection (c) to read as follows:
						
							(c)Duties
								(1)In
				generalIn order to reinforce and support the alignment of
				activities and programs consistent with provisions under title I, the Institute
				is authorized—
									(A)to maintain a
				national electronic database of information that disseminates information to
				the broadest possible audience within the adult education and literacy field,
				and that includes—
										(i)best practices and
				research regarding the provision of adult education and literacy activities,
				including instruction in the essential components of reading instruction,
				integrated education and training, and the integration of English literacy and
				civics education;
										(ii)public and
				private adult education and literacy activities and programs, and Federal,
				State, and local policies, affecting the provision of adult education and
				literacy activities at the national, State, and local levels;
										(iii)opportunities
				for technical assistance, meetings, conferences, and other opportunities that
				lead to the improvement of adult education and literacy activities;
										(iv)a
				list of eligible providers; and
										(v)best practices in reading research,
				numeracy instruction, and service to English language learners;
										(B)to coordinate the
				support of promising and proven research, as defined by the Institute of
				Education Sciences, and development on adult education and literacy activities
				for adults and for employers across Federal agencies, and to carry out basic
				and applied research and development on topics that are not being investigated
				by other organizations or agencies, such as the special literacy needs of
				individuals with learning disabilities;
									(C)to provide policy
				and technical assistance to Federal, State, and local entities for the
				improvement of policy and programs relating to adult education and literacy
				activities;
									(D)to fund a network
				of State or regional adult education and literacy resource centers to assist
				State eligible agencies, eligible providers, and private nonprofit efforts to
				improve adult education and literacy activities by—
										(i)encouraging the
				coordination of adult education and literacy activities;
										(ii)enhancing the
				capacity of State eligible agencies and eligible providers to deliver adult
				education and literacy activities; and
										(iii)serving as a
				link between the Institute and eligible providers of adult education and
				literacy activities for the purpose of sharing information, data, research,
				expertise, and literacy resources, and for soliciting research needs;
										(E)to establish and
				maintain a national adult learning and technology resource center to—
										(i)develop frameworks
				for technology-based learning and professional development materials for adult
				education, literacy, and workplace skills;
										(ii)support distance
				education for professional development for eligible entities and eligible
				providers of adult education, literacy, and workplace skills services;
										(iii)coordinate and
				share information on the innovative uses of technology, such as the use of
				assistive technology to deliver digital content to adult learners; and
										(iv)be accessible to
				the public through the website of the center;
										(F)to advise Congress
				and Federal departments and agencies regarding the development of policy with
				respect to adult education and literacy activities;
									(G)to undertake other
				activities that lead to the improvement of the Nation’s adult education and
				literacy delivery system and that complement other such efforts being
				undertaken by public and private agencies and organizations, including
				activities that relate to the acquisition of skills in reading, writing,
				English language acquisition, and mathematics;
									(H)to assist States
				that are pursuing the implementation of standards-based educational
				improvements and related standards-based assessment instruments for eligible
				providers through the dissemination of training, technical assistance, and
				related support; and
									(I)to develop and
				disseminate best practices on the education, training, professional
				development, certification, and credentialing of adult education instructors,
				including how the use of technology can contribute to such efforts.
									(2)Grants,
				contracts, and cooperative agreementsThe Institute may award
				competitive grants to, or enter into contracts or cooperative agreements with,
				individuals, public or private institutions, agencies, organizations, or
				consortia of such institutions, agencies, or organizations to carry out the
				activities of the Institute.
								(3)CoordinationIn
				identifying and supporting promising and proven research the Institute shall
				use standards for research quality that are consistent with those of the
				Institute of Education Sciences.
								;
				
					(4)in subsection
			 (d)(1), by striking research, or innovation and inserting
			 or research;
					(5)in subsection
			 (e)—
						(A)in the subsection
			 heading, by inserting Adult Education and after
			 Institute
			 for;
						(B)in paragraph
			 (1)—
							(i)in subparagraph (A), by inserting
			 Adult Education and after Institute for;
							(ii)in
			 subparagraph (B)(i)—
								(I)by inserting
			 adult education and after organizations and providers
			 of; and
								(II)by striking
			 English literacy and inserting English language
			 acquisition;
								(iii)in
			 subparagraph (B)(ii), by striking literacy programs and
			 inserting or have participated in or partnered with workplace adult
			 education and literacy activities;
							(iv)in
			 subparagraph (B)(iii), by striking literacy both places it
			 appears and inserting adult education and literacy;
							(v)in
			 subparagraph (B)(iv), by inserting adult education and literacy
			 research, including adult after area of;
							(vi)in
			 subparagraph (B)(vi), by striking and;
							(vii)in
			 subparagraph (B)(vii), by striking the period and inserting ;
			 and; and
							(viii)by adding at the end the following:
								
									(viii)institutions of
				higher education or postsecondary educational
				institutions.
									;
				
							(C)in paragraph
			 (2)—
							(i)in
			 subparagraph (B), by striking and;
							(ii)in
			 subparagraph (C), by striking the period at the end and inserting ;
			 and; and
							(iii)by
			 adding at the end the following:
								
									(D)review the
				biennial report submitted to Congress pursuant to subsection
				(k).
									;
				and
							(D)in paragraph
			 (5)—
							(i)by
			 striking Any and inserting A; and
							(ii)by
			 inserting at a meeting for which there is a quorum before the
			 period;
							(6)in subsection
			 (k)—
						(A)in the matter
			 preceding paragraph (1)—
							(i)by
			 striking The and inserting Not later than 1 year after
			 the date of enactment of the Workforce
			 Investment Act of 2012, and biennially thereafter, the;
			 and
							(ii)by
			 striking Committee on Labor and Human Resources of the Senate
			 and inserting Committee on Health, Education, Labor and Pensions of the
			 Senate and the relevant agencies;
							(B)in paragraph (1),
			 by inserting adult education and after field of;
			 and
						(C)in paragraph (2),
			 by striking adult education and after goals of
			 the; and
						(7)by adding at the
			 end the following:
						
							(m)National
				institute for literacyAny reference in any other Federal law,
				Executive order, rule, regulation, or delegation of authority, or any document
				of or pertaining to—
								(1)the head of the
				National Institute for Literacy shall be treated as a reference to the head of
				the National Institute for Adult Education and Literacy; and
								(2)the National Institute for Literacy shall
				be treated as a reference to the National Institute for Adult Education and
				Literacy.
								.
					(c)National
			 Leadership activitiesSection 243 is amended—
					(1)in the matter
			 preceding paragraph (1)—
						(A)by striking
			 The Secretary and inserting:
							
								(a)In
				generalThe
				Secretary
								;
				
						(B)by inserting
			 and outcomes after the quality;
						(C)by striking
			 programs and inserting activities and programs;
			 and
						(D)by striking
			 Such activities may include the following: and inserting:
							
								(b)Allowable
				activitiesThe national
				leadership activities described in subsection (a) may include the
				following:
								;
				
						(2)in paragraph
			 (1)—
						(A)by redesignating
			 subparagraphs (A) through (C) as subparagraphs (B) through (D), respectively
			 and inserting before subparagraph (B) (as so redesignated) the
			 following:
							
								(A)assistance to help
				States meet the requirements of section
				136;
								;
						(B)in subparagraph
			 (B) (as so redesignated)—
							(i)by
			 striking developing and using performance measures and inserting
			 using performance accountability measures based on indicators described
			 in section 136, and data systems; and
							(ii)by
			 striking , including family literacy services;
							(C)in subparagraph
			 (C) (as so redesignated), by striking including family literacy
			 services and all that follows and inserting utilizing
			 evidence-based research where available;;
						(D)in subparagraph (D) (as so
			 redesignated)—
							(i)by
			 striking learning and inserting education;
			 and
							(ii)by
			 striking the period and inserting the following: , including through the
			 use of instructional models that blend in-person and online instruction;
			 and; and
							(E)by adding at the
			 end the following:
							
								(E)assistance in the
				development and dissemination of promising and proven models for addressing the
				digital literacy needs of adults, including older
				adults.
								;
						(3)by redesignating
			 paragraph (2) as paragraph (3), and inserting after paragraph (1) the
			 following:
						
							(2)A program of
				grants, contracts, or cooperative agreements awarded on a competitive basis to
				national, regional, or local networks of private nonprofit organizations,
				public libraries, or institutions of higher education to build the capacity of
				such networks’ members to—
								(A)meet the
				performance requirements, described in section 136, of eligible providers under
				this title; and
								(B)involve eligible
				individuals in program improvement.
								;
				and
					(4)in paragraph (3)
			 (as so redesignated)—
						(A)in the matter
			 preceding subparagraph (A), by inserting institutions of higher
			 education, after postsecondary educational
			 institutions,;
						(B)in subparagraph
			 (A), by striking phonemic awareness and all that follows through
			 reading comprehension and inserting the essential
			 components of reading instruction;
						(C)in subparagraph (B), by striking ,
			 including family literacy services;
						(D)in subparagraph
			 (C), by striking research, such as and inserting:
			 research, including evidence-based research where available, on national
			 literacy basic skill acquisition for adult learning, including;
						(E)in subparagraph
			 (D)—
							(i)in
			 clause (i), by striking the semicolon and
			 inserting
								
									, which may include programs
			 that—(I)accelerate
				learning outcomes for eligible individuals with the lowest literacy
				levels;
									(II)promote career
				pathways for eligible individuals;
									(III)promote
				concurrent enrollment programs in adult education and credit bearing
				postsecondary coursework; and
									(IV)develop
				high-quality professional development activities for eligible
				providers;
									;
				and
							(ii)in
			 clause (ii), by striking such as the development and all that
			 follows and inserting
								
									such
			 as—(I)programs for skill
				certification;
									(II)the
				identification of effective strategies for working with adults with learning
				disabilities and with adults who are English language learners;
									(III)integrated
				education and training programs;
									(IV)programs
				providing adult education and literacy activities coordinated with employment
				services;
									(V)family literacy activities that promote
				adult education and help parents become their child’s first teacher; and
									(VI)postsecondary
				education and training transition
				programs;
									;
				
							(F)in subparagraph
			 (E)—
							(i)in
			 the matter preceding clause (i), by striking through studies and
			 analyses conducted independently;
							(ii)in
			 clause (i)—
								(I)by inserting
			 accountability after performance;
								(II)by inserting , including interim
			 measures connected to increasing advancement along a career pathway,
			 after measures of accountability; and
								(III)by striking , including family
			 literacy services;
								(iii)in
			 clause (ii)—
								(I)by striking
			 including family literacy services; and
								(II)by striking
			 adults (and of children and all that follows through in
			 such activities and inserting eligible individuals,
			 lead;
								(iv)in
			 clause (iii)—
								(I)by striking
			 adults and inserting eligible individuals;
								(II)by striking
			 family; and
								(III)by striking
			 programs and inserting activities; and
								(v)in
			 clause (iv), by striking eligible agencies have distributed and
			 all that follows and inserting different types of providers measurably
			 improve the skills of eligible individuals in adult education and literacy
			 activities;;
							(G)by redesignating
			 subparagraphs (F), (G) and (H) as subparagraphs (G), (H), and (K),
			 respectively;
						(H)by inserting after
			 subparagraph (E) the following:
							
								(F)carrying out
				research on the relationship between instructional quality, including education
				levels, certification status, and experience of instructors, and the
				performance outcomes of eligible providers consistent with section
				136;
								;
						(I)in subparagraph
			 (G) (as so redesignated)—
							(i)by
			 inserting of programs after building; and
							(ii)by
			 striking subtitle and inserting title; and
							(J)in subparagraph (H) (as so redesignated),
			 by striking ; and and inserting a semicolon and inserting after
			 such subparagraph the following:
							
								(I)supporting the
				development of an entity that would produce and distribute technology-based
				programs and materials for adult education and literacy activities using an
				interconnection system (as defined in section 397 of the Communications Act of
				1934 (47 U.S.C. 397)) and expand the effective outreach and use of such
				programs and materials to eligible providers;
								(J)determining how
				participation in adult education and literacy activities prepares eligible
				individuals for entry into postsecondary education and employment and, in the
				case of programs carried out in correctional institutions, has an effect on
				recidivism;
				and
								.
						(d)Integrated
			 English literacy and civics educationSubtitle D, as redesignated
			 by section 201(f), is further amended by adding after section 243 the following
			 new section:
					
						244.Integrated
				English literacy and civics education
							(a)In
				generalFrom funds made available under section 211(a)(1)(C) for
				each fiscal year, the Secretary shall award grants to States, from allotments
				under subsection (b), for integrated English literacy and civics
				education.
							(b)Allotment
								(1)In
				generalSubject to paragraph (2), from amounts made available
				under section 211(a)(1)(C) for a fiscal year, the Secretary shall
				allocate—
									(A)65 percent to the
				States on the basis of a State’s need for integrated English literacy and
				civics education, as determined by calculating each State’s share of a 10-year
				average of the data of the Office of Immigration Statistics of the Department
				of Homeland Security for immigrants admitted for legal permanent residence for
				the 10 most recent years; and
									(B)35 percent to the
				States on the basis of whether the State experienced growth, as measured by the
				average of the 3 most recent years for which the data of the Office of
				Immigration Statistics of the Department of Homeland Security for immigrants
				admitted for legal permanent residence are available.
									(2)MinimumNo
				State shall receive an allotment under paragraph (1) in an amount that is less
				than $60,000.
								(c)Study To
				determine continued needNot
				later than 2 years after the date of the enactment of the Workforce Investment
				Act of 2012 and every 2 years thereafter, the Secretaries of Education, Labor,
				and Homeland Security shall submit a report to Congress about the
				English-language instruction needs of adult immigrants. It shall include
				changes in national, State and county-level approaches and requirements in
				English-language instruction; data on the composition of recent immigration
				flows and immigrant settlement patterns across States; and estimated
				instructional needs based on the English ability and educational attainment of
				recent immigrants from top immigrant-sending countries. Such study shall be
				commissioned by the Institute of Education Sciences, with its design conducted
				in collaboration with the Departments of Labor and Homeland
				Security.
							.
				IIIAmendments to
			 the Wagner-Peyser Act
			301.Employment
			 service officesSection 1 of
			 the Wagner-Peyser Act (29 U.S.C. 49) is amended by inserting
			 service before offices.
			302.DefinitionsSection 2 of the Wagner-Peyser Act (29
			 U.S.C. 49a) is amended—
				(1)by redesignating
			 paragraphs (2) through (5) as paragraphs (3) through (6), respectively;
				(2)by inserting after
			 paragraph (1) the following:
					
						(2)the term
				employment service office means a local office of a State
				agency;
						;
				(3)in paragraph (3)
			 (as so redesignated)—
					(A)by striking
			 investment board each place it appears and inserting
			 development board; and
					(B)by striking
			 of 1998 and inserting of 2011;
					(4)in paragraph (4)
			 (as so redesignated)—
					(A)by striking 134(c) and
			 inserting 221(e); and
					(B)by striking
			 1998 and inserting 2011;
					(5)in paragraph (5)
			 (as so redesignated), by striking and at the end;
				(6)in paragraph (6)
			 (as so redesignated), by striking the period and inserting ;
			 and; and
				(7)by adding at the
			 end the following:
					
						(7)except in section
				15, the term State agency, used without further description, means
				an agency designated or authorized under section 4; and
						(8)the term workplace learning
				advisor, has the meaning given the terms in section 101 of the Workforce
				Investment Act of 1998.
						.
				
				303.Federal and
			 State employment service offices
				(a)CoordinationSection
			 3(a) of the Wagner-Peyser Act (29 U.S.C. 49b(a)) is amended by striking
			 services and inserting service offices.
				(b)Public labor
			 exchange services systemSection 3(c)(2) of the Wagner-Peyser Act
			 (29 U.S.C. 49b(c)(2)) is amended by inserting , and identify and
			 disseminate information on best practices for such system before the
			 semicolon.
				(c)One-Stop
			 centersSection 3 of the Wagner-Peyser Act (29 U.S.C. 49b) is
			 amended by inserting after subsection (c) the following:
					
						(d)In order to
				improve service delivery, avoid duplication of services, and enhance
				coordination of services, the employment service offices in each State and the
				one-stop centers shall be collocated to the extent practicable.
						(e)The Secretary, in
				consultation with States, is authorized to assist the States in the development
				of national electronic tools that may be used to improve access to workforce
				information for individuals through—
							(1)the one-stop
				delivery systems established as described in section 121(e) of the Workforce
				Investment Act of 2012; and
							(2)such other
				delivery systems as the Secretary determines to be
				appropriate.
							.
				304.Allotment of
			 sumsSection 6 of the
			 Wagner-Peyser Act (29 U.S.C. 49e) is amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 From and inserting After making the reservation required
			 by subsection (c), from; and
					(B)by striking
			 amounts appropriated pursuant to section 5 and inserting
			 funds appropriated and (except for Guam) certified under section 5 and
			 made available for allotments under this section; and
					(2)in subsection
			 (b)(1)—
					(A)in the matter
			 preceding subparagraph (A)—
						(i)by
			 inserting before the Secretary the following after making
			 the allotments required by subsection (a),; and
						(ii)by
			 striking sums and all that follows through this
			 Act and inserting funds described in subsection
			 (a);
						(B)in each of
			 subparagraphs (A) and (B), by striking sums and inserting
			 remainder; and
					(C)by adding at the
			 end the following: For purposes of this paragraph, the term
			 State does not include Guam or the Virgin Islands..
					305.Use of
			 sums
				(a)Resources for
			 unemployment insurance claimantsSection 7(a)(3) of the Wagner-Peyser Act
			 (29 U.S.C. 49f(a)(3)) is amended—
					(1)by striking
			 and at the end of subparagraph (E);
					(2)by striking the
			 period at the end of subparagraph (F) and inserting ; and;
			 and
					(3)by inserting after subparagraph (F) the
			 following:
						
							(G)providing
				unemployment insurance claimants and other unemployed individuals with
				referrals to, and application assistance for, training and education resources
				and programs, including Federal Pell Grants under subpart 1 of part A of title
				IV of the Higher Education Act of 1965 (20 U.S.C. 1070a et seq.), educational
				assistance under chapter 30 of title 38, United States Code (commonly referred
				to as the Montgomery GI Bill), and chapter 33 of that title (Post-9/11 Veterans
				Educational Assistance), student assistance under title IV of the Higher
				Education Act of 1965 (20 U.S.C. 1070 et seq.), State student higher education
				assistance, and training and education programs provided under titles I and II
				of the Workforce Investment Act of 2012, and title I of the Rehabilitation Act
				of 1973 (29 U.S.C. 720 et
				seq.).
							.
					(b)State
			 activitiesSection 7(b) of the Wagner-Peyser Act (29 U.S.C.
			 49f(b)) is amended—
					(1)in paragraph (1),
			 by striking performance standards established by the Secretary
			 and inserting the performance accountability measures that are based on
			 indicators described in section 136(b)(2)(A)(i) of the Workforce Investment Act
			 of 2012; and
					(2)in paragraph (2),
			 by inserting offices after employment
			 service.
					(c)Providing
			 additional fundsSection 7(c)(2) of the Wagner-Peyser Act (29
			 U.S.C. 49f(c)(2)) is amended by striking 1998 and inserting
			 2011.
				(d)Other services
			 and activitiesSection 7(d) of the Wagner-Peyser Act (29 U.S.C.
			 49f(d)) is amended by striking 1998 and inserting
			 2011.
				(e)Conforming
			 amendmentSection 7(e) of the Wagner-Peyser Act (29 U.S.C.
			 49f(e)) is amended by striking labor employment statistics and
			 inserting labor market information.
				306.State
			 planSection 8 of the
			 Wagner-Peyser Act (29 U.S.C. 49g) is amended to read as follows:
				
					8.Any State desiring to receive assistance
				under section 6 shall prepare and submit to, and have approved by, the
				Secretary and the Secretary of Education, a State plan in accordance with
				section 112 or 113 of the Workforce Investment Act of
				2011.
					.
			307.Performance
			 accountability measuresSection 13(a) of the Wagner-Peyser Act (29
			 U.S.C. 49l(a)) is amended to read as follows:
				
					(a)The activities carried out pursuant to
				section 7 shall be subject to the performance accountability measures that are
				based on indicators described in section 136(b)(2)(A)(i) of the Workforce
				Investment Act of
				2011.
					.
			308.Pilot
			 projectsThe Wagner-Peyser Act
			 is amended by inserting after section 13 (29 U.S.C. 49l) the following:
				
					13A.Pilot
				projects
						(a)GrantsFrom
				funds appropriated under subsection (f), the Secretary, in consultation with
				the Secretary of Education, shall establish and carry out a pilot program. In
				carrying out the program, the Secretary shall annually make grants, on a
				competitive basis, to State agencies to cooperate in the administration of this
				Act by carrying out pilot projects that enhance the professional development
				and provision of services by the staff of such State agencies.
						(b)Use of
				fundsFunds made available under this section may be used to
				enable a State agency to—
							(1)make available a
				broad range of career guidance services, including career planning, aptitude
				and interest assessments, provision of labor market information, job placement
				services, and evaluations of the outcomes for recipients of such
				services;
							(2)strengthen the
				capacity of the State agency to identify job openings through the use of
				technology, and through intensive outreach to small- and medium-size employers
				while using and enhancing the business and employer services authorized under
				this Act;
							(3)provide
				professional development and career advancement opportunities for staff of a
				State agency in order to upgrade their skills and competencies in the provision
				of career development activities, employer outreach, job placement, and other
				services authorized under this Act, including upgrading those skills and
				competencies through the training of such staff to improve their knowledge of,
				and ability to effectively interact with, staff and programs of one-stop
				partners and other entities administering workforce development
				programs;
							(4)identify and
				implement strategies for State agency staff to provide technical assistance and
				training to assist other providers of workforce development activities,
				including workplace learning advisors, in providing counseling and
				employment-related services to workers and job seekers, and employers;
				and
							(5)identify and
				implement new strategies for integrating counseling and technology to enhance
				the provision of employment-related services under this Act.
							(c)ApplicationsA
				State agency that seeks a grant under this section shall submit an application
				to the Secretary at such time, in such manner, and containing such information
				as the Secretary may require.
						(d)PriorityIn
				awarding grants under this section, the Secretary, in consultation with the
				Secretary of Education, shall—
							(1)give priority to a
				State agency that—
								(A)demonstrates
				participation by employees of the agency and their organized representatives in
				the planning of the proposed pilot project;
								(B)demonstrates
				participation by the employees, or provides an assurance that the employees
				will participate, in the implementation of the pilot project; and
								(C)demonstrates that
				the State agency has established a partnership, or provides an assurance that
				the agency will establish a partnership, with a relevant professional
				organization, or with an institution of higher education; and
								(2)ensure geographic
				diversity and diversity with respect to the population density of the States in
				which projects under this section will be carried out.
							(e)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2012
				through
				2016.
						.
			309.Labor market
			 information system
				(a)HeadingThe section heading for section 15 of the
			 Wagner-Peyser Act (29 U.S.C. 49l–2) is amended by striking
			 Employment
			 statistics and inserting labor market information
			 system.
				(b)Name of
			 systemSection 15(a)(1) of the Wagner-Peyser Act (29 U.S.C.
			 49l–2(a)(1)) is amended by striking employment statistics system of
			 employment statistics and inserting labor market information
			 system.
				(c)System
			 responsibilitiesSection 15(b) of the Wagner-Peyser Act (29
			 U.S.C. 49l–2(b)) is amended—
					(1)by striking
			 paragraph (1) and inserting the following:
						
							(1)In
				general
								(A)StructureThe
				labor market information system described in subsection (a) shall be evaluated
				and improved by the Secretary, in consultation with the Workforce Information
				Advisory Council established in subsection (d).
								(B)Grants and
				responsibilities
									(i)In
				generalThe Secretary shall carry out the provisions of this
				section in a timely manner, through grants to or agreements with States.
									(ii)Distribution of
				fundsUsing amounts appropriated under subsection (g), the
				Secretary shall provide funds through those grants and agreements. In
				distributing the funds (relating to labor market information funding) for
				fiscal years 2012 through 2016, the Secretary shall continue to distribute the
				funds to States in the manner in which the Secretary distributed funds to the
				States under this section for fiscal years 2004 through
				2008.
									;
				and
					(2)by striking
			 paragraph (2) and inserting the following:
						
							(2)DutiesThe
				Secretary, with respect to data collection, analysis, and dissemination of
				labor market information for the system, shall carry out the following
				duties:
								(A)Assign
				responsibilities within the Department of Labor for elements of the labor
				market information system described in subsection (a) to ensure that the
				statistical and administrative data collected is consistent with appropriate
				Bureau of Labor Statistics standards and definitions, and that the information
				is accessible and understandable to users of such data.
								(B)Actively seek the
				cooperation of heads of other Federal agencies to establish and maintain
				mechanisms for ensuring complementarity and nonduplication in the development
				and operation of statistical and administrative data collection
				activities.
								(C)Solicit, receive,
				and evaluate the recommendations from the Workforce Information Advisory
				Council established in subsection (d) concerning the evaluation and improvement
				of the labor market information system described in subsection (a) and respond
				in writing to the Council regarding the recommendations.
								(D)Through the Bureau
				of Labor Statistics and the Employment and Training Administration, and in
				collaboration with States, develop and maintain the elements of the labor
				market information system described in subsection (a), including the
				development of consistent procedures and definitions for use by the States in
				collecting the data and information described in subparagraphs (A) and (B) of
				subsection (a)(1).
								(E)Establish
				procedures for the system to ensure that—
									(i)such data and
				information are timely; and
									(ii)paperwork and
				reporting for the system are reduced to a
				minimum.
									.
					(d)Two-Year
			 planSection 15 of the Wagner-Peyser Act (29 U.S.C. 49l–2) is
			 amended by striking subsection (c) and inserting the following:
					
						(c)Two-Year
				planThe Secretary, acting through the Commissioner of Labor
				Statistics and the Assistant Secretary for Employment and Training, and in
				consultation with the Workforce Information Advisory Council described in
				subsection (d) and heads of other appropriate Federal agencies, shall prepare a
				2-year plan for the labor market information system. The plan shall be
				developed and implemented in a manner that takes into account the activities
				described in State plans submitted by States under section 112 or 113 of the
				Workforce Investment Act of 2012 and shall be submitted to the Committee on
				Education and the Workforce of the House of Representatives and the Committee
				on Health, Education, Labor, and Pensions of the Senate. The plan shall
				include—
							(1)a description of
				how the Secretary will work with the States to manage the nationwide labor
				market information system described in subsection (a) and the statewide
				workforce and labor market information systems that comprise the nationwide
				system;
							(2)a description of
				the steps to be taken in the following 2 years to carry out the duties
				described in subsection (b)(2);
							(3)an evaluation of
				the performance of the system, with particular attention to the improvements
				needed at the State and local levels;
							(4)a description of
				the involvement of States in the development of the plan, through consultation
				by the Secretary with the Workforce Information Advisory Council in accordance
				with subsection (d); and
							(5)a description of
				the written recommendations received from the Workforce Information Advisory
				Council established under subsection (d), and the extent to which those
				recommendations were incorporated into the
				plan.
							.
				(e)Workforce
			 information advisory councilSection 15 of the Wagner-Peyser Act
			 (29 U.S.C. 49l–2) is amended by striking subsection (d) and inserting the
			 following:
					
						(d)Workforce
				information advisory council
							(1)In
				generalThe Secretary, through the Commissioner of Labor
				Statistics and the Assistant Secretary of Labor for Employment and Training,
				shall formally consult at least twice annually with the Workforce Information
				Advisory Council established in accordance with paragraph (2). Such
				consultations shall address the evaluation and improvement of the nationwide
				labor market information system described in subsection (a) and the statewide
				labor market information systems that comprise the nationwide system and how
				the Department of Labor and the States will cooperate in the management of such
				systems. The Council shall provide written recommendations to the Secretary
				concerning the evaluation and improvement of the nationwide system, including
				any recommendations regarding the 2-year plan described in subsection
				(c).
							(2)Establishment of
				council
								(A)EstablishmentThe
				Secretary shall establish an advisory council that shall be known as the
				Workforce Information Advisory Council (referred to in this section as the
				Council) to participate in the consultations and provide the
				recommendations described in paragraph (1).
								(B)MembershipThe
				Secretary shall appoint the members of the Council, which shall consist
				of—
									(i)4
				members who are representatives of lead State agencies with responsibility for
				workforce investment activities, or State agencies described in section 4, who
				have been nominated by such agencies or by a national organization that
				represents such agencies;
									(ii)4
				members who are representatives of the State labor market information directors
				affiliated with the State agencies that perform the duties described in
				subsection (e)(2), who have been nominated by the directors;
									(iii)1 member who is
				a representative of providers of training services under section 122 of the
				Workforce Investment Act of 2012;
									(iv)1
				member who is a representative of economic development entities;
									(v)1
				member who is a representative of businesses, who has been nominated by
				national business organizations or trade associations;
									(vi)1
				member who is a representative of labor organizations, who has been nominated
				by a national labor federation;
									(vii)1 member who is
				a representative of local workforce investment boards, who has been nominated
				by a national organization representing such boards; and
									(viii)1 member who is
				a representative of research entities that utilize labor market
				information.
									(C)Geographic
				diversityThe Secretary shall ensure that the membership of the
				Council is geographically diverse and that no 2 of the members appointed under
				clauses (i), (ii), and (vii) represent the same State.
								(D)Period of
				appointment; vacancies
									(i)In
				generalEach member of the Council shall be appointed for a term
				of 3 years, except that the initial terms for members may be 1, 2, or 3 years
				in order to establish a rotation in which one-third of the members are selected
				each year. Any such member may be appointed for not more than 2 consecutive
				terms.
									(ii)VacanciesAny
				member appointed to fill a vacancy occurring before the expiration of the term
				for which the member's predecessor was appointed shall be appointed only for
				the remainder of that term. A member may serve after the expiration of that
				member's term until a successor has taken office.
									(E)Travel
				expensesThe members of the Council shall not receive
				compensation for the performance of services for the Council, but shall be
				allowed travel expenses, including per diem in lieu of subsistence, at rates
				authorized for employees of agencies under subchapter I of chapter 57 of title
				5, United States Code, while away from their homes or regular places of
				business in the performance of services for the Council. Notwithstanding
				section 1342 of title 31, United States Code, the Secretary may accept the
				voluntary and uncompensated services of members of the
				Council.
								.
				(f)State
			 responsibilitiesSection 15(e) of the Wagner-Peyser Act (29
			 U.S.C. 49l–2(e)) is amended—
					(1)by striking
			 employment statistics each place it appears and inserting
			 labor market information;
					(2)in paragraph
			 (1)(A) by striking annual plan and inserting plan
			 described in subsection (c); and
					(3)in paragraph
			 (2)—
						(A)in subparagraph
			 (G), by inserting and at the end;
						(B)by striking
			 subparagraph (H);
						(C)in subparagraph
			 (I), by striking section 136(f)(2) of the Workforce Investment Act of
			 1998 and inserting section 131(i)(2) of the Workforce Investment
			 Act of 2012; and
						(D)by redesignating
			 subparagraph (I) as subparagraph (H).
						(g)Authorization of
			 appropriationsSection 15(g) of the Wagner-Peyser Act (29 U.S.C.
			 49l–2(g)) is amended by striking 1999 through 2004 and inserting
			 2012 through 2016.
				IVAmendments to the
			 Rehabilitation Act of 1973
			AIntroductory
			 Provisions
				401.ReferencesExcept as otherwise specifically provided,
			 whenever in this title an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a provision, the amendment or repeal shall be
			 considered to be made to a provision of the Rehabilitation Act of 1973 (29
			 U.S.C. 701 et seq.).
				402.Findings,
			 purpose, policy
					(a)FindingsSection
			 2(a) is amended—
						(1)in paragraph (5),
			 by striking and at the end;
						(2)in paragraph (6),
			 by striking the period and inserting ; and; and
						(3)by adding at the
			 end the following:
							
								(7)(A)a high proportion of
				students are leaving secondary education without being employed in competitive
				integrated employment, or being enrolled in postsecondary education; and
									(B)there is a substantial need to support
				such students as they transition from school to postsecondary
				life.
									.
						(b)PurposeSection
			 2(b) (29 U.S.C. 701(b)) is amended—
						(1)in paragraph
			 (1)—
							(A)in the matter
			 preceding subparagraph (A), by striking with disabilities and
			 all that follows through economic and inserting with
			 disabilities, including individuals with the most significant disabilities, to
			 maximize opportunities for competitive integrated employment and to achieve
			 economic; and
							(B)at the end of
			 subparagraph (F), by striking and;
							(2)in paragraph (2),
			 by striking the period at the end and inserting a semicolon; and
						(3)by adding at the
			 end the following:
							
								(3)to increase
				employment opportunities and employment outcomes for individuals with
				disabilities, including through encouraging meaningful involvement by employers
				and vocational rehabilitation service providers on successful and prospective
				employment and placement strategies; and
								(4)to ensure, to the
				greatest extent possible, that youth with disabilities and students with
				disabilities who are transitioning from receipt of special education services
				under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.)
				and receiving accommodations and supports consistent with section 504 of the
				Rehabilitation Act of 1973 (29 U.S.C. 794) are either continuing their
				education or employed in competitive integrated
				employment.
								.
						403.Rehabilitation
			 Services AdministrationSection 3 (29 U.S.C. 702) is amended—
					(1)in subsection
			 (a)—
						(A)in the first
			 sentence, by striking Office of the Secretary and inserting
			 Office of Special Education and Rehabilitative Services;
						(B)in the second
			 sentence, by striking IV and V and inserting IV, V, VII,
			 and VIII; and
						(C)by striking the
			 last 3 sentences and inserting The functions of the Commissioner shall
			 not be delegated to any officer, unless the officer is directly responsible to
			 the Assistant Secretary for Special Education and Rehabilitative
			 Services.;
						(2)by redesignating
			 subsection (b) as subsection (c);
					(3)by inserting after
			 subsection (a) the following:
						
							(b)The Secretary
				shall ensure that—
								(1)the Rehabilitation
				Services Administration provides oversight of, conducts monitoring of, and
				provides technical assistance to, the designated State agencies funded under
				this Act; and
								(2)the staff
				providing such oversight, monitoring, and technical assistance includes
				individuals who have training in and experience with the programs administered
				by the Rehabilitation Services
				Administration.
								;
				and
					(4)in subsection (c),
			 as redesignated by paragraph (2), by striking for the programs
			 and all that follows and insert in a manner that is consistent with the
			 purposes of the program for which the funds are appropriated and of this Act,
			 as enumerated in section 2(b).
					404.DefinitionsSection 7 (29 U.S.C. 705) is amended—
					(1)in paragraph
			 (2)—
						(A)in the matter
			 preceding subparagraph (A), by inserting after means the
			 following: an assessment that presumes the attainment of an employment
			 outcome for all individuals with disabilities (including individuals with
			 significant disabilities and individuals with the most significant
			 disabilities), and that relies on; and
						(B)in subparagraph
			 (B)—
							(i)in
			 clause (iii), by striking and at the end;
							(ii)in
			 clause (iv), by striking the semicolon and inserting ; and;
			 and
							(iii)by
			 adding at the end the following:
								
									(v)to
				the maximum extent possible, relies on information obtained from experiences in
				integrated employment settings in the community, and other integrated community
				settings;
									;
				
							(2)in paragraph
			 (5)—
						(A)in the matter
			 preceding subparagraph (A), by striking for employment, including career
			 advancement and inserting for competitive integrated employment
			 and for career advancement, including;
						(B)by redesignating
			 subparagraphs (O) through (Q) as subparagraphs (P) through (R);
						(C)by inserting after
			 subparagraph (N) the following:
							
								(O)customized
				employment services;
								;
				and
						(D)in subparagraph
			 (R), as redesignated by subparagraph (B) of this paragraph, by striking
			 (P) and inserting (Q);
						(3)by redesignating
			 paragraphs (6) as paragraph (7) and inserting after paragraph (5) the following
			 new paragraph:
						
							(6)Competitive
				integrated employment
								(A)In
				generalThe term
				competitive integrated employment means work by an employee who is
				an individual with a disability—
									(i)that is
				compensated at a rate that—
										(I)is the same rate
				as the rate for other employees who are not individuals with disabilities, and
				who are similarly situated in similar occupations by the same employer and who
				have similar training, experience, and skills; and
										(II)shall be in
				accordance with the applicable law, but in no event less than the higher of the
				rate specified in section 6(a)(1) of the Fair Labor Standards Act of 1938 (29
				U.S.C. 206(a)(1)) or the applicable State or local minimum wage law;
										(ii)for which the
				employee receives health and employment benefits comparable to those of other
				employees;
									(iii)that is at a
				location typically found in the community where the employee interacts
				frequently with other employees and individuals who are not individuals with
				disabilities to the same extent that non-disabled employees in comparable
				positions interact with others; and
									(iv)that provides
				opportunities for advancement that are equivalent to those for other employees
				who are not individuals with disabilities and who have comparable
				positions.
									(B)Inclusion of
				customized or supported employmentThe term competitive
				integrated employment includes integrated employment resulting from the
				provision of customized employment strategies or supported employment services,
				provided the work involved satisfies the criteria described in subparagraph
				(A).
								(C)Inclusion of
				Self-Employment or Micro-enterprisesThe term competitive
				integrated employment includes self-employment or micro-enterprises, as
				long as the work involved satisfies the criteria described in subparagraph
				(A).
								;
					(4)by redesignating
			 paragraphs (8) through (28) as paragraphs (9) through (29), respectively, and
			 inserting after paragraph (7) the following:
						
							(8)Customized
				employmentThe term customized employment means an
				employment outcome in competitive integrated employment, for an individual with
				a significant disability, that is based on an individualized determination of
				the strengths, needs, and interests of the individual with a significant
				disability, is designed to meet the specific abilities of the individual with a
				significant disability and the business needs of the employer, and is carried
				out through flexible strategies, such as—
								(A)job exploration by
				the individual; and
								(B)working with an
				employer to facilitate placement, including—
									(i)customizing a job
				description based on current employer needs or on previously unidentified and
				unmet employer needs;
									(ii)developing a set
				of job duties (including a work schedule) and specifics of supervision
				(including performance evaluation and review), and determining job
				location;
									(iii)representation
				by a professional chosen by the individual, or self-representation by the
				individual, in working with an employer to facilitate placement; and
									(iv)providing
				services and supports at the job
				location.
									;
					(5)in paragraph (12)
			 (as so redesignated)—
						(A)in subparagraph (A), by striking
			 competitive employment in the integrated labor market and
			 inserting competitive integrated employment; and
						(B)in subparagraph
			 (C), by inserting customized employment, after outcome
			 of;
						(6)in paragraph (18) (as so
			 redesignated)—
						(A)by striking the
			 and at the end of subparagraph (C);
						(B)in subparagraph
			 (D), by striking the period at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following:
							
								(E)transition and
				prevention services that—
									(i)facilitate the
				transition of individuals with significant disabilities from nursing homes and
				other institutions to home and community-based residences, with the required
				supports and services;
									(ii)provide
				assistance to individuals with significant disabilities who are at risk of
				entering institutions so that the individuals may remain in the community;
				and
									(iii)facilitate the
				transition of youth (including students) who are individuals with significant
				disabilities, who were eligible for individualized education programs under
				section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C.
				1414(d)), and who have completed their secondary education or otherwise left
				school, to postsecondary life, including employment; and
									(F)services to
				promote full access to community life.
								;
				
						(7)in paragraph
			 (21)(B), by striking and VII and inserting VII, and
			 VIII;
					(8)by redesignating
			 paragraphs (29) through (34) as paragraphs (32) through (37),
			 respectively;
					(9)by inserting after
			 paragraph (29) the following:
						
							(30)Post-employment
				serviceThe term post-employment service means a
				service identified under section 103(a) that is—
								(A)provided
				subsequent to the achievement of an employment outcome; and
								(B)necessary for an
				individual to maintain or regain an employment outcome in competitive
				integrated employment, consistent with the individual's strengths, resources,
				priorities, concerns, abilities, capabilities, interests, and informed
				choice.
								(31)Pre-employment
				transition services
								(A)In
				generalThe term pre-employment transition services
				means a coordinated set activities for an eligible student with a disability,
				designed within an outcome-oriented process, that promotes movement from school
				to any of the following post-school activities: postsecondary education,
				vocational training, competitive integrated employment (including supported
				employment), adult education, adult services, independent living, or community
				participation.
								(B)Specific
				servicesThe term pre-employment transition services
				means a set of services, that is available to students with disabilities, and
				that makes available, at a minimum—
									(i)career
				counseling;
									(ii)work-based
				learning experience, including in-school and after school work experience, or
				work experience outside the traditional school setting (such as experience
				through job training or internships), that is provided in an integrated
				environment to the maximum extent possible;
									(iii)counseling on
				opportunities for enrollment in a comprehensive transition or postsecondary
				educational program at an institution of higher education;
									(iv)school-based
				preparatory employment experiences such as role playing, social skills
				development, and independent living training, coordinated with any transition
				services provided by the local educational agency under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.); and
									(v)training in
				self-advocacy, individual rights, self-determination skills, and the informed
				consent process, as well as peer mentoring.
									(C)Coordinated set
				of activitiesFor purposes of subparagraph (A), the coordinated
				set of activities shall be based on the individual student’s needs, taking into
				account the student’s preferences and interests, and shall include education
				and training, community experiences, the development of employment and other
				adult living objectives, and, when appropriate, acquisition of daily living
				skills and functional vocational
				evaluation.
								;
					(10)by redesignating paragraphs (35) through
			 (39) as paragraphs (39) through (43), respectively, and inserting after
			 paragraph (37) (as so redesignated) the following:
						
							(38)Student with a
				disability
								(A)In
				generalThe term student with a disability means an
				individual with a disability who—
									(i)attends a
				secondary school;
									(ii)(I)is not younger than the earliest age for
				the provision of transition services under section 614(d)(1)(A)(i)(VIII) of the
				Individuals with Disabilities Education Act (20 U.S.C. 1414(d)(1)(A)(i)(VIII));
				and
										(II)(aa)is not older than 21
				years of age; or
											(bb)if the State law for the State provides
				for a higher maximum age for receipt of services under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.), is not older than that
				maximum age; and
											(iii)(I)is eligible for, and
				receiving, special education or related services under part B of the
				Individuals with Disabilities Education Act (20 U.S.C. 1411 et seq.); or
										(II)is an individual with a disability, for
				purposes of section
				504.
										;
					(11)by striking
			 paragraphs (38) and (39), as redesignated by paragraph (12), and inserting the
			 following:
						
							(38)Supported
				employmentThe term
				supported employment means an employment outcome in competitive
				integrated employment, including customized employment, that is consistent with
				the strengths, resources, priorities, concerns, abilities, capabilities,
				interests, and informed choice of the individuals involved, for individuals
				with the most significant disabilities—
								(A)(i)for whom competitive
				integrated employment has not historically occurred; or
									(ii)for whom competitive integrated
				employment has been interrupted or intermittent as a result of a significant
				disability;
									(B)who, because of
				the nature and severity of their disability—
									(i)need intensive
				supported employment services for the period described in paragraph (39);
				and
									(ii)need extended
				services described in paragraph (13) in order to continue to perform in such
				work beyond the period described in paragraph (39); and
									(C)to the extent that
				on-going extended services, as described in paragraph (13) of this section, are
				needed, the designated State unit will assist the individual in identifying
				providers of those services.
								(39)Supported
				employment servicesThe term supported employment
				services means ongoing support services, including customized
				employment, needed to support and maintain an individual with a most
				significant disability in an employment, outcome that—
								(A)are provided
				singly or in combination and organized and made available in such a way as to
				assist an eligible individual to succeed in competitive integrated
				employment;
								(B)are based on a
				determination of the needs of an eligible individual, as specified in an
				individualized plan for employment; and
								(C)are provided by
				the designated State unit for a period of not more than 24 months, except that
				the period may be extended, if necessary, in order to achieve the employment
				outcome identified in the individualized plan for
				employment.
								;
				and
					(12)by inserting after paragraph (43) (as so
			 redesignated) the following:
						
							(44)Youth with a
				disabilityThe term
				youth with a disability means an individual with a disability
				who—
								(A)is not younger
				than 14 years of age; and
								(B)is not older than
				24 years of
				age.
								.
					405.Administration
			 of the ActSection 12(a)(1)
			 (29 U.S.C. 709) is amended—
					(1)by striking (1) and
			 inserting (1)(A); and
					(2)by adding at the
			 end the following:
						
							(B)provide technical assistance to the
				designated State units on developing successful partnerships with local and
				multi-State businesses to increase the employment of individuals with
				disabilities; and
							(C)provide technical assistance to
				providers and organizations on developing self-employment opportunities and
				outcomes for individuals with
				disabilities.
							.
					406.ReportsSection 13 (29 U.S.C. 710) is
			 amended—
					(1)in section (c)—
						(A)by striking (c) and
			 inserting (c)(1); and
						(B)by adding at the end the following:
							
								(2)The ILA Director described in section
				701A shall include, in the annual report, information on the extent to which
				centers for independent living receiving funds under part C of title VII have
				complied with the standards and assurances set forth in section 725. The ILA
				Director may identify individual centers for independent living in the analysis
				contained in that information. The ILA Director shall include in the report the
				results of onsite compliance reviews, identifying individual centers for
				independent living and other recipients of assistance under part C of title
				VII.
								;
				and
						(2)by adding at the end the following:
						
							(d)(1)(A)The Commissioner shall ensure that the
				reports, information, and data described in subparagraph (B) are made publicly
				available in a timely and accessible manner, including through electronic
				means, in order to inform the public about the administration and performance
				of programs in each State under this Act.
									(B)The reports, information, and data
				referred to in subparagraph (A) shall consist of—
										(i)reports submitted by a designated
				State agency or designated State unit under this Act;
										(ii)accountability information, including
				State performance information relating to evaluation standards and performance
				indicators, and additional performance accountability indicators, under section
				106, including information on compliance with such standards, indicators, and
				measures, relating to individuals with disabilities, submitted by a designated
				State agency or designated State unit under this Act, or submitted by a State
				to the Secretary of Labor or the Secretary of Education under section 136 of
				the Workforce Investment Act of 1998;
										(iii)data collected from each designated
				State unit under this Act; and
										(iv)reports from monitoring conducted under
				this Act, including relevant reports required under section 136 of the
				Workforce Investment Act of 1998 and other relevant reports, information, and
				data required under title I of such Act.
										(C)(i)The Commissioner shall ensure that the
				information described in clause (ii) is made publicly available in a timely and
				accessible manner, including through electronic means.
										(ii)The information referred to in
				clause (i) is—
											(I)the reports, information, and data
				required to be submitted by designated State units or designated State agencies
				under this Act;
											(II)evaluations, studies, and audits
				conducted by Federal agencies, concerning programs carried out under this Act;
				and
											(III)a list that specifies the designated
				State unit or designated State agency for each State, including a link to the
				website maintained by each such unit or agency.
											(2)The Commissioner shall maintain
				public use read-only access to the State and aggregated reports, and analyzed
				data, concerning programs carried out under this Act, that are filed and
				maintained in the Rehabilitation Services Administration management information
				system or a system maintained by the Department of
				Education.
								.
				
					407.EvaluationSection 14(f)(2) (29 U.S.C. 711(f)(2)) is
			 amended by striking nonintegrated to integrated employment and
			 inserting nonintegrated to competitive integrated
			 employment.
				408.CarryoverSection 19 (29 U.S.C. 716) is
			 amended—
					(1)in subsection (a),
			 by striking part B of title I and all that follows through
			 including and inserting part B of title I (except the
			 client assistance program funded under section 112), part B of title VI, or
			 chapter 2 and 4 of title VII including; and
					(2)by adding at the end the following:
						
							(c)Client
				assistance program; protection and advocacy of individual rights
								(1)Appropriated
				amountsNotwithstanding any other provision of law, any funds
				appropriated for a fiscal year to carry out a grant program under section 112
				or 509 (except as provided in section 509(b)), including any funds reallotted
				during that fiscal year under such grant program, that are not obligated and
				expended by a recipient prior to the beginning of the succeeding fiscal year,
				shall remain available for obligation and expenditure by such recipient during
				such succeeding fiscal year.
								(2)Program
				incomeNotwithstanding any other provision of law, any amount of
				program income received by a recipient under a grant program under section 112
				or 509 in a fiscal year that is not obligated and expended by the recipient
				prior to the beginning of the succeeding fiscal year, shall remain available
				until expended.
								.
				
					409.Traditionally
			 underserved populationsSection 21 (29 U.S.C. 718) is amended in
			 subsection (a), by striking paragraphs (1) and (2) and inserting the
			 following:
					
						(1)Racial
				profileThe demographic profile of the United States is changing
				at an unprecedented rate, with the population of the Nation becoming far more
				ethnically diverse than in the past. Within the United States, while the rate
				of increase from 2000 to 2010 for White Americans was 7.9 percent, the rate of
				increase during that period for racial and ethnic minorities was much higher:
				42.0 percent for Latinos, 11.4 percent for African-Americans, and 34.9 percent
				for Asian-Americans.
						(2)Rate of
				disabilityEthnic and racial minorities tend to have disabling
				conditions at a disproportionately high rate. In 2005—
							(A)among Americans
				ages 25 through 64, the rate of disability was 17.3 percent;
							(B)among
				African-Americans in that age range, the disability rate was more than twice as
				high, at 21.3 percent; and
							(C)for American
				Indians in the same age range, the disability rate was 25.6 percent of the
				general
				population.
							.
				BVocational
			 rehabilitation services
				411.Declaration of
			 policy; authorization of appropriations
					(a)Findings;
			 purpose; policySection 100(a) (29 U.S.C. 720(a)) is
			 amended—
						(1)in paragraph
			 (1)(C), by striking gainful employment in integrated settings
			 and inserting gainful employment in competitive integrated employment
			 settings;
						(2)in paragraph
			 (2)(B), by striking gainful employment and inserting high
			 quality employment that will increase opportunities for economic
			 self-sufficiency; and
						(3)in paragraph
			 (3)—
							(A)in subparagraph
			 (B), by striking gainful employment in integrated settings and
			 inserting competitive integrated employment;
							(B)in subparagraph
			 (C)(ii), by striking for the individuals; and
							(C)in subparagraph
			 (E), by inserting should before
			 facilitate.
							(b)Authorization of
			 appropriationsSection 100(b)(1) (29 U.S.C. 720(b)(1)) is amended
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2012 through 2016.
					412.State
			 plans
					(a)Plan
			 requirementsSection 101(a) (29 U.S.C. 721(a)) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A), by striking to participate and all that follows and
			 inserting to receive funds under this title for a fiscal year, a State
			 shall submit, and have approved by the Secretary and the Secretary of Labor a
			 State plan in accordance with section 112, or a State unified plan in
			 accordance with section 113. The State plan or State unified plan shall include
			 the provisions of a State plan for vocational rehabilitation services,
			 described in this subsection.;
							(B)in subparagraph
			 (B)—
								(i)by striking
			 in the State plan for vocational rehabilitation services, and
			 inserting as part of the vocational rehabilitation services portion of
			 the State plan or State unified plan submitted in accordance with subparagraph
			 (A),; and
								(ii)by striking
			 Rehabilitation Act Amendments of 1998 and inserting
			 Workforce Investment Act of 2012; and
								(C)in subparagraph
			 (C)—
								(i)by striking
			 The State plan shall remain in effect subject to the submission of such
			 modifications and inserting The vocational rehabilitation
			 services portion of the State plan or State unified plan submitted in
			 accordance with subparagraph (A) shall remain in effect until the State is
			 required to submit the plan in accordance with subparagraph (A) or until the
			 submission of such modifications; and
								(ii)by striking
			 , until the State submits and receives approval of a new State
			 plan;
								(2)in paragraph
			 (2)—
							(A)in subparagraph
			 (A), by striking The State plan and inserting The State
			 plan for vocational rehabilitation services;
							(B)in subparagraph
			 (B)(ii)—
								(i)in subclause
			 (III), by striking and at the end;
								(ii)in subclause
			 (IV), by striking the period and inserting ; and; and
								(iii)by adding at the
			 end the following:
									
										(V)(aa)has the authority and
				responsibility within the State to ensure that the funds appropriated under
				this title are expended only in a manner that is consistent with the purposes
				of this title; and
											(bb)the authority and responsibility
				described in subparagraph (aa) may not be delegated to or performed by another
				agency, including the designated State agency for the vocational rehabilitation
				program, and or
				individual.
											;
								(3)in paragraph
			 (5)—
							(A)in subparagraph
			 (C), by striking and at the end;
							(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
							(C)by inserting after
			 subparagraph (C) the following:
								
									(D)notwithstanding subparagraph (C), assure
				that the designated State unit may give priority for the provision of services
				to those eligible individuals who require specific services or equipment in
				accordance with an approved individualized plan for employment to maintain an
				employment outcome under the vocational rehabilitation program;
				and
									;
							(4)in paragraph
			 (6)(B), by striking to employ and advance in employment and
			 inserting to recruit, employ, and advance in competitive integrated
			 employment;
						(5)in paragraph
			 (7)(A)(v)—
							(A)by striking
			 subclause (I) and inserting the following:
								
									(I)a system for the
				continuing education of rehabilitation professionals and paraprofessionals
				within the designated State unit, particularly with respect to rehabilitation
				technology, including training implemented in coordination with entities
				carrying out State programs under section 4 of the Assistive Technology Act of
				1998 (29 U.S.C. 3003);
				and
									;
							(6)in paragraph
			 (8)—
							(A)in subparagraph
			 (A), by striking (5)(D) and inserting
			 (5)(E);
							(B)in subparagraph
			 (B)—
								(i)in the matter
			 preceding clause (i) by striking (5)(D) and inserting
			 (5)(E); and
								(ii)in clause (iv),
			 by striking (5)(D) and inserting (5)(E);
			 and
								(C)in subparagraph
			 (C)(i), by striking (5)(D) and inserting
			 (5)(E);
							(7)in paragraph
			 (10)—
							(A)in subparagraph
			 (B), by striking annual and all that follows through of
			 1998 and inserting annual reporting of information, on eligible
			 individuals receiving the services, that is necessary to assess the State's
			 performance on those primary indicators of performance (described in section
			 136(b)(2)(A) of the Workforce Investment Act of 2012);
							(B)in subparagraph
			 (C)—
								(i)in the matter
			 preceding clause (i), by inserting , from each individual State,
			 after additional data;
								(ii)in clause
			 (i)(II), by striking determined and all that follows and
			 inserting determined to be ineligible for vocational rehabilitation
			 services, and the reason for such determination of ineligibility (disaggregated
			 by type of disability, and age);;
								(iii)in clause
			 (ii)—
									(I)in subclause (I),
			 by striking (5)(D) and inserting (5)(E);
									(II)in subclause
			 (II), by striking and at the end; and
									(III)by adding at the
			 end the following:
										
											(IV)the total number
				of individuals with ongoing open cases (disaggregated by individuals who are in
				training settings, and individuals who are in postsecondary education), and the
				services individuals described in this subclause are receiving;
											(V)the total number
				of students with disabilities that are receiving pre-employment transition
				services, and the total cost for providing those services for each full fiscal
				year after the date of enactment of the Workforce Investment Act of
				2012;
											(VI)the total number
				of students with disabilities that are receiving transition services, and the
				total cost for providing those services for each full fiscal year after the
				date of enactment of the Workforce Investment Act of 2012;
											(VII)the number of
				individuals referred to one-stop centers, as defined in section 134(c) of the
				Workforce Investment Act of 1998; and
											(VIII)the number of
				individuals referred from such one-stop centers to designated State units and
				the outcomes of such
				referrals;
											;
									(iv)by striking all
			 of clause (iii) and inserting the following:
									
										(iii)the number of
				applicants and eligible recipients, including the numbers of individuals with
				significant disabilities, who exited the program carried out under this title
				and the number who achieved employment outcomes after receiving vocational
				rehabilitation services, including—
											(I)the number of
				youth with disabilities who—
												(aa)entered
				postsecondary education and the earnings of such youth who completed
				postsecondary education, by academic fields;
												(bb)attained academic
				levels and job skills needed for employment, such as a high school diploma,
				certificate, or other educational credential required for the employment
				outcome specified in the individual’s individualized plan for
				employment;
												(cc)entered
				postsecondary training or programs for apprenticeships registered under the Act
				of August 16, 1937 (commonly known as the National Apprenticeship
				Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.); and
												(dd)the number of
				youth with disabilities who entered employment;
												(II)for individuals
				who obtained an employment outcome with wages—
												(aa)the average
				length of time for obtaining employment;
												(bb)the average
				earnings of individuals who obtained an employment outcome;
												(cc)the number who
				earned the minimum wage rate specified in section 6(a)(1) of the Fair Labor
				Standards Act of 1938 (29 U.S.C. 206(a)(1)) or another wage level set by the
				Commissioner, during such employment; and
												(dd)the number who
				received employment benefits from an employer during such employment;
												(III)a comparison,
				among individuals who obtained employment, of the number of individuals who no
				longer used public benefits; and
											(IV)for those
				individuals who received supported employment services—
												(aa)the number of
				individuals who were employed 6 months after receiving such services;
												(bb)the number of
				individuals who were employed 12 months after receiving such services;
				and
												(cc)the number of
				individuals who earned wages at not less than the minimum wage rate determined
				under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C.
				206(a)(1)) during their employment; and
												;
				and
								(v)by striking clause
			 (iv) and inserting the following:
									
										(iv)(I)the transition from
				school to postsecondary life, including employment, and achievement of the
				postsecondary vocational goals, of students with disabilities served under the
				program carried out under this title; and
											(II)the provision of supported employment
				services;
				and
											;
								(C)in subparagraph
			 (E)(ii), by striking of the State and all that follows and
			 inserting of the State in meeting the standards and indicators
			 established pursuant to section 106.; and
							(D)by adding at the
			 end the following:
								
									(G)Rules for
				reporting of dataThe disaggregation of data under this section
				shall not be required within a category if the number of participants in a
				category is insufficient to yield statistically reliable information, or
				required if the results would reveal personally identifiable information about
				an individual participant.
									(H)Comprehensive
				reportThe State plan shall specify that the Commissioner will
				provide an annual comprehensive report that includes the reports and data
				required under this section, as well as a summary of the reports and data, for
				each fiscal year. The Commissioner shall submit the report to the Committee on
				Education and the Workforce of the House of Representatives, the Committee on
				Appropriations of the House of Representatives, the Committee on Health,
				Education, Labor, and Pensions of the Senate, and the Committee on
				Appropriations of the Senate, not later than 180 days after the end of the
				fiscal year
				involved.
									;
							(8)in paragraph
			 (11)—
							(A)in subparagraph
			 (A)(i)(II), by inserting (including programmatic accessibility and
			 physical accessibility) after program
			 accessibility;
							(B)in subparagraph
			 (C)—
								(i)by inserting
			 the State programs carried out under section 4 of the Assistive
			 Technology Act of 1998 (29 U.S.C. 3003), after
			 including;
								(ii)by inserting
			 noneducational agencies serving out-of-school youth, after
			 Agriculture; and
								(iii)by striking
			 such agencies and programs and inserting such Federal,
			 State, and local agencies and programs;
								(C)in subparagraph
			 (D)—
								(i)in clause (ii), by
			 striking completion and inserting
			 implementation;
								(ii)by redesignating
			 clauses (iii) and (iv) as clauses (iv) and (v), respectively; and
								(iii)by inserting
			 after clause (ii) the following:
									
										(iii)identifying options for additional
				education and training, in order to facilitate the provision of services for
				youth with disabilities, including transition services for students with
				disabilities, such as services provided under section
				114;
										;
								(D)by redesignating
			 subparagraphs (E) and (F) as subparagraphs (F) and (H), respectively;
							(E)by inserting after
			 subparagraph (D) the following:
								
									(E)Coordination
				with employersThe State plan
				shall contain plans, policies, and procedures for coordination between the
				designated State units, State workforce investment boards, local workforce
				investment boards, and employers that provide for building relationships with
				employers and identifying community-based competitive integrated employment
				opportunities and career exploration opportunities, in order to facilitate the
				provision of transition services for youth with disabilities and students with
				disabilities, such as services provided under section
				114;
									;
							(F)in subparagraph
			 (F), as redesignated by subparagraph (E) of this paragraph—
								(i)by inserting
			 chapter 1 of after part C of; and
								(ii)by inserting
			 , as appropriate before the period;
								(G)by inserting after
			 subparagraph (F), as redesignated by subparagraph (E) of this paragraph, the
			 following:
								
									(G)Cooperative
				agreement regarding individuals eligible for home and community-based waiver
				programsThe State plan shall include an assurance that the
				designated State unit has entered into a formal cooperative agreement with the
				State agency responsible for administering the State Medicaid plan under title
				XIX of the Social Security Act (42 U.S.C. 1396 et seq.) and the State
				designated agency described in section 125(d) of the Developmental Disabilities
				Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15025) with respect to the
				delivery of vocational rehabilitation services, including extended services,
				for individuals with the most significant disabilities who have been determined
				to be eligible for home- and community-based services under a Medicaid waiver,
				Medicaid State plan amendment, or other authority related to a State Medicaid
				program. The agreement shall describe strategies for collaboration and
				coordination in providing vocational rehabilitation services to such
				individuals receiving Medicaid home- and community-based services in a manner
				consistent with the person-centered planning process required by
				Medicaid.
									;
				
							(H)in subparagraph
			 (H), as redesignated by subparagraph (E) of this paragraph—
								(i)in clause
			 (ii)—
									(I)by inserting
			 on or before near; and
									(II)by striking
			 and at the end;
									(ii)by redesignating
			 clause (iii) as clause (iv); and
								(iii)by inserting
			 after clause (ii) the following:
									
										(iii)strategies for the provision of transition
				planning, by personnel of the designated State unit, the State educational
				agency, and the recipient of funds under part C, that will facilitate the
				development and implementation of the individualized education programs under
				section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C.
				1414(d)) and, as appropriate, the development and completion of the
				individualized plans for employment under section 102, in order to enable
				students with disabilities to achieve employment
				outcomes;
										; and
				
								(I)by adding at the
			 end the following:
								
									(I)Coordination
				with assistive technology programsThe State plan shall include
				an assurance that the designated State unit, and the lead agency and
				implementing entity (if any) designated by the Governor of the State under
				section 4 of the Assistive Technology Act of 1998 (29 U.S.C. 3003), have
				developed working relationships and will enter into agreements for the
				coordination of their activities, including the referral of individuals with
				disabilities to programs and activities described in that section.
									(J)Coordination
				with ticket to work and self-sufficiency programThe State plan
				shall include an assurance that the designated State unit will coordinate
				activities with any other State agency that is functioning as an employment
				network under the Ticket to Work and Self-Sufficiency Program established under
				section 1148 of the Social Security Act (42 U.S.C.
				1320b–19).
									;
							(9)in paragraph
			 (14)—
							(A)in the paragraph
			 header, by striking Annual and inserting
			 Semiannual;
							(B)in subparagraph
			 (A)—
								(i)by striking
			 annual and inserting semiannual;
								(ii)by striking
			 (and thereafter and all that follows through
			 representative) and inserting , and annually
			 thereafter; and
								(iii)by striking
			 to competitive and all that follows and inserting the following:
			 to competitive integrated employment or training for competitive
			 integrated employment;;
								(C)in subparagraph
			 (B), by striking and at the end;
							(D)in subparagraph
			 (C), by striking the individuals described and all that follows
			 and inserting individuals in attaining competitive integrated
			 employment; and; and
							(E)by adding at the
			 end the following:
								
									(D)an assurance that
				the State will report the information generated under subparagraphs (A), (B),
				and (C), for each of the individuals, to the Administrator of the Wage and Hour
				Division of the Department of Labor for each fiscal year, not later than 60
				days after the end of the fiscal year.
									;
				
							(10)in paragraph
			 (15)—
							(A)in subparagraph
			 (A)—
								(i)in clause
			 (i)—
									(I)in subclause (II),
			 by striking and at the end; and
									(II)by adding at the
			 end the following:
										
											(IV)individuals with
				disabilities receiving Medicaid home- and community-based waiver habilitation
				services (reference), including pre-vocational and supported employment
				services; and
											(V)youth with
				disabilities, and students with disabilities, including their need for
				pre-employment transition services described in section 114 or other transition
				services; and
											;
				and
									(ii)by striking
			 clauses (ii) and (iii) and inserting the following:
									
										(ii)include an
				assessment of the needs of individuals with disabilities for transition
				services and pre-employment transition services provided under this Act, and
				coordinated with transition services provided under the Individuals with
				Disabilities Education Act (20 U.S.C. 1400 et seq.), and an assessment as to
				whether the transition and pre-employment transition services provided under
				those Acts meet the needs of individuals with
				disabilities.
										;
				
								(B)in subparagraph
			 (B)—
								(i)by redesignating
			 clause (iii) as clause (iv); and
								(ii)by inserting
			 after clause (ii) the following:
									
										(iii)the number of
				individuals who are eligible for services under this title, but are not
				receiving such services due to an order of selection;
				and
										;
				and
								(C)in subparagraph
			 (D)—
								(i)by redesignating
			 clauses (iii) through (v) as clauses (iv) through (vi); and
								(ii)by inserting
			 after clause (ii) the following:
									
										(iii)the methods to
				be used to improve and expand vocational rehabilitation services for students
				with disabilities, including the coordination of services designed to
				facilitate the transition of such students from the receipt of educational
				services in school to postsecondary life (including the receipt of vocational
				rehabilitation services under this title, postsecondary education, employment,
				and pre-employment transition services under section
				114);
										;
								(11)in paragraph
			 (20)—
							(A)by redesignating
			 subparagraph (B) as subparagraph (C); and
							(B)by inserting after
			 subparagraph (A) the following:
								
									(B)Information on
				assistance for beneficiaries of assistance under title II or XVI of the Social
				Security ActThe State plan shall include an assurance that the
				designated State unit will make available, to individuals entitled to benefits
				under title II or XVI of the Social Security Act (42 U.S.C. 401 et seq., 1381
				et seq.) on the basis of a disability or blindness—
										(i)information on the
				availability of benefits and medical assistance authorized under the State
				Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et
				seq.) or under the Medicare program under title XVIII of the Social Security
				Act (42 U.S.C. 1395 et seq.), and medical assistance authorized under other
				federally funded programs;
										(ii)information on
				the availability of assistance through benefits planning and assistance
				programs authorized under section 1149 of the Social Security Act (42 U.S.C.
				1320b–20) and services provided by the State protection and advocacy system and
				authorized under section 1150 of the Social Security Act (42 U.S.C. 1320b–21);
				and
										(iii)in the case of
				individuals who are also eligible for a ticket under the Ticket to Work and
				Self-Sufficiency Program established under section 1148 of the Social Security
				Act (42 U.S.C. 1320b–19), general information regarding the options for using
				the ticket and information on how to contact a program manager of the Ticket to
				Work and Self-Sufficiency Program to obtain information on approved employment
				networks, on providers for the benefits planning and assistance programs
				described in clause (ii) in the State, and on the services provided by the
				State protection and advocacy system and described in clause
				(ii).
										;
				and
							(12)by adding at the
			 end the following:
							
								(25)Services for
				students with disabilitiesThe State plan shall provide an
				assurance satisfactory to the Secretary that, with respect to students with
				disabilities, the State—
									(A)has developed and
				will implement—
										(i)strategies to
				address the needs identified in the assessments described in paragraph (15);
				and
										(ii)strategies to
				achieve the goals and priorities identified by the State, in accordance with
				paragraph (15), to improve and expand vocational rehabilitation services for
				students with disabilities on a statewide basis; and
										(B)has developed and will implement a plan to
				carry out the provision of pre-employment transition services in accordance
				with section 114.
									(26)Job growth and
				developmentThe State plan
				shall provide an assurance describing how the State will utilize initiatives
				involving in-demand industry sectors or occupations as defined in section 101
				of the Workforce Investment Act of 2012 to increase competitive integrated
				employment opportunities for individuals with
				disabilities.
								.
				
						(b)ApprovalSection
			 101(b) (29 U.S.C. 721(b)) is amended to read as follows:
						
							(b)Submission;
				approval; modificationThe State plan for vocational
				rehabilitation services shall be subject to—
								(1)section 112 of the
				Workforce Investment Act of 1998, in a case in which that plan is a portion of
				the State plan described in that section 112; and
								(2)section 113 of
				such Act in a case in which that State plan for vocational rehabilitation
				services is a portion of the State unified plan described in that section
				113.
								.
					(c)ConstructionSection 101 (29 U.S.C. 721) is amended by
			 adding at the end the following:
						
							(c)ConstructionNothing in this part shall be construed to
				reduce the obligation of a local educational agency or any other agency to
				provide or pay for any transition services that are allowable under the
				programs of the respective
				agencies.
							.
					413.Eligibility and
			 individualized plan for employment
					(a)EligibilitySection
			 102(a) (29 U.S.C. 722(a)) is amended—
						(1)in paragraph
			 (2)—
							(A)in subparagraph
			 (A)—
								(i)in
			 the subparagraph header, by striking Demonstration and
			 inserting Applicants; and
								(ii)by
			 striking , unless and all that follows and inserting a period;
			 and
								(B)in subparagraph
			 (B)—
								(i)in
			 the subparagraph header, by striking Methods and inserting
			 Responsibilities;
								(ii)in
			 the first sentence—
									(I)by striking
			 In making the demonstration required under subparagraph (A), and
			 inserting Prior to determining under this subsection that an applicant
			 described in subparagraph (A) is unable to benefit due to the severity of the
			 individual's disability or that the individual is ineligible for vocational
			 rehabilitation services,; and
									(II)by striking
			 , except under and all that follows and inserting a period;
			 and
									(iii)in
			 the second sentence, by striking individual or to determine and
			 all that follows and inserting individual. In providing the trial
			 experiences, the designated State unit shall provide the individual with the
			 opportunity to try different employment experiences, including supported
			 employment, and the opportunity to become employed in competitive integrated
			 employment.;
								(2)in paragraph
			 (3)(A)(ii), by striking outcome from and all that follows and
			 inserting outcome, including supported employment, from vocational
			 rehabilitation services due to the current (as of the date of the
			 determination) severity of the disability of the individual.;
						(3)in paragraph
			 (5)—
							(A)in the matter
			 preceding subparagraph (A)—
								(i)by
			 striking If an individual and inserting If, after the
			 designated State unit carries out the activities described in paragraph (2)(B),
			 a review of existing data, and, to the extent necessary, the assessment
			 activities described in section 7(2)(A)(ii), an individual; and
								(ii)by
			 striking is determined and all that follows through not
			 to be and inserting is determined not to be;
								(B)by redesignating
			 subparagraphs (A) through (D) as subparagraphs (B) through (E),
			 respectively;
							(C)by inserting
			 before subparagraph (B) the following:
								
									(A)the ineligibility determination shall be an
				individualized one, based on the available data, and shall not be based on
				disability category;
									;
				and
							(D)in clause (i) of
			 subparagraph (C), as redesignated by subparagraph (B) of this paragraph, by
			 inserting after determination the following: , including
			 clear and convincing evidence that forms the basis for the determination of
			 ineligibility; and
							(4)in paragraph (6),
			 by striking 60 days each place it appears and inserting
			 45 days.
						(b)Development of
			 an individualized plan for employment, and related
			 informationSection 102(b) (29 U.S.C. 722(b))—
						(1)in paragraph
			 (1)—
							(A)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), and (D), and (E),
			 respectively; and
							(B)by inserting after
			 subparagraph (A) the following:
								
									(B)information on the
				availability of assistance from consumer organizations, as defined in section
				106(a)(4) (including a listing of such organizations) that can assist an
				individual in the development of an individualized plan for
				employment;
									;
				
							(2)in paragraph (3),
			 as redesignated by paragraph (2) of this subsection—
							(A)in subparagraph
			 (E)—
								(i)in
			 clause (i), by striking and at the end;
								(ii)in
			 clause (ii), by striking the period and inserting ; and;
			 and
								(iii)by
			 adding at the end the following:
									
										(iii)amended, as
				necessary, to include the post-employment services and service providers that
				are necessary for the individual to maintain or regain employment, consistent
				with the individual's strengths, resources, priorities, concerns, abilities,
				capabilities, interests, and informed
				choice.
										;
				and
								(B)by adding at the
			 end the following:
								
									(F)Timeframe for
				completing the individualized plan for employmentThe
				individualized plan for employment shall be developed as soon as possible, but
				not later than a deadline of 90 days after the date of the determination of
				eligibility described in paragraph (1), unless the designated State unit and
				the eligible individual agree to an extension of that deadline to a specific
				date by which the individualized plan for employment shall be completed.
									(G)Failure to
				develop the individualized plan for employment within the specified
				timeframeIn the event the individualized plan for employment is
				not completed by the deadline or extended deadline, as appropriate, under
				subparagraph (F), the eligible individual shall have the right to request both
				mediation and an impartial due process hearing according to the procedures
				described in subsection (c). At such hearing, the hearing officer shall have
				the authority to order the designated State unit to complete the individualized
				plan for employment within a specific period of time, not to exceed 60 days
				from the date of the decision, in addition to any other authority given to the
				officer under this section.
									;
				and
							(3)in paragraph
			 (3)—
							(A)in subparagraph
			 (A), by striking choice of the and all that follows and
			 inserting choice of the eligible individual, consistent with the
			 employment outcome of competitive integrated employment (except that in the
			 case of an eligible individual who is a student, the description may be a
			 description of the student's projected employment outcome);;
							(B)in subparagraph
			 (B)(i)—
								(i)by
			 redesignating subclause (II) as subclause (III); and
								(ii)by
			 striking subclause (I) and inserting the following:
									
										(I)needed to achieve the employment outcome,
				including, as appropriate—
											(aa)the provision of assistive technology
				devices and assistive technology services (including referrals described in
				section 103(a)(3) to the device reutilization programs and demonstrations
				described in subparagraphs (B) and (D) of section 4(e)(2) of the Assistive
				Technology Act of 1998 (29 U.S.C. 3003(e)(2))) through agreements developed
				under section 101(a)(11)(H); and
											(bb)personal assistance services
				(including training in the management of such services);
											(II)in the case of a plan for an eligible
				individual that is a student, the specific transition services and supports
				(including work experience, mentoring activities, and supported employment)
				needed to achieve the student's employment outcome or projected employment
				outcome; and
										;
				
								(C)in subparagraph
			 (F), by striking and at the end;
							(D)in subparagraph
			 (G), by striking the period and inserting ; and; and
							(E)by adding at the
			 end the following:
								
									(H)for an individual who also is receiving
				assistance from an employment network under the Ticket to Work and
				Self-Sufficiency Program established under section 1148 of the Social Security
				Act (42 U.S.C. 1320b–19), a list of the services that are listed in the
				individual work plan that the individual developed with the employment network
				under subsection (g) of that section, and a description of how responsibility
				for service delivery will be divided between the employment network and the
				designated State unit in accordance with the agreement between the two parties
				required under the Ticket to Work and Self-Sufficiency
				Program.
									.
							(c)ProceduresSection
			 102(c) (29 U.S.C. 722(c)) is amended—
						(1)in paragraph (1),
			 by adding at the end the following: These procedures also shall allow
			 for the review of any delay in the vocational rehabilitation
			 process.;
						(2)in paragraph
			 (2)—
							(A)in subparagraph
			 (A)—
								(i)in
			 clause (ii), by striking and at the end;
								(ii)in
			 clause (iii), by striking the period and inserting ; and;
			 and
								(iii)by
			 adding at the end the following:
									
										(iv)any applicable
				State limit on the time by which a request for mediation under paragraph (4) or
				a hearing under paragraph (5) shall be made, and any required procedure by
				which the request shall be made.
										; and
				
								(B)in subparagraph
			 (B)(iii), by inserting the denial, before
			 reduction,; and
							(3)in paragraph
			 (5)—
							(A)by striking
			 subparagraph (A) and inserting the following:
								
									(A)OfficerA
				due process hearing described in paragraph (2) shall be conducted by an
				impartial hearing officer who, on reviewing all the evidence presented, shall
				issue a written decision based on the provisions of the approved State plan,
				requirements specified in this Act (including regulations implementing this
				Act), and State regulations and policies that are consistent with the Federal
				requirements specified in this title. The officer shall provide the written
				decision to the applicant or eligible individual, or, as appropriate, the
				applicant’s representative or individual’s representative, and to the
				designated State unit. The impartial hearing officer shall have the authority
				to render a decision and require actions, consistent with the requirements
				specified in this title (including regulations implementing this title),
				regarding all aspects of the applicant's or eligible individual's vocational
				rehabilitation services under this
				title.
									; and
				
							(B)in subparagraph
			 (B), by striking in laws (including regulations) and inserting
			 about Federal and State laws (including regulations) and the approved
			 State plan.
							414.Vocational
			 rehabilitation servicesSection 103 (29 U.S.C. 723) is
			 amended—
					(1)in subsection (a)—
						(A)by striking paragraph (15) and inserting
			 the following:
							
								(15)transition services for students with
				disabilities, that facilitate the transition from school to postsecondary life,
				such as achievement of an employment outcome in competitive integrated
				employment, or pre-employment transition services described in section
				114;
								;
						(B)by redesignating
			 paragraphs (17) and (18) as paragraphs (18) and (19), respectively;
						(C)by inserting after
			 paragraph (16) the following:
							
								(17)customized employment
				services;
								;
				
						(D)in paragraph (18),
			 as redesignated by subparagraph (C) of this paragraph, by striking the
			 and at the end;
						(E)in paragraph (19),
			 as redesignated by subparagraph (C) of this paragraph, by striking the period
			 and inserting ; and; and
						(F)by adding at the
			 end the following:
							
								(20)mentoring
				services.
								;
				and
						(2)in subsection
			 (b)—
						(A)in paragraph
			 (2)(A), by striking the second sentence and inserting Such programs
			 shall be used to provide services that promote integration into the community
			 and that result in competitive integrated employment, including supported
			 employment and customized employment.; and
						(B)by striking
			 paragraph (6) and inserting the following:
							
								(6)Consultation and
				technical assistance services to assist State educational agencies and local
				educational agencies in planning for the transition of students with
				disabilities from school to postsecondary life, including
				employment.
								.
						415.State
			 Rehabilitation CouncilSection
			 105 (29 U.S.C. 725) is amended—
					(1)in subsection (b)(1)—
						(A)in subparagraph (A)—
							(i)by striking clause (ix) and inserting the
			 following:
								
									(ix)in a State in
				which one or more projects are funded under section 121 and in which such
				services are provided through those projects, at least one representative of
				the directors of the projects located in such
				State;
									;
				
							(ii)in
			 clause (x), by striking and at the end;
							(iii)in
			 clause (xi), by striking the period and inserting ; and;
			 and
							(iv)by
			 adding at the end the following:
								
									(xii)the director of
				the State's comprehensive statewide program of technology-related assistance
				funded under section 4 of the Assistive Technology Act of 1998 (29 U.S.C.
				3003).
									; and
				
							(B)in subparagraph
			 (B)—
							(i)in
			 clause (xi), by striking and at the end;
							(ii)in
			 clause (xii), by striking the period and inserting ; and;
			 and
							(iii)by
			 adding at the end the following:
								
									(xiii)the director of
				the State's comprehensive statewide program of technology-related assistance
				funded under section 4 of the Assistive Technology Act of 1998 (29 U.S.C.
				3003).
									;
				and
							(2)in subsection
			 (c)(6), by striking Service Act and all that follows and
			 inserting Service Act (42 U.S.C. 300x–3(a)) and the State workforce
			 investment board, and with the activities of entities carrying out programs
			 under the Assistive Technology Act of 1998 (29 U.S.C. 3001 et
			 seq.);.
					416.Performance
			 accountability measuresSection 106 (29 U.S.C. 726) is
			 amended—
					(1)by striking subsection (a) and inserting
			 the following:
						
							(a)In
				general
								(1)Standards and
				indicatorsThe evaluation standards and performance indicators
				for the vocational rehabilitation program carried out under this title shall be
				subject to the performance accountability provisions described in section
				136(b) of the Workforce Investment Act of 2012.
								(2)Additional
				performance accountability indicators
									(A)In
				generalSubject to subparagraph (B), the Commissioner may
				establish through regulation additional performance accountability indicators,
				which may include outcome and related measures of program performance.
									(B)CommentSuch
				additional performance accountability indicators shall be developed with input
				from State vocational rehabilitation agencies, related professional and
				consumer organizations, recipients of vocational rehabilitation services, and
				other interested parties.
									(3)ReportsEach
				State that receives funds under this title shall submit a report to the
				Commissioner containing information on any additional performance
				accountability indicators established under paragraph (2).
								(4)Consumer
				organizationIn this subsection, the term consumer
				organization means a membership organization, or disability advocacy
				group, for which a majority of the members of the board of directors of the
				organization or group are individuals with disabilities or family members of
				individuals with disabilities.
								;
				and
					(2)in subsection
			 (b)(2)(B), by striking clause (i) and inserting the following:
						
							(i)on a biannual
				basis, review the program improvement efforts of the State and, if the State
				has not improved its performance to acceptable levels, as determined by the
				Commissioner, direct the State to make revisions to the plan to improve
				performance;
				and
							.
					417.Monitoring and
			 review
					(a)In
			 generalSection 107(a) (29
			 U.S.C. 727(a)) is amended—
						(1)in paragraph
			 (3)(E), by inserting before the period the following: , including
			 personnel of a client assistance program under section 112, and past or current
			 recipients of vocational rehabilitation services; and
						(2)in paragraph
			 (4)—
							(A)by striking
			 subparagraphs (A) and (B) and inserting the following:
								
									(A)(i)the eligibility process
				to ensure compliance with the requirements set forth in section 102(a);
				and
										(ii)implementation of an order of
				selection, if applicable, to ensure compliance with the requirements set forth
				in section 101(a)(5); and
										(B)the provision of
				services to ensure compliance with section
				103;
									; 
							(B)in subparagraph
			 (C), by striking and at the end;
							(C)by redesignating
			 subparagraph (D) as subparagraph (E); and
							(D)by inserting after
			 subparagraph (C) the following:
								
									(D)data on
				individuals determined to be ineligible for services due to severity of their
				disability, to determine if systematic changes could result in increased
				capacity to meet the needs of such individuals;
				and
									.
							(b)ReviewSection
			 107(d) of the Rehabilitation Act of 1973 (29 U.S.C. 727(d)) is amended, in
			 paragraphs (1) and (2), by striking a final determination of the
			 Commissioner under section 101(b) or subsection (c) and inserting
			 a final determination on a State plan for vocational rehabilitation
			 services under the procedures referenced in section 101(b), or a final
			 determination by the Commissioner under subsection (c).
					418.Training and
			 services for employersSection
			 109 (29 U.S.C. 728a) is amended to read as follows:
					
						109.Training and
				services for employersA State
				may expend payments received under section 111 to educate and provide services
				to employers who have hired or are interested in hiring individuals with
				disabilities under programs carried out under this title, including—
							(1)providing training
				and technical assistance to employers regarding the employment of individuals
				with disabilities, including disability awareness, and the requirements of the
				Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.) and other
				employment-related laws;
							(2)working with
				employers to—
								(A)provide
				opportunities for work-based learning experience (including internships,
				short-term employment, apprenticeships, and fellowships), such as opportunities
				in conjunction with pre-employment transition services;
								(B)recruit qualified
				applicants with disabilities;
								(C)train employees
				with disabilities; and
								(D)promote retention
				of employees who are at risk of losing a job due to disability-related
				barriers;
								(3)providing
				consultations, technical assistance, and support to employers on workplace
				accommodations, assistive technology, and facilities and workplace
				access;
							(4)assisting
				employers with utilizing available financial support, including tax credits and
				deductions available for hiring or accommodating individuals with disabilities;
				and
							(5)supporting the development of working
				relationships between State vocational rehabilitation agencies, the workforce
				investment system, their community partners, and employers on multi-State and
				national levels, including—
								(A)encouraging
				employers to recruit qualified individuals with disabilities for available
				employment opportunities;
								(B)facilitating such
				recruitment by disseminating information about specific available employment
				opportunities to qualified individuals who are recipients of vocational
				rehabilitation services under this subtitle, or who are applicants for such
				services;
								(C)matching qualified
				individuals who are recipients of vocational rehabilitation services under this
				subtitle, or who are applicants for such services, with employers that have
				available employment opportunities on the local, regional, or national level;
				and
								(D)providing support
				services, as appropriate, to employers to facilitate the hiring of qualified
				individuals who are recipients of vocational rehabilitation services under this
				subtitle, or who are applicants for such
				services.
								.
				419.State
			 allotments
					(a)In
			 generalSection 110 (29
			 U.S.C. 730) is amended—
						(1)in subsection
			 (a)(1), by striking Subject to the provisions of subsection (c)
			 and inserting Subject to the provisions of subsections (c), (d), and
			 (e), and section 303(d); and
						(2)by striking subsections (b) and (c) and
			 inserting the following:
							
								(b)(1)Not later than 45 days
				prior to the end of the fiscal year, the Commissioner shall determine, after
				reasonable opportunity for the submission to the Commissioner of comments by
				the State agency administering or supervising the program established under
				this title, whether any amount from the payment of an allotment to a State
				under section 111(a) for any fiscal year will not be utilized by such State in
				carrying out the purposes of this title.
									(2)(A)As soon as practicable
				but not later than the end of the fiscal year, the Commissioner shall reallot
				the amount available under paragraph (1) to other States, consistent with
				subparagraphs (B) and (C), for carrying out the purposes of this title to the
				extent the Commissioner determines that another State will be able to use an
				additional amount, during that fiscal year or the subsequent fiscal year for
				carrying out such purposes.
										(B)(i)The Commissioner shall
				reallot a portion of the amount available under paragraph (1) for a fiscal year
				to each State whose allotment under subsection (a) for such fiscal year is less
				than such State's allotment under subsection (a) for the immediately preceding
				fiscal year, adjusted by the percentage change in the funds available for
				subsection (a) from the immediately preceding fiscal year.
											(ii)(I)Subject to subclause
				(II), a State that is eligible to receive a reallotment under clause (i) shall
				receive a portion for a fiscal year from the amount available for reallotment
				under paragraph (1) that is equal to the difference between—
													(aa)the amount such State was allotted
				under subsection (a) for such fiscal year; and
													(bb)the amount such State was allotted
				under subsection (a) for the immediately preceding fiscal year, adjusted by the
				percentage change in the funds available for subsection (a) from the
				immediately preceding fiscal year.
													(II)If the amount available for
				reallotment under paragraph (1) is insufficient to provide each State eligible
				to receive a reallotment under clause (i) with the portion described in
				subclause (I), the amount reallotted to each eligible State shall be determined
				by the Commissioner.
												(C)If there are funds remaining after
				each State eligible to receive a reallotment under subparagraph (B)(i) receives
				the portion described in subparagraph (B)(ii), the Commissioner shall reallot
				the remaining funds among the States requesting a reallotment.
										(3)The Commissioner shall reallot an
				amount to a State under this subsection only if the State will be able to make
				sufficient payments from non-Federal sources to pay for the non-Federal share
				of the cost of vocational rehabilitation services under the State plan for the
				fiscal year for which the amount was appropriated.
									(4)For the purposes of this part, any
				portion made available to a State for any fiscal year pursuant to this
				subsection shall be regarded as an increase of such State's allotment (as
				determined under the preceding provisions of this section) for such
				year.
									(c)(1)For fiscal year 2012 and
				for each fiscal year thereafter, the Commissioner shall reserve, from the funds
				appropriated under section 100(b)(1) for each fiscal year, an amount that is
				not less than 1.23 percent and not more than 1.5 percent of those funds in
				order to carry out section 121, provided that the minimum percentage that may
				be reserved shall increase by 0.01 percent for each succeeding fiscal year
				after fiscal year 2012.
									(2)Notwithstanding paragraph (1), there
				shall be no increase in the minimum percentage of funds reserved under
				paragraph (1) unless there is an equivalent increase in the funds appropriated
				under section
				100(b)(1).
									.
						(b)Reservation for
			 Transition and Pre-Employment Transition ServicesSection 110 (29 U.S.C. 730) is amended by
			 adding at the end the following:
						
							(d)From any State
				allotment under subsection (a) for a fiscal year, the State shall reserve not
				less than 10 percent of the allotted funds for the provision of transition
				services to assist students with disabilities and youth with disabilities in
				transitioning from education or training to employment, which includes
				pre-employment transition services under section
				114.
							.
					420.Client
			 Assistance ProgramSection 112
			 (29 U.S.C. 732) is amended—
					(1)in subsection (a),
			 in the first sentence—
						(A)by striking
			 grants to States and inserting grants to agencies
			 designated under subsection (c) (referred to individually in this section as a
			 designated CAP agency);
						(B)by inserting
			 including under sections 114, after all available
			 benefits under this Act,; and
						(C)by inserting
			 and eligibility after to ensure the protection of the
			 rights;
						(2)in subsection (b),
			 by striking the matter preceding paragraph (1) and inserting Neither an
			 agency within the State, nor the State, may receive payments from an allotment
			 under subsection (e) in any fiscal year unless the State has designated under
			 subsection (c) an agency that—;
					(3)in subsection
			 (c)—
						(A)in paragraph (2),
			 by inserting (as defined in section 106(a)) after
			 consumer organizations; and
						(B)in paragraph (3),
			 by striking agency designated under this subsection and
			 inserting designated CAP agency;
						(4)in subsection (d),
			 by striking agency designated under subsection (c) of this
			 section and inserting designated CAP agency;
					(5)in subsection
			 (e)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking subparagraph (A) and inserting the following:
								
									(A)After reserving funds under
				subparagraphs (E) and (F), the Secretary shall allot the remainder of the sums
				appropriated for each fiscal year under this section among the designated CAP
				agencies within the States on the basis of relative population of each State,
				except that no such agency shall receive less than
				$50,000.
									;
				
							(ii)in
			 subparagraph (B), by inserting the designated CAP agencies located
			 in before American Samoa; and
							(iii)by
			 striking subparagraph (D) and inserting the following:
								
									(D)(i)For any fiscal year for
				which the funds appropriated for such fiscal year under subsection (h) exceed
				$7,500,000, the minimum allotment under this subsection shall be $100,000 for
				the designated CAP agencies located in States and $45,000 for the designated
				CAP agencies located in territories.
										(ii)For any fiscal year for which the
				total amount appropriated under subsection (h) exceeds the total amount
				appropriated under such subsection (or the corresponding provision) for the
				preceding fiscal year, the Secretary shall increase each of the minimum
				allotments under clause (i) by a percentage that shall not exceed the
				percentage increase, calculated by dividing such total amount for the fiscal
				year involved by such total amount for the preceding fiscal year.
										(E)(i)For any fiscal year for
				which the amount appropriated under subsection (h) equals or exceeds
				$13,000,000, the Secretary shall reserve funds appropriated under subsection
				(h) to make a grant to the protection and advocacy system serving the American
				Indian Consortium, to provide designated CAP agency services in accordance with
				the requirements of this section. The amount of such a grant shall be the same
				amount as is provided to a territory under subparagraph (B), as increased under
				clauses (i) and, if applicable, (ii) of subparagraph (D).
										(ii)In this subparagraph:
											(I)The term American Indian
				Consortium has the meaning given the term in section 102 of the
				Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C.
				15002).
											(II)The term protection and
				advocacy system means a protection and advocacy system established under
				subtitle C of title I of the Developmental Disabilities Assistance and Bill of
				Rights Act of 2000 (42 U.S.C. 15041 et seq.).
											(F)For any fiscal year for which the
				amount appropriated under subsection (h) equals or exceeds $14,000,000, the
				Secretary shall reserve not less than 1.8 percent and not more than 2.2 percent
				of such amount to provide a grant for training and technical assistance for the
				programs established under this section. Such training and technical assistance
				shall be coordinated with activities provided under section
				509(c)(1)(A).
									;
				
							(B)in paragraph
			 (2)—
							(i)except as provided
			 in clause (ii), by striking State each place it appears and
			 inserting designated CAP agency; and
							(ii)by
			 striking States each place it appears and inserting
			 designated CAP agencies; and
							(C)in paragraph (3),
			 by striking agency designated and all that follows and inserting
			 designated CAP agency the amount specified in the application approved
			 under subsection (f).;
						(6)in subsection (f),
			 by striking State and inserting designated CAP
			 agency;
					(7)in paragraph (1)
			 of subsection (g), by striking such programs and inserting
			 the designated CAP agency of a State; and
					(8)in subsection (h),
			 by striking 1999 through 2003 and inserting 2012 through
			 2016.
					421.Technical
			 assistance for quality servicesPart B of title I (29 U.S.C. 730 et seq.),
			 is amended by adding at the end the following:
					
						113.Additional
				technical assistanceThe
				Commissioner shall provide technical assistance for programs provided under
				this title regarding improving the quality of vocational rehabilitation
				services provided through the programs, including—
							(1)consulting with
				the Department of Labor, the Small Business Administration, other appropriate
				Federal agencies, State and local workforce investment boards, and businesses
				or business-led intermediaries;
							(2)based on
				information obtained through the consultations, providing—
								(A)technical
				assistance that improves quality by enabling designated State units to develop
				successful partnerships with local and multi-State businesses in an effort to
				employ individuals with disabilities; and
								(B)technical
				assistance on developing self-employment opportunities and improving employment
				outcomes for individuals with disabilities; and
								(3)providing
				technical assistance to improve the quality of vocation rehabilitation services
				programs carried out under section 121.
							.
				
				422.Pre-employment
			 transition servicesPart B of
			 title I (29 U.S.C. 730 et seq.), as amended by section 521, is further amended
			 by adding at the end the following:
					
						114.Provision of
				pre-employment transition services for students with disabilities
							(a)In
				generalFrom the funds
				reserved under section 110(d), and funds made available from State, local, and
				private funding sources (consistent with requirements that apply to the
				acceptance and use of such funds), each State shall ensure that—
								(1)the designated
				State unit shall provide, or arrange for the provision of, pre-employment
				transition services for all students with disabilities who are in need of such
				services; and
								(2)the designated
				State unit will not expend more than 5 percent of the funds reserved to carry
				out this section to pay for the administrative costs associated with providing
				pre-employment transition services under this section.
								(b)Local
				pre-Employment transition coordinator
								(1)CoordinatorEach
				local office of a designated State unit shall designate at least 1 staff person
				to carry out the responsibilities of a Local Pre-Employment Transition
				Coordinator for students with disabilities, as well as appropriate staff to
				support the Coordinator in carrying out the responsibilities as described in
				paragraph (2).
								(2)ResponsibilitiesIt
				shall be the responsibility of a Local Pre-Employment Transition Coordinator
				to—
									(A)attend
				individualized education program meetings, as appropriate, for students with
				disabilities;
									(B)work with the
				local workforce investment boards, one-stop centers, and employers to develop
				job opportunities for students with disabilities, including internships, summer
				employment opportunities and other employment opportunities available
				throughout the school year, and apprenticeships; and
									(C)work with schools,
				including those carrying out activities under section 614(d)(1)(A)(i)(VIII) of
				the Individuals with Disabilities Education Act (20 U.S.C.
				1414(d)(1)(A)(i)(VIII)), to coordinate and ensure the provision of
				pre-employment transition services for students with disabilities, including
				services described in clauses (i) through (v) of section 7(30)(B).
									(c)National
				pre-Employment transition coordination
								(1)In
				generalThe Secretary of Education and the Secretary of Labor
				shall each designate a lead staff person to fulfill the responsibilities of a
				National Pre-Employment Transition Coordinator for Students with Disabilities.
				The National Pre-Employment Transition Coordinators shall work cooperatively,
				and with other Federal agencies including the Corporation for National and
				Community Service, to develop and coordinate—
									(A)agency policies
				related to pre-employment transition services; and
									(B)resources to
				increase job opportunities for students with disabilities, including
				internships, summer employment opportunities and other employment opportunities
				available throughout the school year, and apprenticeships.
									(2)ConstructionNothing
				in this subsection shall be construed to prohibit either Secretary from
				assigning additional responsibilities, other than the responsibilities
				described in this subsection, to a staff person designated under this
				subsection.
								.
				423.American Indian
			 vocational rehabilitation servicesSection 121 (29 U.S.C. 741) is
			 amended—
					(1)in subsection (a),
			 in the first sentence, by inserting before the period the following:
			 (referred to in this section as eligible individuals),
			 consistent with such eligible individuals' strengths, resources, priorities,
			 concerns, abilities, capabilities, interests, and informed choice, so that such
			 individuals may prepare for, and engage in, high quality employment that will
			 increase opportunities for economic self-sufficiency;
					(2)in subsection
			 (b)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (B), by striking and at the end;
							(ii)in
			 subparagraph (C), by striking the period and inserting ; and;
			 and
							(iii)by
			 adding at the end the following:
								
									(D)contains
				assurances that—
										(i)all decisions
				affecting eligibility for vocational rehabilitation services, the nature and
				scope of available vocational rehabilitation services, and the provision of
				such services, will be made by a representative of the tribal vocational
				rehabilitation program funded through the grant; and
										(ii)such decisions
				will not be delegated to another agency or
				individual.
										;
				and
							(B)by striking
			 paragraphs (3) and (4) and inserting the following:
							
								(3)If an application is approved under
				this part for a grant, the resulting grant shall be for 5 years, if the grant
				recipient complies with the program requirements for the program carried out
				under this part (including the regulations promulgated for the program). The
				grant shall be renewed for additional 5-year periods if the Commissioner
				determines that the grant recipient demonstrated acceptable past performance
				and the grant recipient submits, and obtains approval by the Commissioner, for
				a plan, including a proposed budget, that identifies future performance
				criteria, goals, and objectives. The State shall continue to provide vocational
				rehabilitation services under the State plan to American Indians residing on or
				near a reservation whenever such State includes any such American Indians in
				its State population under section 110(a)(1).
								(4)In allocating funds for grants under
				this part, the Secretary shall give priority to paying the continuation costs
				of projects in existence on the date of the allocation and may provide for
				increases in funding for such projects that the Secretary determines to be
				necessary.
								;
						(3)by redesignating
			 subsection (c) as subsection (d); and
					(4)by inserting after
			 subsection (b) the following:
						
							(c)(1)From the funds appropriated and made
				available to carry out this part for any fiscal year, beginning with fiscal
				year 2012, the Commissioner shall first reserve not less than 1.8 percent and
				not more than 2 percent of the funds to provide training and technical
				assistance to governing bodies described in subsection (a) for such fiscal
				year.
								(2)From the funds reserved under
				paragraph (1), the Commissioner shall make grants to, and enter into contracts
				and other arrangements with, entities that have experience in the operation of
				vocational rehabilitation services programs under this section to provide such
				training and technical assistance with respect to developing, conducting,
				administering, and evaluating such programs.
								(3)The Commissioner shall conduct a
				survey of the governing bodies regarding training and technical assistance
				needs in order to determine funding priorities for such grants, contracts, or
				other arrangements.
								(4)To be eligible to receive a grant or
				enter into a contract or other arrangement under this section, such an entity
				shall submit an application to the Commissioner at such time, in such manner,
				and containing a proposal to provide such training and technical assistance,
				and containing such additional information as the Commissioner may require. The
				Commissioner shall provide for peer review of grant applications by panels that
				include persons who are not government employees and who have experience in the
				operation of vocational rehabilitation services programs under this
				section.
								.
					CResearch and
			 Training
				431.PurposeSection 200 (29 U.S.C. 760) is
			 amended—
					(1)in paragraph (1),
			 by inserting technical assistance, after
			 training,;
					(2)in paragraph (2), by inserting
			 technical assistance, after training,;
					(3)in paragraph
			 (3)—
						(A)in the matter
			 preceding subparagraph (A)—
							(i)by
			 inserting , use, and adoption after transfer;
			 and
							(ii)by
			 inserting in a timely and efficient manner, after
			 disabilities; and
							(B)in subparagraph
			 (D), by inserting and dissemination of research findings to individuals
			 with disabilities and other interested entities after
			 technology;
						(4)in paragraph (5),
			 by striking and after the semicolon;
					(5)in paragraph (6),
			 by striking the period and inserting ; and; and
					(6)by adding at the
			 end the following:
						
							(7)identify effective
				strategies for supporting the employment of individuals with disabilities in
				competitive integrated
				employment.
							.
					432.Authorization
			 of appropriationsSection
			 201(a) (29 U.S.C. 761(a)) is amended—
					(1)in paragraph (1),
			 by striking 1999 through 2003 and inserting 2012 through
			 2016; and
					(2)in paragraph (2),
			 by striking 1999 through 2003 and inserting 2012 through
			 2016.
					433.National
			 Institute on Disability and Rehabilitation ResearchSection 202 (29 U.S.C. 762) is
			 amended—
					(1)in subsection
			 (a)(1)(A)—
						(A)in clause (ii), by
			 striking and training; and and inserting , training, and
			 technical assistance;;
						(B)by redesignating
			 clause (iii) as clause (iv); and
						(C)by inserting after
			 clause (ii) the following:
							
								(iii)knowledge
				translation and dissemination; and
								;
				
						(2)in subsection
			 (b)—
						(A)in paragraph (3),
			 by striking in rehabilitation and inserting on disability
			 and rehabilitation;
						(B)in paragraph
			 (4)—
							(i)in
			 the matter preceding subparagraph (A), by inserting education, health
			 and health care, after independent living,; and
							(ii)by
			 striking subparagraphs (A) through (D) and inserting the following:
								
									(A)public and private
				entities, including—
										(i)elementary schools
				and secondary schools (as defined in section 9101 of the Elementary and
				Secondary Education Act of 1965);
										(ii)institutions of
				higher education; and
										(iii)nongovernmental
				agencies and organizations;
										(B)rehabilitation
				practitioners;
									(C)employers and
				organizations representing employers with respect to employment-based
				educational materials or research;
									(D)individuals with
				disabilities (especially such individuals who are members of minority groups or
				of populations that are unserved or underserved by programs under this
				Act);
									(E)the individuals'
				representatives for the individuals described in subparagraph (D); and
									(F)the Committee on
				Health, Education, Labor, and Pensions of the Senate, the Committee on
				Appropriations of the Senate, the Committee on Education and the Workforce of
				the House of Representatives, the Committee on Appropriations of the House of
				Representatives, and the National Council on
				Disability;
									.
							(C)in paragraph
			 (6)—
							(i)by
			 inserting disability and after advances in;
			 and
							(ii)by
			 inserting education, health and health care, after
			 independent living,;
							(D)in paragraph (7),
			 by striking taking whatever action is necessary to keep the Congress
			 fully and currently informed and inserting reporting to Congress
			 on a continuing and yearly basis;
						(E)in paragraph (8),
			 by striking health, income, and inserting health and
			 health care, income, education,;
						(F)in paragraph (10),
			 by striking and telecommuting; and and inserting ,
			 supported employment (including customized employment), and
			 telecommuting;;
						(G)in paragraph (11),
			 by striking the period and inserting ; and; and
						(H)by adding at the
			 end the following:
							
								(12)ensuring that the
				research activities and findings, demonstration projects, reports, evaluations,
				studies, information described in this section, as well as information about
				any reports in progress, will be made publicly available in a timely manner,
				including through electronic means (such as the website of the Department of
				Education and other relevant government agency websites) in order to inform the
				public about the research and activities performed under this
				title.
								;
						(3)in subsection
			 (d)(1), in the second sentence, by inserting before the period the following:
			 , and shall not be an employee of the Department of Education during the
			 90-day period before such appointment;
					(4)in subsection
			 (f)(1), by striking the second sentence and inserting the following: The
			 scientific peer review shall be conducted by individuals who are not Department
			 of Education employees, who are scientists or other experts in the disability
			 and rehabilitation field (including the independent living field), including
			 individuals with disabilities and the individuals’ representatives, and who
			 have sufficient knowledge to review applications for the financial assistance.
			 Such panel shall include a member of the covered school community (for any
			 activity resulting in educational materials or a product to be used in a
			 covered school), a member of the business community (for an activity resulting
			 in a product to be used in an employment activity), a member of the assistive
			 technology community (for an activity relating to assistive technology), and an
			 accessible electronic and information technology vendor or manufacturer (for an
			 activity relating to accessible electronic and information technology). The
			 peer review panel shall include a director of a designated State unit for a
			 panel that considers research related to the operation or administration of the
			 vocational rehabilitation program.;
					(5)in subsection
			 (h)—
						(A)in paragraph
			 (1)(A)—
							(i)by
			 inserting disability and after priorities for;
			 and
							(ii)by
			 inserting dissemination, after training,;
			 and
							(B)in paragraph
			 (2)(A), by striking , especially in the area of
			 employment;
						(6)by redesignating
			 subsections (i), (j), and (k), as subsections (j), (k), and (l),
			 respectively;
					(7)by inserting after
			 subsection (h) the following:
						
							(i)(1)The Director shall
				determine if entities that received financial assistance under this title are
				complying with the applicable requirements of this Act and achieving measurable
				goals, described in section 204(d)(2), that are consistent with the
				requirements of the programs under which the entities received the financial
				assistance.
								(2)To assist the Director in carrying
				out the responsibilities described in paragraph (1), the Director shall require
				recipients of financial assistance under this title to submit relevant
				information to evaluate program outcomes with respect to the measurable goals
				described in section 204(d)(2) pursuant to section 75.118 of title 34, Code of
				Federal
				Regulations.
								;
					(8)in subsection (k),
			 as redesignated by paragraph (6), by striking paragraph (3); and
					(9)by striking
			 subsection (l), as redesignated by paragraph (6), and inserting the
			 following:
						
							(l)The Director shall
				make grants to institutions of higher education for the training of
				rehabilitation researchers, including individuals with disabilities and
				traditionally underserved populations of individuals with disabilities, as
				described in section 21, with particular attention to research areas
				that—
								(1)support the
				implementation and objectives of this Act; and
								(2)improve the
				effectiveness of services authorized under this Act.
								(m)(1)Not later than December
				31 of each year, the Director shall prepare, and submit to the Secretary, the
				Committee on Health, Education, Labor, and Pensions of the Senate, and the
				Committee on Education and the Workforce of the House of Representatives, a
				report on the activities funded under this title.
								(2)The report under paragraph (1) shall
				include—
									(A)a compilation and summary of the
				information provided by recipients of financial assistance for such activities
				under this title;
									(B)a summary of recipients of financial
				assistance received under this title and the progress of the recipients of
				financial assistance in achieving the measurable goals described in section
				204(d)(2); and
									(C)a summary of practical implications of
				research outcomes and anticipated next steps.
									(n)(1)If the Director
				determines that an entity that receives financial assistance under this title
				fails to comply with the applicable requirements of this Act, or to make
				progress toward achieving the measurable goals described in section 204(d)(2),
				with respect to the covered activities involved, the Director shall enact
				monitoring and enforcement measures pursuant to section 75.253 of title 34,
				Code of Federal Regulations.
								(2)As part of the annual report required
				under subsection (m), the Secretary shall describe each action taken by the
				Secretary under paragraph (1) and the outcomes of such
				action.
								.
					434.Interagency
			 CommitteeSection 203 (29
			 U.S.C. 763) is amended—
					(1)in subsection
			 (a)(1)—
						(A)by striking
			 and cooperation and inserting , cooperation, and
			 collaboration;
						(B)by inserting
			 disability and after agencies conducting;
						(C)by inserting
			 the Chairman of the National Council on Disability, the Assistant
			 Secretary for Disability Employment Policy, the Secretary of Defense, the
			 Director of the Office on Disability of the Department of Health and Human
			 Services, after Assistant Secretary for Special Education and
			 Rehabilitative Services,; and
						(D)by striking
			 and the Director of the National Science Foundation. and
			 inserting the Director of the National Science Foundation, the Secretary
			 of Commerce, and the Administrator of the Small Business
			 Administration.;
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking from targeted individuals and inserting
			 individuals with disabilities and their representatives;
			 and
						(B)in paragraph
			 (2)—
							(i)by
			 striking subparagraphs (A) and (B) and inserting the following:
								
									(A)share information
				regarding the range of assistive technology research, rehabilitation research,
				and research that incorporates the principles of universal design, that is
				being carried out by members of the Committee and other Federal departments and
				organizations;
									(B)identify and make
				efforts to address, gaps in assistive technology research, rehabilitation
				research, and research that incorporates the principles of universal design,
				that are not being adequately
				addressed;
									;
							(ii)in
			 subparagraph (D)—
								(I)by striking
			 and research that incorporates the principles of universal
			 design and inserting , rehabilitation research, and research
			 that incorporates the principles of universal design; and
								(II)by striking
			 and after the semicolon; and
								(iii)in
			 subparagraph (E), by striking and research that incorporates the
			 principles of universal design. and inserting , rehabilitation
			 research, and research that incorporates the principles of universal design;
			 and;
							(3)by striking
			 subsection (d);
					(4)by redesignating
			 subsection (c) as subsection (d);
					(5)by inserting after
			 subsection (b) the following:
						
							(c)(1)Not later than 2 years after the date of
				enactment of the Workforce Investment Act of 2012, and periodically thereafter,
				the Committee shall host a disability and rehabilitation research summit, for
				the purposes of establishing a research agenda to ensure projects are relevant
				and applicable, bringing together policymakers, representatives from Federal
				agencies conducting disability and rehabilitation research, nongovernmental
				funders of rehabilitation research, and organizations representing individuals
				with disabilities, researchers, and providers.
								(2)Based on the proceedings of the
				summit described in paragraph (1), the Committee shall develop a comprehensive
				Government-wide strategic plan for disability and rehabilitation research. The
				strategic plan shall include measurable goals and objectives, action-oriented
				measures, timetables, budgets, and assignment of responsible individuals and
				agencies for carrying out research activities. At a minimum, the strategic plan
				shall include—
									(A)research priorities and
				recommendations;
									(B)the development of a searchable
				Government-wide inventory of disability and rehabilitation research for trend
				and data analysis across Federal agencies;
									(C)a set of guiding principles and
				policies and procedures for conducting and administering disability and
				rehabilitation research across Federal agencies; and
									(D)a summary of underemphasized and of
				duplicative areas of research.
									(3)Not later than 90 days after the
				conclusion of the summit described in paragraph (1), the strategic plan
				described in paragraph (2) shall be submitted to the President and the
				Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Education and the Workforce of the House of
				Representatives.
								(4)The annual report prepared by the
				Committee under subsection (d) shall include an annual accounting of the
				progress made in implementing the strategic plan described in paragraph (2),
				including achievement of measurable goals and objectives, timetables, budgets,
				and the assignment of responsible individuals and agencies.
								(5)The Committee shall have the
				authority to facilitate collaborative projects among Federal agencies by
				receiving the transfer of funds from such
				agencies.
								;
					(6)in subsection (d),
			 as redesignated by paragraph (4), by striking paragraph (1) and inserting the
			 following:
						
							(1)describes the
				progress of the Committee in fulfilling the duties described in subsections (b)
				and (c), and including specifically for subsection (c)—
								(A)a report of the
				progress made in implementing the strategic plan;
								(B)a description of
				the achievement of measurable goals, objectives, and timetables;
								(C)detailed budgetary
				information; and
								(D)the assignment of
				responsible individuals and agencies.
								;
				and
					(7)in subsection
			 (e)—
						(A)in paragraph (1),
			 by striking and after the semicolon; and
						(B)in paragraph (2),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(3)the term
				rehabilitation research means research on issues and topics
				related to attaining maximum self sufficiency and function by individuals with
				disabilities, including research on assistive technology and universal design,
				employment, education, health and function, and community integration and
				participation.
								.
						435.Research and
			 other covered activitiesSection 204 (20 U.S.C. 764) is
			 amended—
					(1)in subsection (a)—
						(A)in paragraph
			 (1)—
							(i)by
			 inserting have practical real life applications and before
			 maximize; and
							(ii)by
			 striking employment, independent living, and inserting
			 employment, education, independent living, health and health
			 care,;
							(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by inserting and from which the research findings can
			 be transferred to practice after State agencies;
			 and
							(ii)in
			 subparagraph (B)—
								(I)by striking clause
			 (ii) and inserting the following:
									
										(ii)studies and analysis of policies and
				the interaction of how particular factors (industrial, vocational, educational,
				employment, social, recreational, psychiatric, psychological, economic, and
				health and health care), including for traditionally underserved populations as
				described in section 21, affect the rehabilitation of individuals with
				disabilities;
										;
								(II)in clause (iii),
			 by striking are homebound and inserting have significant
			 challenges attempting to engage with community life outside of their
			 homes;
								(III)in clause (iv),
			 by inserting , including the principles of universal design and the
			 interoperability of products and services after
			 disabilities;
								(IV)in clause (v), by
			 inserting , and to promote employment opportunities in competitive
			 integrated employment after employment;
								(V)in clause (vi), by
			 striking and after the semicolon;
								(VI)in clause (vii),
			 by striking and assistive technology. and inserting ,
			 assistive technology, and communications technology; and; and
								(VII)by adding at the
			 end the following:
									
										(viii)studies, analyses, and other
				activities affecting employment outcomes as defined in section 7(11), including
				self-employment and telecommuting, of individuals with
				disabilities.
										;
				and
								(C)by adding at the
			 end the following:
							
								(3)In carrying out this section, the
				Director shall emphasize covered activities that include plans for—
									(A)dissemination of high quality
				materials, scientifically valid research results, or findings, conclusions, and
				recommendations resulting from covered activities, including through electronic
				means (such as the website of the Department of Education), so that such
				information is available in a timely manner to the general public; or
									(B)the commercialization of marketable
				products, research results, or findings, resulting from the covered
				activities.
									;
						(2)in subsection
			 (b)—
						(A)in paragraph (1),
			 by striking (18) both places the term appears and inserting
			 (17);
						(B)in paragraph
			 (2)—
							(i)in
			 subparagraph (A), by striking clauses (i) and (ii) and inserting the
			 following:
								
									(i)be operated in collaboration with
				institutions of higher education or providers of rehabilitation services,
				developers or providers of assistive technology devices, assistive technology
				services, or information technology devices or services, or providers of other
				appropriate services; and
									(ii)serve as centers of national
				excellence and national or regional resources for individuals with
				disabilities, as well as providers, educators, and
				researchers.
									;
							(ii)in
			 subparagraph (B)—
								(I)in clause (i), by
			 striking alleviate or stabilize and all that follows through the
			 semicolon and inserting maximize health and function (including
			 alleviating or stabilizing conditions, or preventing secondary conditions), and
			 promote maximum social and economic independence of individuals with
			 disabilities, including promoting the ability of the individuals to prepare
			 for, secure, retain, regain, or advance in employment;;
								(II)in clause (iii),
			 by striking and after the semicolon; and
								(III)by striking
			 clause (iv) and inserting the following:
									
										(iv)serving as an informational and
				technical assistance resource to individuals with disabilities, as well as to
				providers, educators, and researchers, through conferences, workshops, public
				education programs, in-service training programs, and similar activities and
				providing knowledge translation to promote the use of research findings through
				training, technical assistance, and dissemination, including identifying
				potential new areas of research; and
										(v)developing practical applications for
				the findings of the research of the
				Centers.
										;
				and
								(iii)in
			 subparagraph (C)—
								(I)in clause (i), by
			 inserting , including research on assistive technology devices,
			 assistive technology services, and accessible electronic and information
			 technology devices after research;
								(II)in clause (ii),
			 by striking and social and inserting , social, and
			 economic;
								(III)by striking
			 clauses (iii) through (vi) and inserting the following:
									
										(iii)improving the evaluation process for
				determining the assistive technology needs of individuals with
				disabilities;
										(iv)research related to vocational
				rehabilitation, including the use of assistive technology devices and
				accessible electronic and information technology devices in employment;
										(v)continuation of research that promotes
				the emotional, social, educational, and functional growth of children who are
				individuals with disabilities, as well as their integration in school,
				employment, and community activities;
										(vi)continuation of research to develop
				and evaluate interventions, policies, and services that support families of
				children and adults who are individuals with disabilities;
										(vii)continuation of research that will
				improve services and policies that foster the independence and social
				integration of individuals with disabilities, and enable individuals with
				disabilities, including individuals with intellectual disabilities and other
				developmental disabilities, to live in their communities; and
										(viii)research, dissemination, and
				technical assistance on best practices in supported employment and other
				strategies to promote competitive integrated employment for persons with the
				most significant
				disabilities.
										;
								(IV)by striking
			 subparagraph (D) and inserting the following:
									
										(D)Training of students preparing to be
				rehabilitation personnel or to provide rehabilitative, assistive, or supportive
				services (such as rehabilitation counseling, personal care services, direct
				care, job coaching, aides in school based setting, or advice or assistance in
				utilizing assistive technology devices, assistive technology services, and
				accessible electronic and information technology devices and services) shall be
				an important priority for each such
				Center.
										;
								(V)by striking
			 subparagraph (I); and
								(VI)by redesignating
			 subparagraphs (J) through (O) as subparagraphs (I) through (N),
			 respectively;
								(C)in paragraph
			 (3)—
							(i)in
			 subparagraph (B)—
								(I)in clause
			 (ii)(II), by striking employment and inserting
			 educational, employment,; and
								(II)in clause
			 (iii)(II), by striking employment and inserting
			 educational, employment,;
								(ii)in
			 subparagraph (D)(ii), by adding at the end the following: Each such
			 Center conducting an activity relating to assistive technology or relating to
			 accessible electronic and information technology shall include in the advisory
			 committee a member of the assistive technology or accessible electronic and
			 information technology community, respectively. Each such Center conducting an
			 activity resulting in educational materials or a product to be used in a
			 covered school, or resulting in a product to be used in an employment activity,
			 shall include in the advisory committee a member of the covered school
			 community, or a member of the business community, respectively.;
			 and
							(iii)in
			 subparagraph (G)(ii), by inserting the success of any commercialized
			 product researched or developed through the Center, after
			 individuals with disabilities,;
							(D)in paragraph
			 (4)(B)—
							(i)in
			 clause (i)—
								(I)by striking
			 special and inserting unique; and
								(II)by inserting
			 social and functional needs, and before acute
			 care; and
								(ii)in
			 clause (iv), by inserting education, health and health care,
			 after employment,;
							(E)in paragraph
			 (8)—
							(i)by striking
			 Veteran’s Administration and inserting Department of
			 Veterans Affairs, the Department of Defense, the Substance Abuse and Mental
			 Health Services Administration, the Federal Communications Commission,;
			 and
							(ii)by inserting
			 the Department of Commerce, the Small Business Administration, the
			 Department of Labor, after Space Administration,;
							(F)by striking
			 paragraphs (9) and (11);
						(G)by redesignating
			 paragraphs (10), (12), (13), (14), (15), (16), (17), and (18), as paragraphs
			 (9), (10), (11), (12), (13), (14), (15), and (16), respectively;
						(H)in paragraph (11),
			 as redesignated by subparagraph (G)—
							(i)in
			 the matter preceding subparagraph (A), by striking employment needs of
			 individuals with disabilities, and inserting employment needs,
			 opportunities, and outcomes (including those relating to self-employment,
			 supported employment, and telecommuting) of individuals with disabilities,
			 including older individuals with disabilities, students with disabilities who
			 are transitioning from school to postsecondary life, including employment, and
			 out of school youth with disabilities,;
							(ii)in
			 subparagraph (B), by inserting and employment related after
			 the employment;
							(iii)in
			 subparagraph (E), by striking and after the semicolon;
							(iv)in
			 subparagraph (F), by striking the period at the end and inserting ;
			 and; and
							(v)by
			 adding at the end the following:
								
									(G)develop models and
				alternatives to help transition sheltered workshops for individuals with
				disabilities to competitive integrated employment for such individuals, and
				develop recommendations for decreasing reliance on the special minimum wage
				certificate program under section 14(c) of the Fair Labor Standards Act of 1938
				(29 U.S.C.
				214(c)).
									;
							(I)in paragraph (14),
			 as redesignated by subparagraph (G), by striking and access to gainful
			 employment. and inserting , full participation, equal
			 opportunity, and economic self-sufficiency.; and
						(J)by adding at the
			 end the following:
							
								(17)Research grants may be used to
				provide for research and training concerning the delivery of vocational
				rehabilitation services. Such projects and activities may include projects and
				activities designed to—
									(A)identify, develop, and evaluate
				evidence-based practices or policies that are effective in improving employment
				outcomes for individuals with disabilities;
									(B)conduct research related to improving
				the provision of services for underserved or special populations, such as
				strategies to enhance employment services and outcomes for middle-aged and
				older workers with disabilities or American Indians with disabilities;
									(C)conduct research on the delivery of
				vocational rehabilitation services to rural areas;
									(D)demonstrate innovative models of
				service delivery or testing methods of service delivery that have the potential
				to improve the effectiveness of programs authorized under this Act, including
				the use of assistive technology devices and accessible electronic and
				information technology devices in employment;
									(E)conduct research on ways to improve
				the performance of State vocational rehabilitation agencies;
									(F)disseminate and promote the
				implementation of evidence-based practices identified through these activities;
				and
									(G)conduct rigorous evaluations of
				programs and activities administered by the Rehabilitation Services
				Administration or supported under this
				Act.
									;
				and
						(3)by adding at the
			 end the following:
						
							(d)(1)The Director shall award
				the grants, contracts, or other financial assistance under this title on a
				competitive basis.
								(2)(A)To be eligible to
				receive financial assistance under this section for a covered activity, an
				entity shall submit an application to the Director at such time, in such
				manner, and containing such information as the Director may require.
									(B)The application shall include
				information describing—
										(i)measurable goals, as established
				through section 1115 of title 31, United States Code, and a timeline and
				specific plan for meeting the goals, that the applicant has set for addressing
				priorities related to—
											(I)commercialization of a marketable
				product (including a marketable curriculum or research) resulting from the
				covered activity;
											(II)in the case of a covered activity
				relating to technology, technology transfer;
											(III)in the case of research,
				dissemination of research results to, as applicable, Government entities,
				individuals with disabilities, covered schools, the business community, the
				assistive technology community, and the accessible electronic and information
				technology community; and
											(IV)other priorities as required by
				the Director; and
											(ii)how the applicant will quantifiably
				measure the goals to determine whether the goals have been accomplished.
										(3)(A)In the case of an
				application for financial assistance under this section to carry out a covered
				activity that results in the development of a marketable product, the
				application shall also include a commercialization and dissemination plan, as
				appropriate, containing commercialization and marketing strategies for the
				product involved, and strategies for disseminating information about the
				product. The financial assistance shall not be used to carry out the
				commercialization and marketing strategies.
									(B)In the case of any other application
				for financial assistance to carry out a covered activity under this section,
				the application shall also include a dissemination plan, containing strategies
				for disseminating educational materials, research results, or findings,
				conclusions, and recommendations, resulting from the covered
				activity.
									.
					436.Rehabilitation
			 Research Advisory CouncilSection 205 (29 U.S.C. 765) is
			 amended—
					(1)in subsection (a),
			 by inserting not less than after composed of ;
			 and
					(2)by striking
			 subsection (c) and inserting the following:
						
							(c)QualificationsMembers
				of the Council shall include representatives of rehabilitation professionals,
				rehabilitation researchers, the directors of community rehabilitation programs,
				the business community (including a representative of the small business
				community) that has experience with the system of vocational rehabilitation
				services carried out under this Act and with hiring individuals with
				disabilities, assistive technology developers and manufacturers, information
				technology vendors and manufacturers, entities carrying out programs under the
				Assistive Technology Act of 1998 (29 U.S.C. 3001 et seq.), covered school
				professionals, individuals with disabilities, and the individuals’
				representatives. At least one-half of the members shall be individuals with
				disabilities or the individuals’
				representatives.
							.
					437.Definition of
			 covered schoolTitle II (29
			 U.S.C. 760) is amended by adding at the end the following:
					
						206.Definition of
				covered schoolIn this title,
				the term covered school means an elementary school or secondary
				school (as such terms are defined in section 9101 of the Elementary and
				Secondary Education Act of 1965 (20 U.S.C. 7801)) or an institution of higher
				education.
						.
				DProfessional
			 Development and Special Projects and Demonstration
				441.TrainingSection 302 (29 U.S.C. 772) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)in
			 subparagraph (E)—
								(I)by striking all
			 after deliver and inserting supported employment services
			 and customized employment services to individuals with the most significant
			 disabilities; and
								(II)by striking
			 and after the semicolon;
								(ii)in
			 subparagraph (F), by striking and after the semicolon;
							(iii)in
			 subparagraph (G), by striking the period at the end and inserting ;
			 and; and
							(iv)by
			 adding at the end the following:
								
									(H)personnel trained
				in providing assistive technology
				services.
									;
							(2)in subsection
			 (b)(1)(B)(i), by striking or prosthetics and orthotics and
			 inserting prosthetics and orthotics, rehabilitation teaching for the
			 blind, or orientation and mobility instruction;
					(3)in subsection
			 (g)—
						(A)in paragraph (1),
			 by adding after the period the following: Any technical assistance
			 provided to community rehabilitation programs shall be focused on the
			 employment outcome of competitive integrated employment for individuals with
			 disabilities.; and
						(B)in paragraph
			 (3)—
							(i)in subparagraph
			 (A), by striking clause (iv) and inserting the following:
								
									(iv)for the 2 years
				following the date of enactment of the Workforce Investment Act of 2012, to
				provide training regarding the amendments made to this
				Act.
									;
				and
							(ii)in subparagraph
			 (B), by striking on the date of enactment of the Rehabilitation Act
			 Amendments of 1998 and inserting on the date of enactment of the
			 Workforce Investment Act of 2012; and
							(4)in subsection (i),
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2012 through 2016.
					442.Demonstration
			 and training programsSection
			 303 (29 U.S.C. 773) is amended—
					(1)in subsection
			 (b)—
						(A)in paragraph
			 (5)—
							(i)in
			 subparagraph (A)—
								(I)by striking clause
			 (i) and inserting the following:
									
										(i)special projects
				and demonstration programs focused on improving transition from education to
				competitive integrated employment for youth who are individuals with
				significant disabilities;
										;
				and
								(II)by striking
			 clause (iii) and inserting the following:
									
										(iii)increasing
				competitive integrated employment for individuals with significant
				disabilities.
										;
				and
								(B)by striking
			 paragraph (6);
						(2)in subsection
			 (c)(2)—
						(A)in subparagraph
			 (E), by striking and after the semicolon;
						(B)by redesignating
			 subparagraph (F) as subparagraph (G); and
						(C)by inserting after
			 subparagraph (E) the following:
							
								(F)to provide support
				and guidance in helping individuals with significant disabilities, including
				students with disabilities, transition to competitive integrated employment;
				and
								;
				and
						(3)by striking
			 subsection (i), as redesignated by paragraph (2), and inserting the
			 following:
						
							(i)Authorization of
				appropriationsFor the
				purpose of carrying out this section (other than subsections (c) and (e)),
				there are authorized to be appropriated such sums as may be necessary for each
				of the fiscal years 2012 through
				2016.
							.
					443.Migrant and
			 seasonal farmworkersSection
			 304(b) (29 U.S.C. 774(b)) is amended by striking fiscal years 1999
			 through 2003 and inserting fiscal years 2012 through
			 2016.
				444.Recreational
			 programsSection 305 (29
			 U.S.C. 776) is amended—
					(1)in subsection
			 (a)(1)(B), by striking construction of facilities for aquatic
			 rehabilitation therapy,; and
					(2)in subsection (b),
			 by striking fiscal years 1999 through 2003 and inserting
			 fiscal years 2012 through 2016.
					ENational Council
			 on Disability
				451.ReportSection 401 (29 U.S.C. 781) is amended by
			 striking subsection (c).
				452.Authorization
			 of appropriationsSection 405
			 (29 U.S.C. 785) is amended by striking fiscal years 1999 through
			 2003 and inserting fiscal years 2012 through
			 2016.
				FRights and
			 advocacy
				456.Board and
			 Council
					(a)Architectural
			 and transportation barriers compliance boardSection 502(j) (29 U.S.C. 792(j)) is
			 amended by striking 1999 through 2003 and inserting 2012
			 through 2016.
					(b)Program or
			 activitySection 504(b)(2)(B)
			 (29 U.S.C. 794(b)(2)(B)) is amended by striking vocational
			 education and inserting career and technical
			 education.
					(c)Interagency
			 Disability Coordinating CouncilSection 507(a) (29 U.S.C. 794c(a)) is
			 amended by inserting the Chairperson of the National Council on
			 Disability, before and such other.
					457.Protection and
			 advocacy of individual rightsSection 509 (29 U.S.C. 794e) is
			 amended—
					(1)in subsection
			 (c)(1)(A), by inserting a grant or contract for before
			 training;
					(2)in subsection
			 (f)—
						(A)in paragraph
			 (2)—
							(i)by
			 striking general and all that follows through
			 records and inserting general authorities (including
			 rights and remedies), including the authority to access records;
			 and
							(ii)by
			 inserting of title I  after subtitle C;
			 and
							(B)in paragraph (3),
			 by striking authority and inserting authority (including
			 the right);
						(3)in subsection
			 (g)(2), by striking was paid and all that follows and inserting
			 was paid, except that program income generated from the amount paid to
			 an eligible system for a fiscal year shall remain available to such system in
			 accordance with section 19 of this Act.;
					(4)in subsection (l), by striking 1999
			 through 2003 and inserting 2012 through 2016;
					(5)by redesignating
			 subsections (l) and (m) as subsections (m) and (n), respectively; and
					(6)by inserting after
			 subsection (k) the following:
						
							(l)System
				authorityFor purposes of serving persons eligible for services
				under this section, an eligible system shall have the same general authorities,
				including access to records, as the system is afforded under subtitle C of
				title I of the Developmental Disabilities Assistance and Bill of Rights Act of
				2000 (42 U.S.C. 15041 et seq.), as determined by the Commissioner of the
				Administration on Developmental
				Disabilities.
							.
					458.Standards for
			 accessible medical diagnostic equipmentSection 510 (29 U.S.C. 794f) is
			 amended—
					(1)by redesignating
			 subsection (c) as subsection (d);
					(2)by inserting after
			 subsection (b) the following:
						
							(c)RegulationsNot
				later than 6 months after the date of the issuance of the standards under
				subsection (a), each appropriate Federal agency authorized to promulgate
				regulations under section 504 or the Americans with Disabilities Act of 1990
				shall prescribe regulations in an accessible format, to the extent necessary to
				carry out the provisions of this section, section 504, and the Americans with
				Disabilities Act of 1990, as applicable, that include accessibility standards
				that are consistent with the standards issued under subsection
				(a).
							;
				and
					(3)in subsection (d),
			 as redesignated by paragraph (1), by adding at the end the following:
			 Not later than 6 months after the date of the issuance of such amended
			 standards, each Federal agency covered by subsection (c) shall prescribe
			 revised regulations, in an accessible format, that are consistent with the
			 amended standards..
					GEmployment
			 Opportunities for Individuals With Disabilities 
				461.Projects with
			 industrySection 611 (29
			 U.S.C. 795) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking in the competitive and inserting in competitive
			 integrated employment in the; and
							(ii)by
			 inserting locally after career
			 advancement;
							(B)in paragraph
			 (2)—
							(i)in
			 the matter preceding subparagraph (A)—
								(I)by inserting
			 local and national after jointly financed;
			 and
								(II)by inserting
			 in competitive integrated employment after career
			 opportunities;
								(ii)in
			 subparagraph (A)—
								(I)by striking clause
			 (ii) and inserting the following:
									
										(ii)identify job and career availability within
				the community in consultations with local workforce investment boards,
				consistent with the existing and emerging in-demand industry sectors and
				occupations as defined in section 101 of the Workforce Investment Act of 2012,
				and the employment needs of employers in those industry sectors and
				occupations;
										;
								(II)in clause (iii),
			 by striking and after the semicolon;
								(III)in clause (iv),
			 by inserting and after the semicolon; and
								(IV)by adding at the
			 end the following:
									
										(v)coordinate such training and job
				placement activities with the local workforce investment boards described in
				clause (ii) as appropriate, and with the Job Corps center industry councils
				established under section 154 of the Workforce Investment Act of
				2012.
										;
				and
								(iii)in
			 subparagraph (C)—
								(I)in clause (i), by
			 striking and after the semicolon;
								(II)by redesignating
			 clause (ii) as clause (iii); and
								(III)by inserting
			 after clause (i) the following:
									
										(ii)internship programs for
				individuals with disabilities who seek employment;
				and
										;
								(2)in subsection
			 (e)(2), by striking in States, portions of States, Indian tribes, or
			 tribal organizations and inserting nationally or in States, in
			 portions of States, across multiple States, or in Indian tribes or tribal
			 organizations; and
					(3)by adding at the
			 end the following:
						
							(i)Prohibited use
				of fundsGrant funds awarded under this section shall not be used
				to support services in sheltered workshops or segregated
				settings.
							.
					462.Authorization
			 of appropriationsSection 612
			 (29 U.S.C. 795a) is amended by striking fiscal years 1999 through
			 2003 and inserting fiscal years 2012 through
			 2016.
				463.Supported
			 employment servicesPart B of
			 title VI (29 U.S.C. 795g) is amended to read as follows:
					
						BSupported
				employment services
							621.PurposeIt is the purpose of this part to authorize
				allotments, in addition to grants for vocational rehabilitation services under
				title I, to assist States in developing collaborative programs with appropriate
				entities to provide supported employment services for individuals with the most
				significant disabilities, including youth with the most significant
				disabilities, to enable such individuals to achieve an employment outcome of
				supported employment in competitive integrated employment.
							622.Allotments
								(a)In
				general
									(1)StatesThe
				Secretary shall allot the sums appropriated for each fiscal year to carry out
				this part among the States on the basis of relative population of each State,
				except that—
										(A)no State shall
				receive less than $250,000, or 1/3 of 1 percent of the
				sums appropriated for the fiscal year for which the allotment is made,
				whichever amount is greater; and
										(B)if the sums
				appropriated to carry out this part for the fiscal year exceed the sums
				appropriated to carry out this part for fiscal year 1992 by $1,000,000 or more,
				no State shall receive less than $300,000, or 1/3 of 1
				percent of the sums appropriated for the fiscal year for which the allotment is
				made, whichever amount is greater.
										(2)Certain
				territories
										(A)In
				generalFor the purposes of this subsection, Guam, American
				Samoa, the United States Virgin Islands, and the Commonwealth of the Northern
				Mariana Islands shall not be considered to be States.
										(B)AllotmentEach
				jurisdiction described in subparagraph (A) shall be allotted not less than
				1/8 of 1 percent of the amounts appropriated for the
				fiscal year for which the allotment is made.
										(b)ReallotmentWhenever
				the Commissioner determines that any amount of an allotment to a State for any
				fiscal year will not be expended by such State for carrying out the provisions
				of this part, the Commissioner shall make such amount available for carrying
				out the provisions of this part to one or more of the States that the
				Commissioner determines will be able to use additional amounts during such year
				for carrying out such provisions. Any amount made available to a State for any
				fiscal year pursuant to the preceding sentence shall, for the purposes of this
				section, be regarded as an increase in the allotment of the State (as
				determined under the preceding provisions of this section) for such
				year.
								(c)Limitations on
				administrative costsA State that receives an allotment under
				this part shall not use more than 5 percent of the funds made available through
				the allotment to pay for administrative costs.
								(d)Services for
				youth with the most significant disabilitiesA State that
				receives an allotment under this part shall expend half of the allotment for
				the provision of supported employment services, including extended services, to
				youth with the most significant disabilities in order to assist those youth to
				achieve an employment outcome in supported employment.
								623.Availability of
				services
								(a)Supported
				employment servicesFunds provided under this part may be used to
				provide supported employment services to individuals who are eligible under
				this part.
								(b)Extended
				servicesExcept as provided in paragraph (c), funds provided
				under this part, or title I, may not be used to provide extended services to
				individuals who are eligible under this part or title I.
								(c)Extended
				services for youth with the most significant disabilitiesFunds
				allotted under this part, or title I, and used for the provision of services
				under this part to youth with the most significant disabilities pursuant to
				section 622(d) of this part, may be used to provide extended services to youth
				with the most significant disabilities for a period not to exceed four
				years.
								624.EligibilityAn individual, including a youth with a
				disability, shall be eligible under this part to receive supported employment
				services authorized under this part if—
								(1)the individual,
				including a youth with a disability, is eligible for vocational rehabilitation
				services under title I;
								(2)the individual,
				including a youth, is determined to be an individual with a most significant
				disability; and
								(3)a comprehensive
				assessment of rehabilitation needs of the individual or youth described in
				section 7(2)(B), including an evaluation of rehabilitation, career, and job
				needs, identifies supported employment as the appropriate employment outcome
				for the individual or youth.
								625.State
				plan
								(a)State plan
				supplementsTo be eligible for an allotment under this part, a
				State shall submit to the Commissioner, as part of the State plan under section
				101, a State plan supplement for providing supported employment services
				authorized under this Act to individuals, including youth with the most
				significant disabilities, who are eligible under this Act to receive the
				services. Each State shall make such annual revisions in the plan supplement as
				may be necessary.
								(b)ContentsEach
				such plan supplement shall—
									(1)indicate each
				designated State agency as the agency to administer the program assisted under
				this part;
									(2)summarize the
				results of the comprehensive, statewide assessment conducted under section
				101(a)(15)(A)(i), with respect to the rehabilitation needs of individuals,
				including youth, with significant disabilities and the need for supported
				employment services, including needs related to coordination;
									(3)describe the
				quality, scope, and extent of supported employment services authorized under
				this Act to be provided to individuals, including youth with the most
				significant disabilities, who are eligible under this Act to receive the
				services and specify the goals and plans of the State with respect to the
				distribution of funds received under section 622;
									(4)demonstrate
				evidence of the efforts of the designated State agency to identify and make
				arrangements (including entering into cooperative agreements) with other State
				agencies and other appropriate entities to assist in the provision of supported
				employment services;
									(5)demonstrate
				evidence of the efforts of the designated State agency to identify and make
				arrangements (including entering into cooperative agreements) with other public
				or nonprofit agencies or organizations within the State, employers, natural
				supports, and other entities with respect to the provision of extended
				services;
									(6)a description of
				the activities to be conducted under this part, using the funds specified in
				section 622(d) of this title, for providing supported employment services to
				youth with the most significant disabilities, including—
										(A)the provision of
				extended services for a period not to exceed four years; and
										(B)how the State will
				use the funds specified in section 622(d) to leverage other public and private
				funds to increase resources for extended services and expand supported
				employment opportunities for youth with the most significant
				disabilities;
										(7)provide assurances
				that—
										(A)funds made
				available under this part will only be used to provide supported employment
				services authorized under this Act to individuals, including youth, who are
				eligible under this part to receive the services;
										(B)the comprehensive
				assessments of individuals with significant disabilities, including youth with
				the most significant disabilities, conducted under section 102(b)(1) and funded
				under title I will include consideration of supported employment as an
				appropriate employment outcome;
										(C)an individualized
				plan for employment, as required by section 102, will be developed and updated
				using funds under title I in order to—
											(i)specify the
				supported employment services to be provided, including as appropriate for
				youth with the most significant disabilities, transition services and
				pre-employment transition services provided in accordance with sections
				101(a)(25) and 114;
											(ii)specify the
				expected extended services needed, including the extended services that may be
				provided to youth with the most significant disabilities under this part, in
				accordance with an approved individualized plan for employment, for a period
				not to exceed four years; and
											(iii)identify, as
				appropriate, the source of extended services, which may include natural
				supports, or to the extent that it is not possible to identify the source of
				extended services at the time the individualized plan for employment is
				developed;
											(D)the State will use
				funds provided under this part only to supplement, and not supplant, the funds
				provided under title I, in providing supported employment services specified in
				the individualized plan for employment;
										(E)services provided
				under an individualized plan for employment will be coordinated with services
				provided under other individualized plans established under other Federal or
				State programs;
										(F)to the extent jobs
				skills training is provided, the training will be provided onsite;
										(G)supported
				employment services will include placement in an integrated setting based on
				the unique strengths, resources, priorities, concerns, abilities, capabilities,
				interests, and informed choice of individuals with the most significant
				disabilities;
										(H)the State agencies
				designated under paragraph (1) will expend not more than 5 percent of the
				allotment of the State under this part for administrative costs of carrying out
				this part; and
										(I)with respect to
				supported employment services provided to youth with the most significant
				disabilities with the funds described in section 622(d), the designated State
				agency will provide, directly or indirectly through public or private entities,
				non-Federal contributions towards the grant award in an amount that is not less
				than 10 percent of such costs; and
										(8)contain such other
				information and be submitted in such manner as the Commissioner may
				require.
									626.RestrictionEach State agency designated under section
				625(b)(1) shall collect the information required by section 101(a)(10)
				separately for eligible—
								(1)(A)individuals receiving
				supported employment services under this part; and
									(B)individuals receiving supported
				employment services under title I; and
									(2)(A)youth receiving
				supported employment services under this part; and
									(B)youth receiving supported employment
				services under title I.
									627.Savings
				provision
								(a)Supported
				employment servicesNothing in this Act shall be construed to
				prohibit a State from providing supported employment services in accordance
				with the State plan submitted under section 101 by using funds made available
				through a State allotment under section 110.
								(b)Post-Employment
				servicesNothing in this part shall be construed to prohibit a
				State from providing discrete post-employment services in accordance with the
				State plan submitted under section 101 by using funds made available through a
				State allotment under section 110 to an individual who is eligible under this
				subpart.
								628.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part, including for technical
				assistance, such sums as may be necessary for each of the fiscal years 2012
				through
				2016.
							.
				HIndependent Living
			 Services and Centers for Independent Living
				1General
			 provisions
					471.PurposeSection 701 (29 U.S.C. 796) is amended, in
			 paragraph (3), by inserting before the period the following: , with the
			 goal of improving the independence of and equal opportunity for individuals
			 with disabilities.
					472.Independent
			 Living AdministrationTitle
			 VII (29 U.S.C. 796 et seq.) is amended by inserting after section 701 the
			 following:
						
							701A.Independent
				Living Administration
								(a)EstablishmentIn
				order to promote the philosophy and purpose of section 701, there is
				established within the Department of Education an Independent Living
				Administration, independent of the Rehabilitation Services
				Administration.
								(b)DirectorThe
				Independent Living Administration shall be headed by a Director (referred to in
				this title as the ILA Director) appointed by the Secretary. The
				ILA Director shall not have been an employee of the Department of Education
				during the 90-day period before such appointment, and shall have substantial
				knowledge of independent living services. The Independent Living Administration
				shall be the principal agency, and the ILA Director shall be the principal
				officer, of the Department for carrying out this title. The ILA Director shall
				have the same reporting relationship as is outlined in section 202(a)(2), and
				shall be a different individual than the Commissioner.
								(c)General
				CounselThe Office of the General Counsel of the Department of
				Education shall designate 1 or more individuals, with substantial background in
				and knowledge of independent living services and centers for independent living
				under this title, to provide advice, support, and technical assistance to the
				ILA Director.
								(d)InputThe
				ILA Director shall have the authority to seek such input and advice, including
				convening meetings, as the ILA Director determines to be appropriate with
				respect to the policies and conduct of the Independent Living
				Administration.
								(e)StaffThe
				Secretary shall ensure that—
									(1)the Independent
				Living Administration has sufficient staff to provide oversight of, conduct
				auditing of, and provide technical assistance to, the centers for independent
				living and Statewide Independent Living Councils funded under this Act;
				and
									(2)such staff
				includes qualified individuals who have significant experience with centers for
				independent living or Statewide Independent Living Councils described in
				section
				705.
									.
					473.DefinitionsSection 702 (29 U.S.C. 796a) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)in the matter
			 before subparagraph (A), by inserting for individuals with significant
			 disabilities (regardless of age or income) before
			 that—;
							(B)in subparagraph
			 (A), by striking and at the end;
							(C)in subparagraph
			 (B), by striking the period and inserting , including, at a minimum,
			 independent living core services as defined in section 7(17); and;
			 and
							(D)by adding at the
			 end the following:
								
									(C)has sufficient
				staff to provide the services described in subparagraph
				(B).
									;
				and
							(2)in paragraph (2),
			 by striking the period and inserting the following: “, both in terms of—
							
								(A)the management,
				staffing, decisionmaking, and operation of the center; and
								(B)the center's
				establishment of policies, direction, and provision of
				services.
								.
						474.State
			 planSection 704 (29 U.S.C.
			 796c) is amended—
						(1)in subsection
			 (a)—
							(A)in paragraph
			 (1)—
								(i)by inserting after
			 State plan the following: developed and signed in
			 accordance with paragraph (2),; and
								(ii)by striking
			 Commissioner each place it appears and inserting ILA
			 Director;
								(B)in paragraph
			 (2)—
								(i)in
			 the matter preceding subparagraph (A), by striking developed and signed
			 by; and
								(ii)by
			 striking subparagraphs (A) and (B) and inserting the following:
									
										(A)developed by the
				chairperson of the Statewide Independent Living Council, the director of the
				designated State entity described in subsection (c), and the directors of the
				centers for independent living in the State, after receiving public input from
				individuals with disabilities throughout the State; and
										(B)signed by—
											(i)the chairperson of
				the Statewide Independent Living Council, acting on behalf of and at the
				direction of the Council;
											(ii)the director of
				the designated State entity described in subsection (c); and
											(iii)not less than 51
				percent of the directors of the centers for independent living in the
				State.
											;
								(C)in paragraph
			 (3)—
								(i)in
			 subparagraph (A), by striking State independent living services
			 and inserting independent living services in the State;
								(ii)in
			 subparagraph (B), by striking and at the end; and
								(iii)by
			 striking subparagraph (C) and inserting the following:
									
										(C)working
				relationships and collaboration between—
											(i)centers for
				independent living; and
											(ii)(I)entities carrying out
				programs that provide independent living services, including those serving
				older individuals;
												(II)other community-based organizations that
				provide or coordinate the provision of housing, transportation, employment,
				information and referral assistance, services, and supports for individuals
				with significant disabilities; and
												(III)entities carrying out the vocational
				rehabilitation program established under title I, and other programs providing
				services for individuals with disabilities; and
												(D)cooperative
				agreements and partnerships to provide a seamless model for provision of
				services to individuals with disabilities and to avoid duplication of
				services.
										;
								(D)in paragraph (4),
			 by striking Commissioner each place it appears and inserting
			 ILA Director; and
							(E)by adding at the
			 end the following:
								
									(5)Statewide
				basisThe State plan shall provide for the provision of
				independent living services on a statewide basis, to the greatest extent
				possible, including through the establishment of additional centers for
				independent living or focused outreach to serve underserved
				populations.
									;
							(2)in subsection (b),
			 by striking the period and inserting the following: , as well as a plan
			 for funding the administrative costs of the Council.;
						(3)in subsection
			 (c)—
							(A)in the subsection
			 heading, by striking unit and inserting entity;
							(B)in the matter
			 preceding paragraph (1), by striking the designated State unit of such
			 State and inserting a State entity of such State (referred to in
			 this title as the designated State entity), which may be the
			 designated State unit, an entity within the designated State agency, or an
			 entity within a different State agency,;
							(C)in paragraphs (3)
			 and (4), by striking Commissioner each place it appears and
			 inserting ILA Director;
							(D)in paragraph (3),
			 by striking and at the end; and
							(E)in paragraph (4),
			 by striking the period and inserting ; and;
							(4)in subsection (i),
			 by striking paragraphs (1) and (2) and inserting the following:
							
								(1)the Statewide
				Independent Living Council;
								(2)centers for
				independent living;
								(3)the designated
				State entity; and
								(4)other State
				agencies or entities represented on the Council, other councils that address
				the needs and issues of specific disability populations, and other public and
				private entities determined to be appropriate by the
				Council.
								;
						(5)in subsection
			 (m)—
							(A)in paragraph (4),
			 by striking Commissioner each place it appears and inserting
			 ILA Director; and
							(B)in paragraph (5),
			 by striking Commissioner each place it appears and inserting
			 ILA Director; and
							(6)by adding at the
			 end the following:
							
								(o)Promoting full
				access to community life
									(1)In
				generalThe plan shall describe how the State will provide
				independent living services that promote full access to community life for
				individuals with significant disabilities.
									(2)ServicesThe
				services shall include—
										(A)facilitating
				transitions of individuals with significant disabilities from nursing homes and
				other institutions, to home- and community-based residences, with the requisite
				supports and services;
										(B)providing
				assistance to individuals with significant disabilities that are at risk of
				entering institutions so that the individuals may remain in the community;
				and
										(C)facilitating
				transitions of youth (including students) who are individuals with significant
				disabilities, who were eligible for individualized education programs under
				section 614(d) of the Individuals with Disabilities Education Act (20 U.S.C.
				1414(d)), and who have completed their secondary education or otherwise left
				school, to postsecondary life, including
				employment.
										.
						475.Statewide
			 Independent Living CouncilSection 705 (29 U.S.C. 796d) is
			 amended—
						(1)in subsection
			 (b)—
							(A)by striking
			 paragraph (2) and inserting the following:
								
									(2)CompositionThe
				Council shall include—
										(A)among its voting
				members, at least 1 director of a center for independent living chosen by the
				directors of centers for independent living within the State;
										(B)among its voting
				members, for a State in which 1 or more centers are funded under section
				721(c)(4), at least 1 representative of the directors of the centers;
				and
										(C)as ex officio,
				nonvoting members, a representative of the designated State entity, and
				representatives from State agencies that provide services for individuals with
				disabilities.
										;
							(B)in paragraph
			 (3)—
								(i)by
			 redesignating subparagraphs (C) through (F) as subparagraphs (D) through (G),
			 respectively;
								(ii)in
			 subparagraph (B), by striking parents and guardians of;
			 and
								(iii)by
			 inserting after paragraph (B) the following:
									
										(C)parents and
				guardians of individuals with
				disabilities;
										;
				and
								(C)in paragraph
			 (5)(B), by striking paragraph (3) and inserting paragraph
			 (1);
							(2)by striking
			 subsection (c) and inserting the following:
							
								(c)Functions
									(1)DutiesThe
				Council shall—
										(A)in conjunction
				with the directors of the centers for independent living in the State, and the
				designated State entity, jointly develop and sign the State plan as provided in
				section 704(a)(2);
										(B)monitor, review,
				and evaluate the implementation of the State plan;
										(C)have at least 4
				regularly scheduled meetings per year, and ensure that such meetings of the
				Council are open to the public and sufficient advance notice of such meetings
				is provided;
										(D)submit to the ILA
				Director such periodic reports as the ILA Director may reasonably request, and
				keep such records, and afford such access to such records, as the ILA Director
				finds necessary to verify the information in such reports; and
										(E)as appropriate,
				coordinate activities with the State Rehabilitation Council established under
				section 105, if the State has such a Council, or the commission described in
				section 101(a)(21)(A), if the State has such a commission, and councils that
				address the needs of specific disability populations and issues under other
				Federal law.
										(2)AuthoritiesThe
				Council may, consistent with the State plan described in section 704, unless
				prohibited by State law—
										(A)facilitate the
				improvement and coordination of services provided to individuals with
				disabilities by centers for independent living, the designated State unit,
				other government agencies, and community organizations;
										(B)conduct resource
				development activities to obtain funding from public and private resources to
				support the activities described in this subsection or to support the provision
				of independent living services by centers for independent living; and
										(C)perform such other
				functions, consistent with the purpose of this chapter and comparable to other
				functions described in this subsection, as the Council determines to be
				appropriate.
										(3)LimitationThe
				Council shall not provide independent living services directly to individuals
				with significant disabilities or manage such
				services.
									;
						(3)in subsection
			 (e)—
							(A)in paragraph (1),
			 in the first sentence, by striking prepare and all that follows
			 through a plan and inserting prepare, in conjunction with
			 the designated State entity, a plan; and
							(B)in paragraph (3),
			 by striking agency and inserting entity;
			 and
							(4)in subsection
			 (f)—
							(A)by striking
			 such resources and inserting available resources;
			 and
							(B)by striking
			 (including and all that follows through
			 compensation and inserting (such as personal assistance
			 services), and to pay reasonable compensation.
							476.Responsibilities
			 of the ILA DirectorSection
			 706 (29 U.S.C. 796d–1) is amended—
						(1)by striking the
			 title of the section and inserting the following:
							
								706.Responsibilities
				of the ILA
				Director
								;
						(2)in subsection
			 (a)—
							(A)in paragraph (1),
			 by striking Commissioner each place it appears and inserting
			 ILA Director; and
							(B)in paragraph
			 (2)—
								(i)in
			 subparagraph (A), by striking Commissioner each place it appears
			 and inserting ILA Director; and
								(ii)in
			 subparagraph (B)—
									(I)in clause
			 (i)—
										(aa)by
			 striking Secretary and inserting Secretary or the
			 Commissioner; and
										(bb)by
			 striking to the Commissioner; and and inserting to the
			 ILA Director;;
										(II)by redesignating
			 clause (ii) as clause (iii); and
									(III)by inserting
			 after clause (i) the following:
										
											(ii)to the State
				agency shall be deemed to be references to the designated State entity;
				and
											; 
									(3)by striking
			 subsection (b) and inserting the following:
							
								(b)IndicatorsNot
				later than 1 year after the date of enactment of the Workforce Investment Act
				of 2012, the ILA Director shall develop and publish in the Federal Register
				indicators of minimum compliance for centers for independent living (consistent
				with the standards set forth in section 725), and indicators of minimum
				compliance for Statewide Independent Living
				Councils.
								;
						(4)in subsection
			 (c)—
							(A)by striking
			 paragraph (1) and inserting the following:
								
									(1)Reviews
										(A)Types of
				reviewsThe ILA Director shall annually conduct—
											(i)onsite compliance
				reviews of at least 15 percent of the centers for independent living that
				receive funds under section 722 and shall periodically conduct such a review of
				each such center;
											(ii)onsite compliance
				reviews of at least one-third of the designated State units that receive
				funding under section 723, and, to the extent necessary to determine the
				compliance of such a State unit with subsections (f) and (g) of section 723,
				centers that receive funding under section 723 in such State; and
											(iii)onsite
				compliance reviews for at least 10 percent of the Statewide Independent Living
				Councils established in each State under section 705.
											(B)SelectionsThe
				ILA Director shall select the centers, State units, and Councils described in
				this paragraph for review on a random
				basis.
										;
				and
							(B)in paragraph
			 (2)—
								(i)in
			 the matter preceding subparagraph (A), by striking Commissioner
			 and inserting ILA Director;
								(ii)in
			 subparagraph (A), by striking such a review and inserting
			 a review described in paragraph (1); and
								(iii)in
			 subparagraphs (A) and (B), by striking Department each place it
			 appears and inserting Independent Living Administration;
			 and
								(5)by striking
			 subsection (d).
						2Independent living
			 services
					477.Administration
						(a)AllotmentsSection
			 711 (29 U.S.C. 796e) is amended—
							(1)in subsection
			 (a)—
								(A)in paragraph
			 (1)(A)—
									(i)by
			 striking Except and inserting After the reservation
			 required by section 711A is made, and except; and
									(ii)by
			 inserting the remainder of the before sums
			 appropriated; and
									(B)in paragraph
			 (2)(B), by striking amounts made available for purposes of this
			 part and inserting remainder described in paragraph
			 (1)(A);
								(2)in subsections
			 (a), (b), and (c), by striking Commissioner each place it
			 appears and inserting ILA Director; and
							(3)by adding at the
			 end the following:
								
									(d)AdministrationFunds
				allotted or made available to a State under this section shall be administered
				by the designated State entity, in accordance with the approved State plan,
				except for States covered by section
				723.
									.
							(b)Training and
			 technical assistancePart B of title VII is amended by inserting
			 after section 711 (29 U.S.C. 796e) the following:
							
								711A.Training and
				technical assistance
									(a)In
				generalFrom the funds appropriated to carry out this part for
				any fiscal year, beginning with fiscal year 2012, the ILA Director shall first
				reserve not less than 1.8 percent and not more than 2 percent of the funds to
				provide training and technical assistance to Statewide Independent Living
				Councils for such fiscal year.
									(b)AllocationFrom
				the funds reserved under subsection (a), the ILA Director shall make grants to,
				and enter into contracts and other arrangements with, entities that have
				experience in the operation of Statewide Independent Living Councils to provide
				such training and technical assistance with respect to developing, conducting,
				administering, and evaluating Statewide Independent Living Councils.
									(c)Funding
				prioritiesThe ILA Director shall conduct a survey of Statewide
				Independent Living Councils regarding training and technical assistance needs
				in order to determine funding priorities for such grants, contracts, or other
				arrangements.
									(d)ReviewTo
				be eligible to receive a grant or enter into a contract or other arrangement
				under this section, such an entity shall submit an application to the ILA
				Director at such time, in such manner, and containing a proposal to provide
				such training and technical assistance, and containing such additional
				information as the ILA Director may require. The ILA Director shall provide for
				peer review of grant applications by panels that include persons who are not
				government employees and who have experience in the operation of Statewide
				Independent Living
				Councils.
									.
						(c)PaymentsSection 712(a) (29 U.S.C. 796e–1(a)) is
			 amended by striking Commissioner and inserting ILA
			 Director.
						(d)Authorized uses
			 of fundsSection 713 (29
			 U.S.C. 796e–2) is amended—
							(1)by striking the matter preceding paragraph
			 (1) and inserting the following:
								
									(a)In
				GeneralThe State may use funds received under this part (but not
				more than 30 percent of the funds paid to the State under section 712) to
				provide the resources described in section 705(e), relating to the Statewide
				Independent Living Council, may retain funds under section 704(c)(5), and shall
				distribute the remainder of the funds received under this part in a manner
				consistent with the approved State plan under section 704 for the activities
				described in subsection (b).
									(b)ActivitiesThe
				State may use the remainder of the funds described in subsection
				(a)—
									; and
				
							(2)in paragraph (1),
			 by inserting , particularly those in unserved areas of the State
			 after disabilities.
							(e)Authorization of
			 appropriationsSection 714
			 (29 U.S.C. 796e–3) is amended by striking 1999 through 2003 and
			 inserting 2012 through 2016.
						3Centers for
			 independent living
					481.Program
			 authorizationSection 721 (29
			 U.S.C. 796f) is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 1999 and inserting 2012;
							(B)by striking
			 Commissioner shall allot and inserting ILA Director shall
			 make available; and
							(C)by inserting
			 , centers for independent living, after
			 States;
							(2)in subsection
			 (b)—
							(A)in paragraph
			 (1)—
								(i)by
			 striking For and all that follows through
			 Commissioner and inserting From the funds appropriated to
			 carry out this part for any fiscal year, beginning with fiscal year 2012, the
			 ILA Director;
								(ii)by
			 inserting not less than 1.8 percent and not more than 2 percent of the
			 funds after reserve; and
								(iii)by
			 striking eligible agencies and all that follows and inserting
			 centers for independent living and eligible agencies for such fiscal
			 year.;
								(B)in paragraph
			 (2)—
								(i)by
			 striking Commissioner and inserting ILA Director;
			 and
								(ii)by
			 inserting fiscal management of, before
			 planning,;
								(C)in paragraphs (3),
			 (4), and (5), by striking Commissioner each place it appears and
			 inserting ILA Director; and
							(D)in paragraph (3),
			 by striking Statewide Independent Living Councils and;
							(3)by striking
			 subsection (c) and inserting the following:
							
								(c)Allotments to
				States
									(1)DefinitionsIn
				this subsection:
										(A)Additional
				appropriationThe term additional appropriation
				means the amount (if any) by which the appropriation for a fiscal year exceeds
				the total of—
											(i)the amount
				reserved under subsection (b) for that fiscal year; and
											(ii)the appropriation
				for fiscal year 2008.
											(B)AppropriationThe
				term appropriation means the amount appropriated to carry out this
				part.
										(C)Base
				appropriationThe term base appropriation means the
				portion of the appropriation for a fiscal year that is equal to the lesser
				of—
											(i)an
				amount equal to 100 percent of the appropriation, minus the amount reserved
				under subsection (b) for that fiscal year; or
											(ii)the appropriation
				for fiscal year 2008.
											(2)Allotments to
				States from base appropriationAfter the reservation required by
				subsection (b) has been made, the ILA Director shall allot to each State whose
				State plan has been approved under section 706 an amount that bears the same
				ratio to the base appropriation as the amount the State received under this
				subsection for fiscal year 2008 bears to the total amount that all States
				received under this subsection for fiscal year 2008.
									(3)Allotments to
				States of additional appropriationFrom the portion of any
				additional appropriation for each fiscal year that remains after the
				application of paragraph (4), the ILA Director shall allot to each State whose
				State plan has been approved under section 706 an amount equal to the sum
				of—
										(A)an amount that
				bears the same ratio to 50 percent of the portion as the population of the
				State bears to the population of all States; and
										(B)1/56
				of 50 percent of that portion.
										(4)Grants for
				centers for American Indians
										(A)GrantsThe
				ILA Director may reserve not more than 5 percent of the additional
				appropriation for any fiscal year. The ILA Director shall use the reserved
				funds to make individual grants to support new or existing centers for
				independent living run by, or in conjunction with, the governing bodies of
				American Indian tribes located on Federal or State reservations (including
				consortia of such governing bodies). A governing body that receives such a
				grant shall use the grant funds for such a center that serves American Indians
				who are individuals with disabilities residing on or near such a
				reservation.
										(B)Applications
											(i)In
				generalTo be eligible to receive a grant under this paragraph
				for an independent living center, a governing body, or a governing body in
				conjunction with a center for independent living, shall submit an application
				to the ILA Director at such time, in such manner and containing such
				information as the ILA Director may require, and obtain approval for the
				application.
											(ii)ContentsAt
				a minimum, the application shall contain an assurance that the center—
												(I)will meet the
				definition of a center for independent living under section 702;
												(II)will provide
				independent living core services (as defined in section 7(17)) to American
				Indians described in subparagraph (A) and, in appropriate cases, may provide to
				such American Indians services traditionally used by Indian tribes;
												(III)will have
				sufficient staff to provide the services described in subclause (II);
				and
												(IV)will comply with
				the standards and provide and comply with the assurances for centers for
				independent living under section 725.
												(C)Carryover
				authorityNotwithstanding any other provision of law, any funds
				provided through a grant made under subparagraph (A) to an individual grant
				recipient for a fiscal year that are not obligated or expended by the recipient
				prior to the beginning of the succeeding fiscal year shall remain available for
				obligation and expenditure by such recipient during that succeeding fiscal year
				and the subsequent fiscal year.
										(D)ReservationIn
				this paragraph, the term reservation has the meaning given the
				term in section 121(d).
										;
				
						(4)in subsection (d),
			 by striking Commissioner each place it appears and inserting
			 ILA Director; and
						(5)by adding at the
			 end the following:
							
								(e)Carryover
				authorityNotwithstanding any other provision of law—
									(1)any funds
				appropriated for a fiscal year to carry out a grant program under section 722
				or 723, that are not obligated and expended by the recipients prior to the
				beginning of the succeeding fiscal year shall remain available for obligation
				and expenditure by such recipients during that succeeding fiscal year and the
				subsequent fiscal year; and
									(2)any amounts of
				program income received by recipients under a grant program under section 722
				or 723 in a fiscal year, that are not obligated and expended by the recipients
				prior to the beginning of the succeeding fiscal year, shall remain available
				for obligation and expenditure by such recipients during that succeeding fiscal
				year and the subsequent fiscal year.
									.
				
						482.Centers
						(a)Centers in States in which Federal funding
			 exceeds State fundingSection
			 722 (29 U.S.C. 796f–1) is amended—
							(1)in subsections
			 (a), (b), and (c), by striking Commissioner each place it
			 appears and inserting ILA Director;
							(2)in subsection
			 (c)—
								(A)by striking
			 grants and inserting grants for a fiscal year;
			 and
								(B)by striking
			 by September 30, 1997 and inserting for the preceding
			 fiscal year;
								(3)in subsection
			 (d)—
								(A)in paragraph
			 (1)—
									(i)by
			 striking Commissioner and inserting ILA Director;
			 and
									(ii)by
			 striking region, consistent and all that follows and inserting
			 region. The ILA Director's determination of the most qualified applicant
			 shall be consistent with the provisions in the State plan setting forth the
			 design of the State for establishing a statewide network of centers for
			 independent living.; and
									(B)in paragraph
			 (2)—
									(i)in
			 the matter preceding subparagraph (A), by striking Commissioner
			 and inserting ILA Director; and
									(ii)by
			 striking subparagraph (A) and inserting the following:
										
											(A)shall consider
				comments regarding the application—
												(i)by
				individuals with disabilities and other interested parties within the new
				region proposed to be served;
												(ii)if any, by the
				Statewide Independent Living Council in the State in which the applicant is
				located;
												;
				and
									(iii)in
			 subparagraph (C), by inserting , and consistent with the other
			 objectives of this title before the period; and
									(4)in subsections (e)
			 and (g) by striking Commissioner each place it appears and
			 inserting ILA Director..
							(b)Centers in
			 States in which State funding exceeds Federal fundingSection 723 (29 U.S.C. 796f–2) is
			 amended—
							(1)in subsections
			 (a), (b), (g), (h), and (i), by striking Commissioner each place
			 it appears and inserting ILA Director;
							(2)in subsection (a),
			 in the header of paragraph (3), by striking commissioner and
			 inserting ila
			 director; and
							(3)in subsection
			 (c)—
								(A)by striking
			 grants and inserting grants for a fiscal year;
			 and
								(B)by striking
			 by September 30, 1997 and inserting for the preceding
			 fiscal year.
								(c)Centers operated
			 by State agenciesSection 724
			 (29 U.S.C. 796f–3) is amended—
							(1)in the matter preceding paragraph
			 (1)—
								(A)by striking 1993 and
			 inserting 2012;
								(B)by striking Rehabilitation Act
			 Amendments of 1998 and inserting Workforce Investment Act of
			 2012; and
								(C)by striking 1994 and
			 inserting 2012; and
								(2)by striking Commissioner
			 each place it appears and inserting ILA Director.
							483.Standards and
			 assurancesSection 725 (29
			 U.S.C. 796f–4) is amended—
						(1)in subsection
			 (b)—
							(A)in paragraph
			 (1)(D), by striking to society and inserting , both
			 within the community and throughout the United States,; and
							(B)in paragraph
			 (5)—
								(i)by
			 inserting (as defined in section 7(17)) after core
			 services; and
								(ii)by
			 inserting before the period the following: to eligible individuals, to
			 promote full access to community life; and
								(2)in subsection (c),
			 by striking Commissioner each place it appears and inserting
			 ILA Director.
						484.Authorization
			 of appropriationsSection 727
			 (29 U.S.C. 796f–6) is amended by striking fiscal years 1999 through
			 2003 and inserting fiscal years 2012 through
			 2016.
					4Independent Living
			 Services for Older Individuals who are Blind
					486.Independent
			 living services for older individuals who are blindChapter 2 of title VII of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 796j et seq.) is amended—
						(1)by redesignating
			 sections 752 and 753 as sections 753 and 754, respectively; and
						(2)by inserting after
			 section 751 the following:
							
								752.Training and
				technical assistance
									(a)Grants;
				Contracts; Other ArrangementsFor any fiscal year for which the
				funds appropriated to carry out this chapter exceed the funds appropriated to
				carry out this chapter for fiscal year 2008, the Commissioner shall first
				reserve from such excess, to provide training and technical assistance to
				designated State agencies, or other providers of independent living services
				for older individuals who are blind, that are funded under this chapter for
				such fiscal year, not less than 1.8 percent, and not more than 2 percent, of
				the funds appropriated to carry out this chapter for the fiscal year
				involved.
									(b)AllocationFrom
				the funds reserved under subsection (a), the Commissioner shall make grants to,
				and enter into contracts and other arrangements with, entities that demonstrate
				expertise in the provision of services to older individuals who are blind, to
				provide training and technical assistance with respect to planning, developing,
				conducting, administering, and evaluating independent living programs for older
				individuals who are blind.
									(c)Funding
				PrioritiesThe Commissioner shall conduct a survey of designated
				State agencies that receive grants under section 753 regarding training and
				technical assistance needs in order to determine funding priorities for grants,
				contracts, and other arrangements under this section.
									(d)ApplicationTo
				be eligible to receive a grant or enter into a contract or other arrangement
				under this section, an entity shall submit an application to the Commissioner
				at such time, in such manner, containing a proposal to provide such training
				and technical assistance, and containing such additional information as the
				Commissioner may require.
									(e)Prohibition on
				Combined FundsNo funds reserved by the Commissioner under this
				section may be combined with funds appropriated under any other Act or portion
				of this Act if the purpose of combining funds is to make a single discretionary
				grant or a single discretionary payment, unless such reserved funds are
				separately identified in the agreement for such grant or payment and are used
				for the purposes of this
				chapter.
									.
						487.Program of
			 grantsSection 753 of the
			 Rehabilitation Act of 1973 (29 U.S.C.
			 796k), as redesignated by section 586, is amended—
						(1)by striking
			 subsection (h);
						(2)by redesignating
			 subsections (i) and (j) as subsections (h) and (i), respectively;
						(3)in subsection (b),
			 by striking section 753 and inserting section
			 754;
						(4)in subsection
			 (c)—
							(A)in paragraph (1),
			 by striking section 753 and inserting section
			 754; and
							(B)in paragraph
			 (2)—
								(i)by
			 striking subsection (j) and inserting subsection
			 (i); and
								(ii)by
			 striking subsection (i) and inserting subsection
			 (h);
								(5)in subsection (g),
			 by inserting , or contracts with, after grants
			 to;
						(6)in subsection (h),
			 as redesignated by paragraph (2)—
							(A)in paragraph (1),
			 by striking subsection (j)(4) and inserting subsection
			 (i)(4); and
							(B)in paragraph
			 (2)—
								(i)in
			 subparagraph (A)(vi), by adding and after the semicolon;
								(ii)in
			 subparagraph (B)(ii)(III), by striking ; and and inserting a
			 period; and
								(iii)by
			 striking subparagraph (C); and
								(7)in subsection (i),
			 as redesignated by paragraph (2)—
							(A)by striking
			 paragraph (2) and inserting the following:
								
									(2)Minimum
				allotment
										(A)StatesIn
				the case of any of the several States, the District of Columbia, or the
				Commonwealth of Puerto Rico, the amount referred to in paragraph (1)(A) for a
				fiscal year is the greater of—
											(i)$350,000;
											(ii)an amount equal
				to the amount the State, the District of Columbia, or the Commonwealth of
				Puerto Rico received to carry out this chapter for fiscal year 2008; or
											(iii)an amount equal
				to 1/3 of 1 percent of the amount appropriated under
				section 754, and not reserved under section 752, for the fiscal year and
				available for allotments under subsection (a).
											(B)Certain
				territoriesIn the case of Guam, American Samoa, the United
				States Virgin Islands, or the Commonwealth of the Northern Mariana Islands, the
				amount referred to in paragraph (1)(A) for a fiscal year is
				$60,000.
										;
							(B)in paragraph
			 (3)(A), by striking section 753 and inserting section
			 754, and not reserved under section 752,; and
							(C)in paragraph
			 (4)(B)(i), by striking subsection (i) and inserting
			 subsection (h).
							488.Independent
			 living services for older individuals who are blind authorization of
			 appropriationsSection 754 of
			 the Rehabilitation Act of 1973 (29 U.S.C.
			 796l), as redesignated by section 586, is amended by striking
			 fiscal years 1999 through 2003 and inserting fiscal years
			 2012 through 2016.
					IIncreasing
			 employment opportunities for individuals with disabilities
				491.Disability
			 employmentThe Rehabilitation
			 Act of 1973 (29 U.S.C. 701 et seq.) is amended by adding at the end the
			 following:
					
						VIIIIncreasing
				Employment Opportunities for Individuals with Disabilities
							801.Public
				education campaigns about hiring individuals with disabilities
								(a)In
				generalNot later than 120
				days after the date of enactment of the Workforce Investment Act of 2012, the
				Secretary of Labor, acting through the Assistant Secretary and in coordination
				with the Commissioner of the Rehabilitation Services Administration, the
				Commissioner of Social Security, the Commissioner of the Internal Revenue
				Service, and the heads of other relevant Federal agencies and divisions of
				Federal agencies, shall develop and carry out public education campaigns that
				educate employers (including small businesses), employees (including
				individuals with disabilities), and members of the general public (including
				young adults) on the benefits of hiring individuals with disabilities. The
				public education campaign for employers (including small businesses) shall
				include information on—
									(1)the work
				opportunity credit under section 51 of the Internal Revenue Code of 1986;
				and
									(2)tax incentives
				available to businesses to help cover the cost of improving accessibility,
				including—
										(A)the disabled
				access credit under section 44 of the Internal Revenue Code of 1986; and
										(B)the tax deduction
				available under section 190 of the Internal Revenue Code of 1986, for expenses
				for architectural barrier removal.
										(b)Educational
				materialsThe public education campaigns described in subsection
				(a) shall include, as necessary, different educational materials in order to
				adequately target and educate, small businesses, employers generally,
				employees, and members of the general public, including educational materials
				on work incentives that may assist individuals with disabilities in leaving
				programs of public benefits, entering the workforce, advancing their economic
				status, and contributing to and participating more fully in their
				communities.
								.
				492.Table of
			 contentsThe table of contents
			 in section 1(b) is amended—
					(1)by striking the
			 item relating to section 109 and inserting the following:
						
							
								Sec. 109. Training and services
				for employers.
							
							;
				  
					(2)by inserting after
			 the item relating to section 112 the following:
						
							
								Sec. 113. Additional technical
				assistance.
								Sec. 114. Pre-employment
				transition
				services.
							
							;
					(3)by inserting after
			 the item relating to section 205 the following:
						
							
								Sec. 206. Definition of covered
				school.
							
							;
					(4)by inserting after
			 the item relating to section 509 the following:
						
							
								Sec. 510. Establishment of
				standards for accessible medical diagnostic
				equipment.
							
							;
					(5)by striking the
			 items relating to part B of title VI and inserting the following:
						
							
								Part B—Supported employment
				services
								Sec. 620. Authorization of
				appropriations.
							
							;
					(6)in the items
			 relating to title VII—
						(A)(i)by inserting after the
			 item relating to section 701 the following:
								
									
										Sec. 701A. Independent Living
				Administration.
									
									;
				  
							and(ii)by striking the item relating to
			 section 706 and inserting the following:
								
									
										Sec. 706. Responsibilities of
				the ILA
				Director.
									
									;
							(B)by inserting after
			 the item relating to section 711 the following:
							
								
									Sec. 711A. Training and
				technical
				assistance.
								
								;
							and(C)by striking the
			 items relating to sections 752 and 753 and inserting the following:
							
								
									Sec. 752. Training and
				technical assistance.
									Sec. 753. Program of
				grants.
									Sec. 754. Authorization of
				appropriations.
								
								;
				  
							and(7)by adding at the
			 end the following:
						
							
								TITLE VIII—INCREASING EMPLOYMENT
				OPPORTUNITIES FOR INDIVIDUALS WITH DISABILITIES
								Sec. 801. Public education
				campaigns about hiring individuals with
				disabilities.
							
							.
					
